EXHIBIT 10.36

LIMITED PARTNERSHIP AGREEMENT

OF

THOMAS HIGH PERFORMANCE GREEN FUND, L.P.

Dated as of December 18, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

ARTICLE

  I.    THE PARTNERSHIP    1   1.1    Formation    1   1.2    Name    2   1.3   
Principal Place of Business    2   1.4    Purposes and Powers    2   1.5   
Registered Office and Agent    2   1.6    Fiscal and Taxable Year    2   1.7   
Term    2   1.8    Filings    2 ARTICLE   II.    DEFINITIONS    3   ARTICLE III.
CAPITAL CONTRIBUTIONS    14   3.1    Closings; Acceptance of Subscriptions    14
  3.2    Capital Commitments    15   3.3    Capital Contributions; Capital Calls
   15   3.4    Partnership Borrowings; Pledge of Capital Commitments    17   3.5
   Remedies upon a Capital Default    18   3.6    Set-off and Withholding of
Certain Amounts    19   3.7    No Right to Redemption of Interests or Return of
Capital Contributions    19   3.8    Uncertificated Interests    20   3.9   
Limitation on Liability of Limited Partners    20   3.10    Interest    20  
3.11    Negative Capital Accounts    20 ARTICLE   IV.    ALLOCATIONS OF PROFITS
AND LOSSES    20   4.1    Losses    20   4.2    Profits    20   4.3    Special
Allocations    21 ARTICLE   V.    DISTRIBUTIONS    23   5.1    Distributions   
23   5.2    Amounts Withheld    25 ARTICLE   VI.    MANAGEMENT    26   6.1   
Management of the Partnership; Management Fees    26   6.2    ERISA    30   6.3
   Restrictions on the Partnership    31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page   6.4   Participation by Limited Partners    32   6.5   Filing
of Schedules, Reports, Etc    32   6.6   Advisory Committee    32   6.7   UBTI
Matters    35   6.8   Listed Transactions    35 ARTICLE   VII.   EXPENSES AND
FEES    35   7.1   Operating Expenses    35   7.2   Organizational Expenses   
36 ARTICLE   VIII.   INVESTMENTS    36   8.1   Investments.    36   8.2  
Vehicles    37   8.3   Parallel Investment Vehicles    37 ARTICLE   IX.  
EXCULPATION AND INDEMNIFICATION    38   9.1   Exculpation and Indemnification   
38   9.2   Liability Insurance    39 ARTICLE   X.   BOOKS, MEETINGS AND RECORDS
   40   10.1   Books and Accounts    40   10.2   Reports to Partners    40  
10.3   Annual Meeting    40 ARTICLE   XI.   TRANSFERABILITY OF A PARTNER’S
INTEREST    41   11.1   Restrictions on Transfer    41   11.2   Prohibition on
Transfers of General Partner Interests    42   11.3   Transfers of Limited
Partner Interests    43   11.4   Substituted Partners    43   11.5   Amended
Certificate    43   11.6   Deceased or Incompetent Individual Limited Partners
   43 ARTICLE   XII.   REMOVAL OF THE GENERAL PARTNER    44   12.1   Removal of
the General Partner For Cause    44   12.2   Removal of the General Partner
Without Cause    45   12.3   Effect of Removal of the General Partner    45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page   12.4   Effect of the Bankruptcy of the General Partner    47
ARTICLE   XIII.   EXCLUSIVITY    47   13.1   Investment Exclusivity    47   13.2
  Other Funds    48 ARTICLE   XIV.   DISSOLUTION    48   14.1   Events of
Dissolution    48   14.2   Final Accounting; Clawback    49   14.3  
Cancellation of Certificate    50   14.4   Compliance With Timing Requirements
of Regulations    50   14.5   Termination    51 ARTICLE   XV.   NOTICES; POWER
OF ATTORNEY    51   15.1   Method of Notice    51   15.2   Routine
Communications; Wire Transfers    52   15.3   Computation of Time    52   15.4  
Power of Attorney    52 ARTICLE   XVI.   GENERAL PROVISIONS    53   16.1  
Entire Agreement    53   16.2   Amendments and Waivers    53   16.3   Approvals
   53   16.4   Side Letters    54   16.5   Governing Law    54   16.6   Captions
   54   16.7   Successors    54   16.8   Severability    54   16.9   Gender and
Number    54   16.10   Third-Party Rights    54   16.11   Counterparts    55  
16.12   Confidentiality.    55   16.13   Service of Process    56   16.14  
Trial    57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

TABLE OF EXHIBITS

 

     Page FORM OF SUBSCRIPTION AGREEMENT    A SCHEDULE OF PARTNERS    B
ILLUSTRATION OF MANAGEMENT FEES    C FORM OF CONTRACT WITH AFFILIATES    D



--------------------------------------------------------------------------------

LIMITED PARTNERSHIP AGREEMENT

OF

THOMAS HIGH PERFORMANCE GREEN FUND, L.P.

This LIMITED PARTNERSHIP AGREEMENT (this “Agreement”) of THOMAS HIGH PERFORMANCE
GREEN FUND, L.P., a Delaware limited partnership (the “Partnership”), is dated
as of December 18, 2007 (the “Formation Date”), by and among Thomas HPGF-GP,
LLC, as the general partner of the Partnership (the “General Partner”), and each
Person (as defined herein) admitted to the Partnership as a limited partner from
time to time pursuant to this Agreement who is identified in the records of the
Partnership as a limited partner of the Partnership (each such Person, a
“Limited Partner”). The General Partner and the Limited Partners are hereinafter
sometimes referred to collectively as the “Partners” and each of them
individually as a “Partner”.

W I T N E S S E T H:

WHEREAS, the parties hereto desire to provide for the governance of the
Partnership and to set forth in detail their respective rights and duties
relating to the Partnership.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto do
hereby agree as follows:

ARTICLE I.

THE PARTNERSHIP

1.1 Formation. The Partners hereby agree to form a limited partnership under the
Act pursuant to this Agreement and the Certificate of Limited Partnership (the
“Certificate”) filed with the Secretary of State of the State of Delaware on the
date hereof. The Partners, acting directly or through an attorney-in-fact,
hereby authorize, or as applicable, ratify, the filing by the General Partner of
the Certificate, and, in order to comply with all requirements of law for the
continuation and operation of a limited partnership among the Partners pursuant
to the laws of the State of Delaware and all other jurisdictions where the
Partnership may elect to conduct its operations, hereby further authorize the
General Partner on behalf of the Partnership from time to time to execute any
amendment of the Certificate and any other appropriate documents, and take any
other necessary or appropriate action in connection therewith, including the
making and filing with the office of the Secretary of State of the State of
Delaware of such amendments to the Certificate. A Partner may obtain a copy of
the Certificate upon written request to the General Partner. Upon a Person’s
execution of a counterpart signature page of this Agreement as a limited
partner, which counterpart signature page is accepted by the Partnership, such
Person will be admitted to the Partnership as a Limited Partner of the
Partnership and will be shown as a Limited Partner on the books and records of
the Partnership as of the effective date of such acceptance. Upon its execution
of a counterpart signature page to this Agreement, Thomas HPGF-GP, LLC is hereby
admitted as the general partner of the Partnership.



--------------------------------------------------------------------------------

1.2 Name. The name of the Partnership shall be “Thomas High Performance Green
Fund, L.P.” All business of the Partnership shall be conducted under such name
and such name shall continue to be used at all times in connection with the
Partnership’s business and affairs; provided that the General Partner may,
without the consent of any other Partner, change the name of the Partnership
from time to time by filing a certificate of amendment or amended and restated
Certificate with the Secretary of State of the State of Delaware, in which event
the General Partner shall notify the Partners of such name change promptly
thereafter.

1.3 Principal Place of Business. The principal place of business of the
Partnership shall be at c/o Thomas Properties Group, L.P., City National Plaza,
515 South Flower Street, Sixth Floor, Los Angeles, CA 90071, or such place or
places as the General Partner may, from time to time, designate. The General
Partner shall give notice to all of the Partners of any change in the
Partnership’s principal place of business.

1.4 Purposes and Powers. Subject to the limitations set forth herein, the
business and purposes of the Partnership shall be directly and indirectly to
acquire, hold, maintain, operate, improve, develop, renovate, expand, originate,
use, lease, finance, manage and dispose of Investments and to engage in any and
all activities as are related or incidental to the foregoing, as determined by
the General Partner in its sole discretion. The Partnership shall have the power
to do anything and everything necessary, suitable or proper for the
accomplishment of or in furtherance of any of the purposes set forth herein, and
to do every other act or acts, thing or things, incidental or appurtenant to or
arising from or connected with any of such purposes.

1.5 Registered Office and Agent. The registered office of the Partnership in the
State of Delaware shall be The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, New Castle County, Wilmington, Delaware 19801, or
such other address within the United States as may be designated from time to
time by the General Partner. The name and address of the registered agent for
service of process on the Partnership in the State of Delaware shall be The
Corporation Trust Company at the above address, or such other agent and address
as may be designated from time to time by the General Partner.

1.6 Fiscal and Taxable Year. The fiscal year and taxable year of the Partnership
shall be the calendar year (the “Fiscal Year”), unless such other taxable year
is otherwise required by Section 706 of the Code.

1.7 Term. The Term of the Partnership commenced on the Formation Date and shall
end on the earlier of (i) the seventh anniversary of the Final Closing Date,
provided that the General Partner may extend the term of the Partnership for a
one-year period, in the General Partner’s sole discretion, and an additional
one-year period, with the approval of the Advisory Committee, to allow for the
orderly liquidation and distribution of the Partnership’s assets, and (ii) the
date that the Partnership is dissolved in accordance with the provisions of
Article XIV hereof.

1.8 Filings. Upon the execution of this Agreement by the parties hereto, the
General Partner shall do, and continue to do, all things as may be required or
advisable to continue and maintain the Partnership as a limited partnership,
qualified to do business in such jurisdictions as may be required, and to
protect the limited liability of the Limited Partners in any jurisdiction in
which the Partnership shall transact business.

 

2



--------------------------------------------------------------------------------

ARTICLE II.

DEFINITIONS

The following defined terms used in this Agreement shall have the respective
meanings specified below.

“Act” shall mean the Delaware Revised Uniform Limited Partnership Act, as
amended from time to time.

“Adjusted Capital Account Deficit” shall mean, with respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

(a) credit to such Capital Account any amounts which such Partner is obligated
to restore pursuant to any provision of this Agreement or is deemed to be
obligated to restore pursuant to the penultimate sentences of Sections
1.704-2(g)(1) and (i)(5) of the Regulations; and

(b) debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.

The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Treasury
Regulations and shall be interpreted consistently therewith.

“Advisory Committee” shall have the meaning set forth in Section 6.6(a) hereof.

“Affiliate” shall mean, with respect to any Person, any Person Controlling,
Controlled by, or under common Control with, such Person.

“Agreement” shall mean this Limited Partnership Agreement of the Partnership, as
the same may be amended from time to time.

“Annual Meeting” shall have the meaning set forth in Section 10.3 hereof.

“Annual Meeting Notice” shall have the meaning set forth in Section 10.3 hereof.

“Bankruptcy” shall mean, with respect to any Person, (a) the filing by such
Person of a voluntary petition seeking liquidation, reorganization, arrangement
or readjustment, in any form, of its debts under Title 11 of the United States
Code or any other federal, state or foreign insolvency law, or such Person’s
filing an answer consenting to or acquiescing in any such petition, (b) the
making by such Person of any assignment for the benefit of its creditors,
(c) the expiration of sixty (60) days after the filing of an involuntary
petition under Title 11 of the United States Code, an application for the
appointment of a receiver for a material portion of the

 

3



--------------------------------------------------------------------------------

assets of such Person, or an involuntary petition seeking liquidation,
reorganization, arrangement or readjustment of its debts under any other
federal, state or foreign insolvency law; provided that the same shall not have
been vacated, set aside or stayed within such sixty-day period or (d) the entry
against it of a final and nonappealable order for relief under any bankruptcy,
insolvency or similar law now or hereafter in effect. The term “Bankruptcy” as
defined in this Agreement and used herein is intended, and shall be deemed to,
supersede and replace the events of withdrawal described in Section 17-402(a)(4)
and (5) of the Act.

“Business Day” shall mean any day except a Saturday, Sunday or other day on
which commercial banks in Los Angeles, California are authorized by law to be
closed.

“Capital Account” shall mean, with respect to any Partner, the Capital Account
maintained for such Partner in accordance with the following provisions:

(a) To each Partner’s Capital Account there shall be credited the aggregate
amount of such Partner’s Capital Contributions, such Partner’s distributive
share of Profits and any items in the nature of income or gain which are
specially allocated pursuant to Article IV hereof, and the amount of any
Partnership liabilities assumed by such Partner or which are secured by any
Partnership property distributed to such Partner.

(b) To each Partner’s Capital Account there shall be debited the amount of cash
and the Gross Asset Value of any Partnership property distributed to such
Partner pursuant to any provision of this Agreement, such Partner’s distributive
share of Losses and any items in the nature of expenses or losses which are
specially allocated pursuant to Article IV hereof, and the amount of any
liabilities of such Partner assumed by the Partnership or which are secured by
any property contributed by such Partner to the Partnership.

(c) If any Interest is Transferred in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the transferred Interest.

(d) In determining the amount of any liability for purposes of determining
Capital Account balances hereof, there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Treasury
Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with
Section 1.704-1(b) of the Treasury Regulations, and shall be interpreted and
applied in a manner consistent with such Treasury Regulations. If the General
Partner shall determine that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto, are computed in order to
comply with such Treasury Regulations, the General Partner may make such
modification if, and only if, it is not likely to have an adverse effect on the
amounts distributable to any Partner pursuant to Article XIV hereof upon the
dissolution of the Partnership.

“Capital Call” shall have the meaning set forth in Section 3.3(b) hereof.

“Capital Call Notice” shall have the meaning set forth in Section 3.3(b) hereof.

 

4



--------------------------------------------------------------------------------

“Capital Commitment” shall have the meaning set forth in Section 3.2 hereof.

“Capital Contributions” shall have the meaning set forth in Section 3.3(a)
hereof.

“Capital Default” shall mean any failure by a Partner to pay in full when due
(after the expiration of any cure period) any Capital Contribution.

“Capital Event” shall mean, with respect to any Investment, (a) the sale,
transfer, exchange, pledge, hypothecation, or other disposition of all or any
portion of such Investment or interests in any entity which directly or
indirectly holds such Investment, (b) the incurrence of any Indebtedness by the
Partnership or by any entity which directly or indirectly holds such Investment
and which is secured by such Investment or interests in any entity which
directly or indirectly holds such Investment, other than any incurrence of
Indebtedness the proceeds of which are used to acquire such Investment, (c) the
refinancing of any Indebtedness allocated to such Investment, and (d) any
similar transaction with respect to such Investment.

“Capital Interest” shall mean the General Partner’s Interest, if any, other than
its Carried Interest.

“Carried Interest” shall mean the General Partner’s rights with respect to
Carried Interest Distributions.

“Carried Interest Distributions” shall mean the amounts distributable to the
General Partner pursuant to Sections 5.1(b)(iii)(B) and (iv)(B) hereof.

“Certificate” shall have the meaning set forth in Section 1.1 hereof.

“Closing” shall mean the Initial Closing and each Subsequent Closing.

“Closing Date” shall have the meaning set forth in Section 3.1(a) hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time (or any corresponding provisions of succeeding law).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of another Person
without the consent or approval of any other Person.

“Covered Persons” shall have the meaning set forth in Section 9.1(a) hereof.

“Cure Period” shall have the meaning set forth in Section 3.5(a) hereof.

“Damages” shall have the meaning set forth in Section 9.1(a) hereof.

“Debt Limit” shall have the meaning set forth in Section 8.1(b)(vi) hereof.

“Default Rate” shall have the meaning set forth in Section 3.5(a) hereof.

 

5



--------------------------------------------------------------------------------

“Defaulting Partner” shall mean any Partner who has committed a Capital Default.

“Delaware Arbitration Act” shall have the meaning set forth in Section 12.1(b)
hereof.

“Depreciation” shall mean, for each Fiscal Year or other period, an amount equal
to the depreciation, amortization or other cost recovery deduction allowable
with respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis;
provided, however, that if the adjusted tax basis of such property is zero,
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method selected by the General Partner.

“Designated Key Person” shall have the meaning set forth in Section 6.1(d)
hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA-Covered Partner” shall have the meaning set forth in Section 6.2(a)
hereof.

“ERISA Notice” shall have the meaning set forth in Section 6.2 hereof.

“Estate Planning Affiliate” shall mean, with respect to any Person, each of the
following: (a) any spouse or descendant or adopted child of such Person, spouse
or descendant; (b) any spouse of any descendant of any individual or individuals
referred to in clause (a) hereof; (c) any trust created for the benefit of any
individual or individuals referred to in clauses (a) and (b) hereof; (d) any
executor, trustee or administrator for any Persons referred to in clauses
(a) through (c) hereof; (e) any partnership or limited liability company
comprised solely of Persons referred to in clauses (a) through (d) hereof;
provided that any Person identified in clause (d) hereof is acting in such
capacity; (f) any foundation created by any of the foregoing Persons for
charitable or eleemosynary purposes; and (g) any corporation, partnership or
limited liability company (including, without limitation, any subsidiary or
sub-subsidiary of any such corporation, partnership or limited liability
company) which is owned and Controlled, directly or indirectly, solely by
Persons referred to in clauses (a) through (g) hereof; provided that any Person
identified in clause (d) hereof is acting in such capacity.

“Exclusivity Period” shall mean the period beginning on the Initial Closing Date
and ending on the earlier of (a) the termination of the Investment Period and
(b) the date on which all Capital Commitments have been drawn and/or committed
or allocated (i) to specific Investments with respect to which the Partnership
has entered into an acquisition agreement with an unaffiliated third party, or
the Partnership and an unaffiliated third party co-venturer have entered into a
limited liability company operating agreement or similar joint venture agreement
for the acquisition, holding and development of a specific property or
properties, or (ii) to the payment of Operating Expenses.

 

6



--------------------------------------------------------------------------------

“Fair Market Value” shall mean, with respect to any Interest, the fair market
value thereof as of the applicable date of determination, as determined in good
faith by the General Partner. In making such determination, the General Partner
shall assume that all of the assets of the Partnership will be sold on the
applicable date of determination in a commercially reasonable manner and the
proceeds of such sale, net of estimated closing costs, as reasonably determined
by the General Partner, and all obligations of the Partnership (other than the
redemption of any redeeming ERISA-Covered Partners), will be distributed to the
Partners pursuant to this Agreement. If the applicable Partner (or, in the case
of the determination of the Fair Market Value of the Interests of the General
Partner and its Affiliates, Limited Partners holding more than 50% of the LP
Percentage Interests) disagree(s) with the General Partner’s determination of
the Fair Market Value of the applicable Interest, such Partner(s) shall
negotiate in good faith to resolve such disagreement and if such Partners
continue to disagree after negotiations are held, either side may request that
an independent evaluator (who must be reasonably acceptable to the other party)
be retained, whose valuation shall be final and binding on the Partnership and
all the Partners.

“Final Closing Date” shall have the meaning set forth in Section 3.1(a) hereof.

“Fiscal Year” shall have the meaning set forth in Section 1.6 hereof.

“Follow-on Non-Development Investment” shall mean a non-development Investment
which (i) in the good faith judgment of the General Partner, is appropriate or
necessary for the Partnership to make for the purpose of preserving, protecting
or enhancing an existing Investment, and (ii) either is adjacent to such
existing Investment or is intended to ease or eliminate regulatory restrictions
applicable to such existing Investment.

“Formation Date” shall have the meaning set forth in the introductory paragraph
hereto.

“GP Authorized Representative” shall have the meaning set forth in
Section 16.12(b) hereof.

“General Partner” shall have the meaning set forth in the introductory paragraph
of this Agreement.

“General Partner For Cause Removal Event” shall have the meaning set forth in
Section 12.1(a) hereof.

“General Partner Removal Notice” shall have the meaning set forth in
Section 12.1(a) hereof.

“General Partner Removing Limited Partners” shall have the meaning set forth in
Section 12.1(a) hereof.

 

7



--------------------------------------------------------------------------------

“Gross Asset Value” shall mean, with respect to any asset, the asset’s adjusted
basis for federal income tax purposes, except as follows:

(a) the initial Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be the gross fair market value of such asset at the time of
such contribution, as agreed between the General Partner and such Partner;

(b) the Gross Asset Values of all Partnership assets may, in the sole discretion
of the General Partner, be adjusted to equal their respective gross fair market
values, as determined by the General Partner, as of the following times: (i) the
acquisition of an additional Interest by any new or existing Partner in exchange
for more than a de minimis Capital Contribution; (ii) the distribution by the
Partnership to a Partner of more than a de minimis amount of Partnership
property as consideration for an Interest; and (iii) the liquidation of the
Partnership within the meaning of Treasury Regulations
Section 1.704-l(b)(2)(ii)(g);

(c) the Gross Asset Value of any Partnership asset distributed to any Partner
shall be the gross fair market value of such asset on the date of distribution,
as determined by the General Partner; and

(d) the Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Section 1.704-l(b)(2)(iv)(m) of the Treasury Regulations and
Article IV hereof; provided, however , that Gross Asset Values shall not be
adjusted pursuant to this clause (d) to the extent the General Partner
determines that an adjustment pursuant to clause (b) above is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment pursuant to this clause (d).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
clause (a), (b) or (d) above, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Profits and Losses.

“Indebtedness” shall mean any indebtedness incurred by the Partnership or any
Vehicle, including, but not limited to, any guarantees by the Partnership or any
Vehicle of any indebtedness incurred by any Vehicle and any repurchase
obligations of the Partnership or any Vehicle.

“Initial Closing” shall mean the first Closing at which Persons are admitted to
the Partnership as Limited Partners.

“Initial Closing Date” shall mean the date on which the Initial Closing occurs.

“Interest” shall mean, with respect to any Partner, the interest of such Partner
as a partner in the Partnership at any particular time, including the partner
interest of such Partner and the rights and obligations of such Partner as
provided in this Agreement and the Act.

 

8



--------------------------------------------------------------------------------

“Interim Investments” shall mean each of the following, provided that, in each
case, such obligations are payable in United States Dollars:

(a) domestic and Eurodollar certificates of deposit, time or demand deposits or
bankers’ acceptances maturing within six months and one day from the date of
acquisition and money market deposit accounts issued or offered by:

(i) any commercial bank organized under the laws of the United States or any
state thereof or the District of Columbia having combined capital, surplus and
undivided profits (less any undivided losses) of not less than $500 million;

(ii) any branch located in the United States of a commercial bank organized
under the laws of the United Kingdom or Canada having combined capital, surplus
and undivided profits (less any undivided losses) of not less than $500 million
or;

(iii) any domestic commercial bank the deposits of which are guaranteed by the
Federal Deposit Insurance Corporation; provided that (A) the full amount of such
Interim Investment are so guaranteed and (B) the aggregate amount of all Interim
Investments under this clause does not exceed $500,000;

(b) marketable direct obligations issued or unconditionally guaranteed by the
United States or issued by an agency thereof and backed by the full faith and
credit of the United States, in each case maturing within six months and one day
from the date of acquisition thereof;

(c) marketable general obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within six months and one day from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
generally obtainable from either Standard & Poor’s Corporation or Moody’s
Investors Service, Inc.;

(d) commercial paper maturing no more than six months and one day from the date
of acquisition, having a rating of A-1 (or the equivalent) or higher from
Standard & Poor’s Corporation and P-1 (or the equivalent) or higher from Moody’s
Investors Service, Inc.; and

(e) full collateralized repurchase agreements with a term of not more than 30
days for underlying securities of the type described in paragraphs (b) and
(c) of this definition, entered into with any institution meeting the
qualifications specified in subclauses (i) or (ii) of clause (a) of this
definition.

“Invested Capital” shall have the meaning set forth in Section 6.1(f)(i) hereof.

“Investment” shall mean an investment by the Partnership in real estate or real
estate-related assets consisting of office buildings, mixed-use properties that
are primarily office buildings, and multi-family residential properties in the
United States through the acquisition and renovation of existing properties and
the development of new properties, provided that the Partnership shall use
reasonable efforts to ensure that most of the properties acquired or renovated
by the Partnership have a LEED certification with the intent to obtain a

 

9



--------------------------------------------------------------------------------

“silver level” LEED certification and an Energy Star label or the substantial
equivalent and; provided, further that the Partnership shall use reasonable
efforts to achieve a higher LEED level to the extent consistent with the
investment objectives and strategy of the Partnership.

“Investment Committee” shall mean the Investment Committee of the General
Partner, as established from time to time.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended from time to time (or any corresponding provisions of succeeding law).

“Investment Period” shall mean the period beginning on the date that the
Designated Key Person has been appointed as such by the General Partner as
provided in Section 6.1(d) and ending on the earliest to occur of: (a) the
second anniversary of the Final Closing Date; provided that such period may, in
the sole discretion of the General Partner, be extended for up to an additional
twelve (12) months if aggregate Capital Commitments exceed $250 million; and
(b) the date of the removal of the General Partner by the Limited Partners in
accordance with Section 12.1 or Section 12.2 hereof. Notwithstanding the
foregoing, the Investment Period shall be suspended for any period as provided
in Section 6.1(d) hereof.

“JAMS” shall mean Judicial Arbitration and Mediation Services.

“Key Person” shall have the meaning set forth in Section 6.1(d) hereof.

“Lien” shall mean any lien, pledge, hypothecation or other encumbrance.

“Limited Partner” shall have the meaning set forth in the introductory paragraph
of this Agreement, each in its capacity as of limited partner of the
Partnership. For purposes of the Act, the Limited Partners shall constitute a
single class, group or series of limited partners.

“LP Authorized Representative” shall have the meaning set forth in
Section 16.12(a) hereof.

“LP Percentage Interest” shall mean, with respect to each Limited Partner (not
including any Limited Partner that is the General Partner, any officer,
employee, member or owner thereof, or their respective Affiliates), a
representation of such Limited Partner’s Interest as of the applicable date of
determination, expressed as a percentage of all such Limited Partners’ Interests
and based on relative aggregate Capital Contributions, provided that, if no
Capital Contributions have been called from such Limited Partners, then the LP
Percentage Interests of the Limited Partners shall be based on the relative
Capital Commitments of such Limited Partners.

“Major Investment Decision” shall mean any decision to acquire or originate any
Investment, any decision regarding a Capital Event with respect to any
Investment and any other decision regarding the Partnership or any Investment
which the General Partner determines should be made by the Investment Committee.

“Management Fee” shall have the meaning set forth in Section 6.1(f) hereof.

 

10



--------------------------------------------------------------------------------

“Net Distributable Cash” shall mean all cash receipts from operations of the
Partnership (including, without limitation, amounts released from Reserves) and
from Capital Events, reduced by the portion thereof used to, in the sole
discretion of the General Partner (a) pay principal or interest on any
Indebtedness, (b) establish Reserves and (c) pay Operating Expenses and
Organizational Expenses. Net Distributable Cash shall not be reduced by
depreciation, amortization, cost recovery deductions or similar non-cash
allowances and expenses.

“New Partner” shall have the meaning set forth in Section 3.3(c) hereof.

“Nonrecourse Deductions” shall have the meaning set forth in
Section 1.704-2(b)(1) of the Treasury Regulations.

“Notice of Returned Capital” shall have the meaning set forth in Section 3.3(c)
hereof.

“Operating Expenses” shall have the meaning set forth in Section 7.1 hereof.

“Organizational Expenses” shall have the meaning set forth in Section 7.2
hereof.

“Over-Distribution” shall have the meaning set forth in Section 14.2 hereof.

“Partner” shall have the meaning set forth in the introductory paragraph of this
Agreement.

“Partner Nonrecourse Debt” shall have the meaning set forth in
Section 1.704-2(b)(4) of the Regulations.

“Partner Nonrecourse Debt Minimum Gain” shall have the meaning set forth in
Section 1.704-2(i)(2) of the Regulations.

“Partnership” shall have the meaning set forth in the introductory paragraph of
this Agreement.

“Partnership Minimum Gain” shall have the meaning set forth in Sections
1.704-2(b)(2) and 1.704-2(d) of the Regulations.

“Percentage Interest” shall mean, with respect to each Partner, a representation
of such Partner’s Interest as of the applicable date of determination, expressed
as a percentage of all Partners’ Interests and based on relative aggregate
Capital Contributions.

“Person” shall mean any individual, partnership, joint venture, corporation,
limited liability company, trust or other entity.

“Prime Rate” shall mean the rate of interest publicly announced from time to
time by JP Morgan Chase in New York City as such bank’s prime reference rate.

 

11



--------------------------------------------------------------------------------

“Profits” and “Losses” shall mean, for each Fiscal Year or other period, an
amount equal to the Partnership’s taxable income or loss for such year or
period, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:

(a) any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account in computing Profits and Losses shall be added to
such taxable income or loss;

(b) any expenditures of the Partnership described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Section 1.704-1(b)(2)(iv)(i) of the Treasury Regulations, and not otherwise
taken into account in computing Profits or Losses shall be subtracted from such
taxable income or loss;

(c) if the Gross Asset Value of any Partnership asset is adjusted pursuant to
clause (b) or clause (d) of the definition of Gross Asset Value herein, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profits or Losses;

(d) gain or loss resulting from any disposition of Partnership property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;

(e) in lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Fiscal Year or other period, computed
in accordance with the definition of Depreciation herein; and

(f) notwithstanding any other provisions hereof, any items which are specially
allocated pursuant to Article IV hereof shall not be taken into account in
computing Profit or Losses.

“Qualified Organization” shall mean a qualified organization as defined in
Section 514(c)(9)(C)(i)-(ii) of the Code.

“Redemption Date” shall have the meaning set forth in Section 6.3(a)(iii)
hereof.

“Regulatory Allocations” shall have the meaning set forth in Section 4.3(e)
hereof.

“Reserves” shall mean reserves established by the Partnership, in the sole
discretion of the General Partner, for all expenses, debt payments, capital
improvements, replacements and contingencies, including, but not limited to,
loss and liquidity reserves, of the Partnership.

 

12



--------------------------------------------------------------------------------

“Returned Capital” shall mean (a) the amount of any Subsequent Closing True-Up
distributed to Partners in accordance with Section 3.3(c) hereof and (b) the
amount of any Net Distributable Cash which represents the return of the
Partnership’s invested capital in any Investment that has been disposed of or
refinanced.

“Schedule of Partners” shall mean the Schedule of Partners of the Partnership, a
copy of which is attached as Exhibit B hereto, as the same may be amended from
time to time. The Partnership shall keep an up-to-date Schedule of Partners
which shall include a statement of each Partner’s Percentage Interest and each
Limited Partner’s LP Percentage Interest.

“Side Letter Partner” shall have the meaning set forth in Section 16.4 hereof.

“Side Letter” shall have the meaning set forth in Section 16.4 hereof.

“Subscription Agreement” shall mean an agreement whereby a Person subscribes to
acquire a Limited Partner Interest in the Partnership, a copy of the form of
which is attached hereto as Exhibit A, as the same may be amended, supplemented
or replaced from time to time.

“Subscription Line Indebtedness” shall have the meaning set forth in
Section 3.4(a) hereof.

“Subscription Line Lender” shall have the meaning set forth in Section 3.4(a)
hereof.

“Subsequent Closing” shall mean a closing, subsequent to the Initial Closing, at
which the Partnership accepts a subscription or subscriptions from one or more
Limited Partners.

“Subsequent Closing Date” shall mean the date after the Initial Closing on which
a Subsequent Closing occurs.

“Subsequent Closing Fee” shall have the meaning set forth in Section 3.3(c)
hereof.

“Subsequent Closing True-Up” shall have the meaning set forth in Section 3.3(c)
hereof.

“Successor General Partner” shall have the meaning set forth in Section 12.3(a)
hereof.

“Term” shall have the meaning set forth in Section 1.7 hereof.

“TPG” shall mean Thomas Properties Group, Inc.

“Transfer” shall mean, as applicable, a sale, exchange, transfer, assignment,
pledge, hypothecation or other disposition, whether voluntary or by operation of
law of (a) all or any portion of an Interest (and the related Capital
Commitment) or (b) all or any portion of a Partner’s obligations to make Capital
Contributions pursuant to its Capital Commitment or its right to acquire an
Interest in exchange therefor, in each case, either directly or indirectly, to
another Person. When used as a verb, the term “Transfer” shall have a
correlative meaning.

 

13



--------------------------------------------------------------------------------

“Treasury Regulations” shall mean the final, temporary and proposed Income Tax
Regulations promulgated under the Code, as the same may be amended from time to
time (including corresponding provisions of succeeding regulations).

“UBTI” shall have the meaning set forth in Section 6.7 hereof.

“Uniform Commercial Code” shall mean, with respect to any Partner, the Uniform
Commercial Code of the State of Delaware and the comparable laws of the
jurisdiction of residence of such Partner.

“Valuation Plan” shall have the meaning set forth in Section 6.6(e) hereof.

“Vehicle” shall have the meaning set forth in Section 8.2 hereof.

ARTICLE III.

CAPITAL CONTRIBUTIONS

3.1 Closings; Acceptance of Subscriptions.

(a) Subscriptions for Limited Partner Interests submitted by Persons to the
Partnership shall be accepted in the sole discretion of the General Partner at
the Initial Closing and at one or more Subsequent Closings that may be held, in
the sole discretion of the General Partner, at any time one (1) year after the
Initial Closing Date. A Person shall be admitted as a Limited Partner upon
(i) acceptance of such Person’s Subscription Agreement by the Partnership, and
(ii) execution by or on behalf of such person of a counterpart signature page of
this Agreement and acceptance thereof by the Partnership. The date on which the
final Subsequent Closing occurs is referred to herein as the “Final Closing
Date”. Subject to the foregoing, each Closing shall be held on such date as may
be determined by the General Partner (each a “Closing Date”).

(b) Except as otherwise provided herein, no Person shall be admitted to the
Partnership as a Limited Partner unless such Person has made a minimum Capital
Commitment to the Partnership of at least $10 million; provided, however, that
the General Partner, in its sole discretion, may waive this requirement with
respect to the admission of one or more Limited Partners.

(c) The Partnership shall not accept any subscription for a Limited Partner
Interest, whether from an existing Limited Partner or a New Partner, if the
acceptance of such subscription would (i) occur subsequent to the Final Closing
Date, (ii) cause the aggregate amount of Capital Commitments to exceed $500
million, without the approval of the Advisory Committee, (iii) cause a
dissolution of the Partnership under the Act, (iv) cause the Partnership’s
assets to be deemed to be “plan assets” for purposes of Section 4975 of the Code
or ERISA, (v) result in the taxation of the Partnership at the entity level or
(vi) violate, or cause the Partnership to violate, any applicable law or
regulation, including any applicable federal or state securities laws. The
Partnership may not issue, classify or accept any subscription for any Interest
in the Partnership except as contemplated by this Agreement.

 

14



--------------------------------------------------------------------------------

3.2 Capital Commitments. The General Partner and each Limited Partner has agreed
to make Capital Contributions in the aggregate amount set forth as such
Partner’s “Capital Commitment” in the Schedule of Partners attached hereto as
Exhibit B (such Partner’s “Capital Commitment”) in whole or, from time to time,
in part and at such times as the Partnership shall specify as provided herein.

3.3 Capital Contributions; Capital Calls.

(a) Payments made by a Partner to the Partnership with respect to such Partner’s
Capital Commitment (such Partner’s “Capital Contributions”) shall be made in
United States Dollars by wire transfer of immediately available funds to an
account or accounts of the Partnership specified by the General Partner to the
Limited Partners. Notwithstanding any other provision of this Agreement or the
Subscription Agreements to the contrary, except as otherwise required by the Act
or other applicable law, in no event shall any Limited Partner be required to
make aggregate Capital Contributions in excess of such Limited Partner’s Capital
Commitment; provided, however, that with respect to each Partner (i) in the
event that any amount constituting a Subsequent Closing True-Up is received by
such Partner pursuant to Section 3.3(c), such amount shall be deemed a
reinstatement of undrawn Capital Commitments and be subject to future Capital
Calls in accordance with the provisions of this Section 3.3 and (ii) in the
event that any amount constituting Returned Capital is distributed to such
Partner during the Investment Period, such amount may, in the sole discretion of
the General Partner, be deemed a reinstatement of undrawn Capital Commitments
and be subject to future Capital Calls in accordance with the provisions of this
Section 3.3.

(b) From time to time after the start of the Investment Period, the General
Partner will deliver written notices (each, a “Capital Call Notice”) to the
Partners, each of which shall call for a Capital Contribution from each
Partner’s undrawn Capital Commitments (a “Capital Call”) equal to such Partner’s
share of the amount determined by the General Partner to be appropriate for the
Partnership to: (i) make Investments; (ii) pay Management Fees; (iii) pay
Operating Expenses and Organizational Expenses; (iv) establish Reserves; and
(v) repay any Indebtedness. All Capital Calls shall, unless the circumstances
require otherwise, be pro rata among the Partners based upon each Partner’s
Capital Commitment in relation to the aggregate Capital Commitments of all the
Partners. Notwithstanding the foregoing, Capital Calls may be made after the
termination of the Investment Period (to the extent of any undrawn Capital
Commitments), but only if such Capital Calls are required by the Partnership to
(A) pay amounts owing or that come due under any Subscription Line Indebtedness;
(B) complete the development or re-development of one or more Investments,
provided that any Capital Calls for such purpose are made within two (2) years
after the expiration of the Investment Period, which two-year period may be
extended for an additional one-year period with the approval of at least 66 2/3%
of the Advisory Committee and, upon the expiration of the Investment Period, the
Partnership shall provide the Partners with a budget for the development and
re-development of such Investments; (C) make Follow-on Non-Development
Investments; provided that the aggregate amount of Capital Contributions which
the Partnership may call following the Investment Period to fund Follow-on
Non-Development Investments shall not exceed 10% of the

 

15



--------------------------------------------------------------------------------

aggregate amount of Capital Commitments; and (D) pay Operating Expenses (other
than Indebtedness, except for clause (A) of this paragraph), including
Management Fees. After the Investment Period, all Partners shall be released
from any obligations in respect of their undrawn Capital Commitments except as
set forth in this Section 3.3(b). The General Partner shall have the right in
its sole discretion to terminate all or a portion of the unused Capital
Commitments at any time prior to the end of the Investment Period if the General
Partner determines that it is impractical for the General Partner to continue to
seek out and make Investments consistent with the Partnership’s investment
objectives.

(c) On each Subsequent Closing Date, the Partnership will require each Person
subscribing for a Limited Partner Interest on such Subsequent Closing Date (a
“New Partner”), and each Limited Partner that elects to increase its Capital
Commitment on such Subsequent Closing Date, to contribute to the Partnership, in
cash, an amount equal to the sum of (i) a percentage of such New Partner or
Limited Partner’s Capital Commitment or increased Capital Commitment equal to
the percentage of the Capital Commitments of the previously admitted Partners
called through such Subsequent Closing Date (regardless of the purpose for which
such calls have been made, but not including any Capital Contributions in the
form of Contributed Properties) (the “Subsequent Closing True-Up”) and (ii) an
amount, calculated like interest, on the aggregate amount of Capital
Contributions which would have been required to be made by such New Partner or
Limited Partner had such New Partner or Limited Partner subscribed for such New
Partner’s Capital Commitment, or the increased amount of such Limited Partner’s
Capital Commitment, on the Initial Closing Date, at an annual rate of nine
percent (9%) (the “Subsequent Closing Fee”). The Subsequent Closing True-Up made
by such New Partner or such Limited Partner shall be considered a Capital
Contribution by such Partner made as of the date or dates that such Capital
Contributions, or portions thereof, would have been made if such New Partner had
been admitted to the Partnership, or such Limited Partner had made such
increased Capital Commitment, on the Initial Closing Date and such New Partner’s
or Limited Partner’s unfunded Capital Commitment shall be reduced by a like
amount. No Subsequent Closing Fee paid by any New Partner or Limited Partner
shall entitle such Partner to receive a Limited Partner Interest in exchange
therefor or be considered a Capital Contribution by such New Partner for
purposes of reducing such Partner’s unpaid Capital Commitment or otherwise. The
Subsequent Closing True-Up made by each such New Partner or Limited Partner
shall be used to pay the Management Fees due and payable with respect to such
New Partner’s Capital Commitment or the increased Capital Commitment of an
Existing Limited Partner, with the balance distributed to all of the Partners on
a pro rata basis (based upon each Partner’s Capital Commitment in relation to
the aggregate Capital Commitments of all Partners). The Subsequent Closing
True-Up received by any Partner at a Subsequent Closing shall be deemed a return
of Capital Contributions and a reinstatement of undrawn Capital Commitments and
be subject to future Capital Calls in accordance with the provisions of this
Section 3.3; provided that the General Partner delivers a written notice of
returned capital (a “Notice of Returned Capital”) to each affected Partner; and
no Partner will receive a distribution pursuant to Section 5.1(b) with respect
to any such returned Capital Contributions. The Subsequent Closing Fee paid by
each such New Partner or Limited Partner shall be distributed to previously
admitted Partners on a pro rata basis (based upon each Partner’s Capital
Commitment in relation to the aggregate Capital Commitments of all such Partners
prior to the Subsequent Closing in respect of which the Subsequent Closing Fee
is being paid), except that the portion of such Subsequent Closing Fee that
relates to any Management Fee paid to the General Partner from the Subsequent
Closing True-Up shall be distributed to the General Partner. The distribution of
such Subsequent Closing Fees will be effected outside the Partnership such that
no Partner’s Capital Account will be affected thereby.

 

16



--------------------------------------------------------------------------------

(d) Each Capital Call Notice shall provide a brief description of the
Partnership’s proposed use of the funds requested in such notice and shall
include a schedule setting forth, for each Partner, such Partner’s Capital
Commitment, the aggregate amount of Capital Contributions payable by such
Partner pursuant to such Capital Call Notice and the aggregate amount of Capital
Contributions made to date by such Partner. Each Partner shall be required to
make such Partner’s Capital Contributions in the amount stated in a Capital Call
Notice on the date specified in the Capital Call Notice, which date shall not be
earlier than ten (10) Business Days after the date such Capital Call Notice was
delivered to the Limited Partners.

3.4 Partnership Borrowings; Pledge of Capital Commitments.

(a) The Partnership and any Vehicle may secure any Indebtedness with a pledge or
assignment of all or any part of the Partnership’s and the General Partner’s
right to call for and receive Capital Contributions. Any such Indebtedness which
is so secured is referred to herein as “Subscription Line Indebtedness” and any
provider of such Subscription Line Indebtedness to the Partnership or any
Vehicle is referred to herein as a “Subscription Line Lender”. The Partnership
shall not have outstanding at any one time more than one Subscription Line
Indebtedness arrangement, and shall not pledge or assign all or any part of the
Partnership’s and the General Partner’s right to call for and receive Capital
Contributions to more than one Subscription Line Lender at any one time. To the
extent that the Partnership has outstanding obligations under Subscription Line
Indebtedness, each Partner shall be obligated to fund any remaining portion of
its Capital Commitment; provided that (i) such obligation was outstanding during
the Investment Period, (ii) the Partnership repays such obligation within nine
(9) months after the first date on which such obligation was first outstanding
and (iii) such obligation to fund shall not act as a waiver of any claim or
defense that the Partner may have against any other Partner or the Partnership.

(b) In connection with any Subscription Line Indebtedness or other Partnership
business, the General Partner, on behalf of the Partnership, may require each
Limited Partner to execute (if applicable) and deliver to the General Partner
the following documents:

(i) financial statements regarding such Limited Partner (but only to the extent
that such financial statements are publicly available);

(ii) an investor letter in favor of the Subscription Line Lenders acknowledging
the amount of such Limited Partner’s total Capital Commitment, unfunded Capital
Commitment and funded Capital Contributions and that in the event of default
under any Subscription Line Indebtedness, the Subscription Line Lenders may
exercise the General Partner’s right to make a Capital Call to satisfy such
default; provided that the aggregate amount called from such Limited Partner
pursuant to such Capital Call does not exceed the unfunded Capital Commitment of
such Limited Partner and that the aggregate amount called from all Partners
pursuant to such Capital Call does not exceed the aggregate amount of
outstanding Subscription Line Indebtedness; and

 

17



--------------------------------------------------------------------------------

(iii) an opinion of counsel addressed to the Subscription Line Lender and the
Partnership regarding the enforceability of the Subscription Agreement entered
into by such Limited Partner.

Notwithstanding the foregoing, no such documentation shall be deemed to increase
the amount for which a Limited Partner is obligated to the Partnership. Each
Limited Partner covenants and agrees that such Limited Partner will not suffer
to exist any Lien on such Limited Partner’s Interest without the prior written
consent of the General Partner.

3.5 Remedies upon a Capital Default.

(a) Upon any Capital Default by a Defaulting Partner, the Partnership shall
provide such Defaulting Partner with written notice thereof and a ten
(10) Business Day period from the date of delivery of such notice within which
to cure such Capital Default (the “Cure Period”) and, in the sole discretion of
the General Partner, shall immediately have the right to declare that interest
shall accrue on the outstanding unpaid balance of such requested Capital
Contribution, from and including the date such payment was due until the earlier
of the date of payment to the Partnership or, following the expiration of the
Cure Period, the election by the Partnership to pursue the other remedies set
forth in this Section, at a rate equal to the lesser of the rate of nine percent
(9%) per annum over the Prime Rate and the maximum rate permitted by applicable
law (the “Default Rate”). In the event that the Defaulting Partner has not cured
the Capital Default prior to the expiration of the Cure Period, then, following
the expiration of the Cure Period, the Partnership, in the sole discretion of
the General Partner, shall have the right to take one or more of the following
actions (including, but not limited to, all of the rights afforded to a secured
party under the Uniform Commercial Code): (i) continue to charge interest at the
Default Rate on the outstanding unpaid balance of such requested Capital
Contribution until the date of payment to the Partnership, (ii) cause any
distributions otherwise payable to the Defaulting Partner under this Agreement
to be set off or withheld from such Defaulting Partner in accordance with
Section 3.6 hereof, (iii) suspend all voting rights and rights to distributions,
(iv) redeem up to thirty percent (30%) of the Interest then owned by the
Defaulting Partner at a price equal to $1.00 which would result in corresponding
pro rata increases to the Interests of the non-Defaulting Partners, (v) offer
the Defaulting Partner’s Interest for sale to the other Partners at such price
and on such terms determined by the Partnership in the reasonable discretion of
the General Partner, subject to compliance with the Transfer provisions of this
Agreement, and/or (vi) cause the Defaulting Partner’s Interest to be sold to a
third party at such price and on such terms as may be determined by the
Partnership in the reasonable discretion of the General Partner. The proceeds
from the sale of a Defaulting Partner’s Interest under clauses (v) and
(vi) above shall be used to fund the Capital Contribution requested from the
Defaulting Partner and/or set off or withheld from such Defaulting Partner in
accordance with Section 3.6 hereof and any remaining amounts may be used for any
appropriate Partnership purpose, which purpose shall be determined by the
Partnership in the sole discretion of the General Partner. A Defaulting Partner
shall remain liable for the payment of Capital Contributions as the same are
called under this Agreement and the Partnership may exercise the remedies set
forth above for every subsequent Capital Default by the Defaulting Partner. The
rights and remedies referred to in this Section shall be in addition to, and not
in limitation of, any other rights available to the Partnership under this
Agreement, the relevant Subscription Agreement or at law or in equity. The
Partnership may proceed to collect from any Defaulting Partner any amount due
from such Defaulting Partner as and when due, as well as all costs and expenses
of collection incurred by the Partnership (including reasonable fees and
disbursements of legal counsel).

 

18



--------------------------------------------------------------------------------

(b) Upon any Capital Default, the Partnership may deliver Capital Call Notices
to the non-Defaulting Partners which shall call for a Capital Contribution from
each non-Defaulting Partner equal to such non-Defaulting Partner’s pro rata
share (based upon such non-Defaulting Partner’s Capital Commitment in relation
to the aggregate Capital Commitments of all the non-Defaulting Partners) of the
Capital Contribution which the Defaulting Partner(s) failed to make, provided
that, no non-Defaulting Partner shall be required to make a Capital Contribution
with respect to a Capital Default by a Defaulting Partner that is greater than
twenty-five percent (25%) of such non-Defaulting Partner’s initial Capital
Contribution with respect to such Capital Call. Each non-Defaulting Partner
which shall have made an additional Capital Contribution as a result of a
Capital Default by a Defaulting Partner shall have its Percentage Interest in
the Partnership increased and the Defaulting Partner shall have its Percentage
Interest in the Partnership decreased, so that each Partner’s Percentage
Interest in the Partnership shall be based on the amount of Capital
Contributions contributed by such Partner divided by the total Capital
Contributions contributed to the Partnership by all Partners. A Capital Default
by any Partner shall not relieve any other Partner of its obligation to make
Capital Contributions to the Partnership. Any Capital Call made pursuant to this
Section 3.5(b) shall not increase any non-Defaulting Partner’s Capital
Commitment. Notwithstanding the foregoing, this Section 3.5(b) shall not be
applied in a manner that is inconsistent with Section 3.5(a) hereof.

3.6 Set-off and Withholding of Certain Amounts. Notwithstanding anything to the
contrary contained in this Agreement or the relevant Subscription Agreement(s),
the Partnership may, in the General Partner’s sole discretion, set-off against
or withhold from any distribution to any Partner pursuant to this Agreement any
amounts due from such Partner to the Partnership pursuant to this Agreement and
the relevant Subscription Agreement(s), to the extent not otherwise paid. Any
amounts so set-off or withheld pursuant to this Section shall be applied by the
Partnership to discharge the obligation in respect of which such amounts were
withheld; provided, however, that with respect to any such obligation which
serves as security for Subscription Line Indebtedness, the Partnership shall pay
an amount equal to the amount to be set-off to the related Subscription Line
Lender and such set-off shall only discharge such obligation to the extent that,
and in connection therewith, such amount is paid by the Partnership to the
related Subscription Line Lender. All amounts set-off or withheld pursuant to
this Section with respect to any Partner shall be treated as amounts distributed
to such Partner by the Partnership and paid to the Partnership by such Partner
for all purposes under this Agreement. The Partnership shall give written notice
of any such set-off or withholding to each Partner subject thereto within ten
(10) Business Days after such set-off or withholding.

3.7 No Right to Redemption of Interests or Return of Capital Contributions.
Except as provided in Section 6.3 hereof, no Partner shall have the right to
withdraw from the Partnership or require that the Partnership redeem all or any
portion of such Partner’s Interest. No Partner shall have a right to receive a
return of its Capital Contributions or a dividend in respect of such Partner’s
Interest from any specific assets of the Partnership. Each Partner waives any
right which it may have to cause a partition of all or any part of the
Partnership’s assets.

 

19



--------------------------------------------------------------------------------

3.8 Uncertificated Interests. Interests shall be recorded in book-entry form and
no Partner shall have the right to demand that the Partnership produce and/or
deliver certificates representing such Interests. Without limiting the
foregoing, the General Partner may produce and deliver certificates representing
Interests if the General Partner, in its sole discretion, determines that such
production and delivery would be in the best interests of the Partnership.

3.9 Limitation on Liability of Limited Partners. Except as otherwise required by
this Agreement, the Act or other applicable law, the liability of each Limited
Partner, in its capacity as such, shall be limited to the aggregate amount of
such Limited Partner’s Capital Commitment and Subsequent Closing Fee payment
obligation. Each Limited Partner, to the fullest extent permitted by applicable
law, shall not have any fiduciary or other duty to the Partnership or any other
Partner express or implied, except not to act in bad faith.

3.10 Interest. No Partner shall receive any interest on its Capital
Contributions.

3.11 Negative Capital Accounts. At no time during the term of the Partnership or
upon dissolution and liquidation thereof shall a Limited Partner with a negative
balance in such Limited Partner’s Capital Account have any obligation to the
Partnership or the other Partners to eliminate or restore such negative balance.

ARTICLE IV.

ALLOCATIONS OF PROFITS AND LOSSES

4.1 Losses. Except as otherwise provided in this Article, Losses of the
Partnership for each Fiscal Year with respect to an Investment attributable to
the General Partner’s Percentage Interest shall be allocated to the General
Partner, and Losses of the Partnership for each Fiscal Year with respect to an
Investment attributable to the Limited Partners’ Percentage Interests shall be
allocated as follows:

(a) First, to each Partner in an amount equal to the excess of the amount of
Profits previously allocated to such Partner pursuant to Sections 4.2(b),(c) and
(d) hereof, in proportion to and in the inverse order to the order in which such
Profits were allocated, over the amount of Losses previously allocated pursuant
to this Section 4.1(a); and

(b) Second, to the Limited Partners, pro rata in accordance with their
respective Percentage Interests.

4.2 Profits. Except as otherwise provided in this Article, Profits of the
Partnership for each Fiscal Year with respect to an Investment attributable to
the General Partner’s Percentage Interest shall be allocated to the General
Partner, and Profits of the Partnership for each Fiscal Year with respect to an
Investment attributable to the Limited Partners’ Percentage Interests shall be
allocated as follows:

(a) First, to the Partners in an amount necessary to reverse all prior
allocation of Losses pursuant to Section 4.1(b), in the same proportion and in
the reverse order as such Losses were allocated;

 

20



--------------------------------------------------------------------------------

(b) Second, to the Limited Partners, pro rata in accordance with their
respective Percentage Interests, until each Limited Partner has been allocated
an aggregate amount of Profits under this Section 4.2(b) equal to the aggregate
amount of the Preferred Return distributed to such Partner pursuant to
Section 5.1(b)(i) hereof;

(c) Third, 50% to the Limited Partners, pro rata based upon their respective
Percentage Interests, and 50% to the General Partner, until the General Partner
has been allocated 20% of the aggregate amounts allocated under subparagraph
(b) above and this subparagraph (c); and

(d) Fourth, 80% to the Limited Partners, pro rata based upon their respective
Percentage Interests, and 20% to the General Partner.

4.3 Special Allocations.

(a) Partnership Minimum Gain Chargeback. Notwithstanding anything contained in
this Article to the contrary, if there is a net decrease in Partnership Minimum
Gain during any Fiscal Year, except as otherwise permitted by Sections
1.704-2(f)(2), (3), (4) and (5) of the Treasury Regulations, items of
Partnership income and gain for such Fiscal Year (and subsequent years, if
necessary) in the order provided in Section 1.704-2(j)(2)(i) of the Treasury
Regulations shall be allocated among all Partners whose shares of Partnership
Minimum Gain decreased during that year in proportion to and to the extent of
such Partner’s share of the net decrease in Partnership Minimum Gain during such
year. The allocation contained in this Section 4.3(a) is intended to be a
minimum gain chargeback within the meaning of Section 1.704-2 of the Treasury
Regulations, and shall be interpreted consistently therewith.

(b) Partner Nonrecourse Debt Minimum Gain. Notwithstanding anything contained in
this Article to the contrary, if there is a net decrease in Partner Nonrecourse
Debt Minimum Gain, except as provided in Section 1.704-2(i) of the Treasury
Regulations, items of Partnership income and gain for such Fiscal Year (and
subsequent years, if necessary) in the order provided in
Section 1.704-2(j)(2)(ii) of the Treasury Regulations shall be allocated among
all Partners whose share of Partner Nonrecourse Debt Minimum Gain decreased
during that year in proportion to and to the extent of such Partner’s share of
the net decrease in Partner Nonrecourse Debt Minimum Gain during such year. This
Section 4.3(b) is intended to comply with the minimum gain chargeback
requirement in Section 1.704-2 of the Treasury Regulations and shall be
interpreted consistently therewith.

(c) Qualified Income Offset. Notwithstanding any provisions of this Article to
the contrary, in the event any Partner unexpectedly receives any adjustments,
allocations, or distributions described in Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6) of the Treasury Regulations,
items of Partnership income and gain (including gross income) shall be specially
allocated to each such Partner in an amount and manner sufficient to eliminate,
to the extent required by the Treasury Regulations, the Adjusted Capital Account
Deficit of such Partner as quickly as possible; provided that an allocation
pursuant to this Section 4.3(c) shall be made only if and to the extent that
such Partner would have an Adjusted Capital Account Deficit. The allocation
contained in this Section 4.3(c) is intended to be a “qualified income offset”
within the meaning of Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations,
and shall be subject thereto.

 

21



--------------------------------------------------------------------------------

(d) Ordering. Sections 4.3(a), (b) and (c) hereof shall be applied in the order
provided in Section 1.704-2 of the Treasury Regulations.

(e) Curative Allocations. The allocations set forth in Sections 4.3(a), (b) and
(c) hereof (the “Regulatory Allocations”) are intended to comply with certain
requirements of Sections 1.704-1(b) and 1.704-2 of the Treasury Regulations.
Notwithstanding any other provisions of this Section 4.3 (other than the
Regulatory Allocations), the Regulatory Allocations shall be taken into account
in allocating other Profits, Losses, and items of income, gain, loss and
deduction among the Partners so that to the extent possible, the net amount of
such allocations of other Profits, Losses and other items and the Regulatory
Allocations to each Partner shall be equal to the net amount that would have
been allocated to each such Partner if the Regulatory Allocations had not
occurred.

(f) Section 754 Election Adjustments. To the extent that the General Partner
elects, in its sole discretion, to cause the Partnership to make an adjustment
to the adjusted tax basis of any Partnership asset pursuant to Code
Section 734(b) or 743(b), pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m), that is required to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Partners in a manner consistent
with the manner in which their Capital Accounts are required to be adjusted
pursuant to such Section of the Treasury Regulations.

(g) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year or other
period shall be allocated in accordance with Section 4.1 hereof.

(h) Partner Nonrecourse Deductions. In accordance with Section 1.704-2(i)(1) of
the Treasury Regulations, any item of Partnership loss or deduction which is
attributable to Partner Nonrecourse Debt for which a Partner bears the economic
risk of loss (such as a non-recourse loan made by a Partner to the Partnership
or an otherwise non-recourse loan to the Partnership that has been guaranteed by
a Partner) shall be allocated to that Partner to the extent of its economic risk
of loss.

(i) Tax Allocations. In accordance with Code Section 704(c) and the Treasury
Regulations thereunder, income, gain, loss and deduction with respect to any
property contributed to the capital of the Partnership shall, solely for tax
purposes, be allocated among the Partners so as to take account to the fullest
extent possible of any variation between the adjusted basis of such property to
the Partnership for federal income tax purposes and its initial Gross Asset
Value. If the Gross Asset Value of any Partnership asset is adjusted pursuant to
clause (b) or (d) of the definition thereof, subsequent allocations of income,
gain, loss and deduction with respect to such asset shall take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in the same manner as under Code
Section 704(c) and the Treasury Regulations thereunder. Any elections or other
decisions relating to such allocations shall be made by the General Partner.
Allocations pursuant to this Section 4.3(i) are solely for purposes of Federal,
state and local taxes and shall not affect, or in any way be taken into account
in computing, any Person’s Capital Account or share of Profits, Losses, other
items or distributions pursuant to any provision of this Agreement.

 

22



--------------------------------------------------------------------------------

(j) Varying Interests. If a Partner sells or exchanges its Interest or otherwise
is admitted as a substituted Limited Partner, Profits and Losses shall be
allocated between the Transferor and the Transferee by taking into account their
varying Interests during the Fiscal Year in accordance with Code Section 706(d),
using the interim closing of the books method or the daily proration method, as
determined by the General Partner in its sole discretion. Notwithstanding any
other provision of this Agreement to the contrary, as soon as practical after
each Closing Date, Profits, Losses and items thereof shall be allocated among
the Partners so as to cause the Capital Accounts of the Partners to be in the
same ratio as the ratio of the Partners’ Percentage Interests.

(k) Tax Credits. Tax credits and tax credit recapture shall be allocated among
the Partners pursuant to Section 1.704-1(b)(4)(ii) of the Treasury Regulations.

ARTICLE V.

DISTRIBUTIONS

5.1 Distributions. (a) Net Distributable Cash shall be distributed to the
Partners in accordance with the provisions of this Section 5.1; provided,
however , that with respect to the portion of any Net Distributable Cash which
represents Returned Capital, the Partnership may, in the sole discretion of the
General Partner, (i) during the Investment Period, reinvest such Returned
Capital in other Investments or (ii) distribute such Returned Capital to the
Partners; provided that to the extent that any amounts constituting Returned
Capital are distributed to any Partner pursuant to this Section 5.1 during the
Investment Period, such amounts may, in the sole discretion of the General
Partner, be deemed a reinstatement of undrawn Capital Commitments and be subject
to future Capital Calls in accordance with the provisions of Section 3.3; and
provided further , that at the time that the Partnership distributes such
Returned Capital to the Partners during the Investment Period, the General
Partner delivers a Notice of Returned Capital to the Limited Partners in respect
of such Returned Capital. If there is a change in the Percentage Interests of
any of the Partners during any period in which Net Distributable Cash has been
received by the Partnership, distributions shall be made to the Partners in a
manner reasonably determined by the General Partner which takes into account the
varying Percentage Interests of the Partners during such period, using the
interim closing of the books method or the daily proration method, as determined
by the General Partner in its sole discretion.

(b) Subject to the provisions of Section 5.1(c) hereof, distributions of Net
Distributable Cash shall be calculated on an “investment-by-investment basis”
and shall be allocated among the Partners in proportion to each Partner’s
respective Percentage Interest and shall be distributed to the Partners on a
quarterly basis, except that Net Distributable Cash attributable to Capital
Events shall be distributed upon the realization of such Capital Event. With
respect to each Investment, the full amount of Net Distributable Cash allocated
to the General Partner or its Affiliates shall be distributed to the General
Partner or such Affiliates.

 

23



--------------------------------------------------------------------------------

The amount of Net Distributable Cash allocated to the Limited Partners who are
not Affiliated with the General Partner shall be distributed in the following
manner:

(i) First, 100% to the Limited Partner until it has received an amount equal to
an annual rate of nine percent (9%), compounded annually, on such Limited
Partner’s aggregate unreturned Capital Contributions allocable to such
Investment;

(ii) Second, 100% to the Limited Partner pro rata until it has received an
amount equal to the aggregate of such Limited Partner’s unreturned Capital
Contributions allocated to such Investment plus such Limited Partner’s allocable
share of all Management Fees and other expenses paid by the Partnership expenses
that were paid from Partnership cash flow rather than from Capital
Contributions;

(iii) Third, (A) 50% to the Limited Partner and (B) 50% to the General Partner,
until the General Partner has received a cumulative distribution pursuant to
this clause (B) equal to 20% of all distributions made pursuant to clause
(i) and this clause (iii); and

(iv) Fourth, (A) 80% to the Limited Partner and (B) 20% to the General Partner.

(c) Notwithstanding the provisions of Section 5.1(b), prior to any distribution
of Net Distributable Cash pursuant to Section 5.1(b), the General Partner may
cause the Partnership to distribute to the General Partner an amount of Net
Distributable Cash equal to the sum of any taxable income of the Partnership
allocable to the General Partner with respect to the applicable Fiscal Year,
after taking into account all tax losses allocable to the General Partner with
respect to such Fiscal Year and any prior Fiscal Year (to the extent that such
tax losses have not previously been applied against taxable income allocable to
the General Partner with respect to such Fiscal Year or any prior Fiscal Year),
multiplied by an assumed tax rate equal to the then maximum federal, state and
local (as applicable) tax rates that could be applicable to the General Partner
(or its partners) with respect to the character of taxable income allocated to
the General Partner for which such distribution is to be made (whether taxable
income classified for tax purposes as ordinary income, or taxable income
classified for tax purposes as long term capital gains, as applicable).
Distributions to the General Partner pursuant to this Section 5.1(c) shall be
made only to the extent that the General Partner would not receive, for the
applicable Fiscal Year, distributions pursuant to Section 5.1(b) in an amount at
least equal to the amount described in this Section 5.1(c). Any amount
distributed to the General Partner pursuant to this Section 5.1(c) shall be
treated as an advance against future distributions to which the General Partner
is entitled pursuant to Section 5.1(b). Notwithstanding the foregoing, the
Partnership will not call capital to fund any or all of the distributions to
which the General Partner is entitled pursuant to this Section 5.1(c). In the
event that all such tax distributions and interest are not offset against
subsequent distributions to the General Partners, the General Partner shall
return such non-offset tax distributions upon liquidation of the Partnership for
distribution pro rata to the Limited Partners.

 

24



--------------------------------------------------------------------------------

(d) Pending distribution, funds held by the Partnership which are required to be
distributed pursuant to this Section 5.1 shall be invested in Interim
Investments, to the extent practicable, at the sole discretion of the General
Partner.

(e) Any receipts or other revenues of the Partnership (excluding Capital
Contributions) not included in Net Distributable Cash, including, without
limitation, the net revenues from Interim Investments, may be applied by the
General Partner to pay or reserve for the payment of Management Fees, Operating
Expenses, Organizational Expenses and Indebtedness, to establish Reserves, or be
distributed in accordance with the provisions of Section 5.1(b) hereof, in each
case in the sole discretion of the General Partner.

(f) All distributions shall be made to the Partners in cash.

(g) Notwithstanding any provision of this Agreement to the contrary, neither the
Partnership, nor the General Partner on behalf of the Partnership, shall make
any distribution to any Partner if such distribution would violate the Act or
other applicable law.

5.2 Amounts Withheld. The Partners shall be required, upon request by the
Partnership, to fund their share of any applicable withholding taxes with
respect to the Partnership. If the Partnership is required pursuant to the Code,
the laws of any state, or any other provision of law, to withhold any amount
from amounts otherwise distributable to any Partner, the Partnership shall
withhold such amounts as shall be required by law and any amounts so withheld
shall be deemed to have been distributed to such Partner under this Agreement.
If any sums are withheld pursuant to this provision, the Partnership shall remit
the sums so withheld to, and file the required forms with, the Internal Revenue
Service and the appropriate authority of any such state or other applicable
government agency. In the event of any claimed over-withholding, a Partner shall
be limited to an action against the Internal Revenue Service, the appropriate
authority of any such state, or other applicable government agency for refund
and each Partner hereby waives any claim or right of action against the
Partnership on account of such withholding. Furthermore, if the amounts required
to be withheld exceed the amounts which would otherwise have been distributed to
such Partner, such Partner shall contribute any deficiency to the Partnership
within ten (10) Business Days after notice from the General Partner. If such
deficiency is not contributed within such time, any non-contributed amounts
shall be considered a demand loan from the Partnership to such Partner, with
interest at a rate equal to the lesser of (a) the Prime Rate plus five percent
(5%) (but in no event less than nine percent (9%)) and (b) the highest rate
permitted by law, which interest shall be treated as an item of Partnership
income, until discharged by such Partner by repayment. Such demand loan shall be
repaid, without prejudice to other remedies at law or in equity that the
Partnership may have, out of distributions to which the debtor Partner would
otherwise subsequently be entitled under this Agreement.

 

25



--------------------------------------------------------------------------------

ARTICLE VI.

MANAGEMENT

6.1 Management of the Partnership; Management Fees.

(a) In General. The management, operation and control of the Partnership and its
business and the formulation of its investment policy shall be vested
exclusively in the General Partner, subject to the terms and provisions of this
Agreement. The General Partner shall, in its sole discretion, exercise all
powers necessary and convenient for the purposes of the Partnership and all of
the powers conferred by the Act on the general partner of a limited partnership,
including the power to conduct the Partnership’s business as described in
Section 1.4 hereof and the power to delegate to one or more Persons the power to
perform any of the acts described above, but subject to the limitations and
restrictions expressly set forth herein, including those enumerated in this
Article. The General Partner shall not employ, or permit another to employ, such
funds or assets in any manner except for the exclusive benefit of the
Partnership. The General Partner shall use its best efforts to ensure that the
Partnership is and continues throughout its term to be classified as a
partnership (but not a publicly-traded partnership) for federal income tax
purposes.

(b) Powers of the General Partner. Subject to the limitations and restrictions
expressly set forth herein, the General Partner shall perform or cause to be
performed all management and operational functions relating to the day-to-day
business of the Partnership. Without limiting the generality of the foregoing,
the General Partner is authorized on behalf of the Partnership to cause the
Partnership to do the following (either directly or through the use of
Vehicles):

(i) enter into the Subscription Agreements and the Side Letters, and exercise
and perform the Partnership’s rights and obligations thereunder;

(ii) acquire, originate, hold, finance, manage and dispose of Investments;

(iii) pay, in accordance with the provisions of this Agreement, all expenses,
debts and obligations of the Partnership to the extent that funds of the
Partnership are available therefor;

(iv) make Interim Investments (which may be made through an agent) of cash
reserves and other liquid assets of the Partnership prior to their use for
Partnership purposes or distribution to the Partners;

(v) bring, compromise, settle and defend actions at law or in equity;

(vi) engage in any kind of activity and perform and carry out contracts of any
kind necessary to, or in connection with, the accomplishment of the purposes of
the Partnership;

 

26



--------------------------------------------------------------------------------

(vii) enter into agreements and contracts with third parties in furtherance of
the Partnership’s business, (including all documents and agreements as may be
required in connection with the acquisition, management, development or
disposition of Investments), including, but not limited to, one or more
agreements with Affiliates of the General Partner to provide development,
property management or leasing services with respect to the Investments of the
Partnership, provided that no such agreement with an Affiliate of the General
Partner shall provide for the payment of fees or other compensation in excess of
the fees and compensation provided in Exhibit C hereto and such agreement shall
not materially modify the form contract provided in Exhibit D hereto without the
approval of the Advisory Committee in accordance with Section 6.6, and provided
, further , that the General Partner shall provide an annual summary to the
Advisory Committee of the fees received by the General Partner and its
Affiliates pursuant to this paragraph and Section 6.6(c)(i) during each Fiscal
Year;

(viii) maintain, at the expense of the Partnership, adequate records and
accounts of all operations and expenditures;

(ix) purchase, at the expense of the Partnership, liability, casualty, fire and
other insurance and bonds to protect the Partnership’s assets and business;

(x) purchase, at the expense of the Partnership, director and officer liability
insurance to protect the General Partner, its members, managers, officers and
employees, the Investment Committee members and the Advisory Committee members
and their designees who serve on the Advisory Committee;

(xi) open accounts and deposit, maintain and withdraw funds in the name of the
Partnership in any bank, savings and loan association, brokerage firm or other
financial institution;

(xii) establish Reserves for contingencies and for any other proper Partnership
purpose;

(xiii) retain, and dismiss from retainer, any and all Persons providing legal,
accounting, engineering, brokerage, consulting, appraisal, investment advisory
or management services to the Partnership, or such other agents as the General
Partner deems necessary or desirable for the management and operation of the
Partnership and the Investments;

(xiv) incur and pay all expenses and obligations incident to the operation and
management of the Partnership, including, without limitation, the services
referred to in paragraph (xiii) hereof, taxes, interest, travel, rent, insurance
and supplies;

(xv) distribute funds to the Partners by way of cash or otherwise, all in
accordance with the provisions of this Agreement;

(xvi) prepare and cause to be prepared reports, statements and other relevant
information for distribution to Partners;

 

27



--------------------------------------------------------------------------------

(xvii) prepare and file all necessary returns, reports and statements and pay
all taxes, assessments and other impositions relating to the assets or
operations of the Partnership;

(xviii) effect a dissolution of the Partnership as provided herein;

(xix) organize wholly-owned or partially-owned Vehicles as subsidiaries of the
Partnership, including one or more Vehicles organized to operate as real estate
investment trusts, and take all necessary actions to maintain the legal and tax
status of such Vehicles;

(xx) cause the Partnership to be and remain organized in such a manner as to not
be deemed to hold “plan assets” for purposes of ERISA, including by taking such
actions described in Section 6.3;

(xxi) act for and on behalf of the Partnership in all matters incidental to the
foregoing; and

(xxii) authorize any partner, officer or other agent of the General Partner to
act for and on behalf of the Partnership in all matters incidental to the
foregoing.

By executing this Agreement, each Limited Partner shall be deemed to have
consented to any exercise by the General Partner of any of the foregoing powers
or other powers of the General Partner contained in this Agreement.

(c) Investment Committee. The General Partner shall form and maintain an
investment committee as a committee of the General Partner (the “Investment
Committee”), which will make all Major Investment Decisions. The Investment
Committee shall be comprised of certain Key Persons and other senior real estate
professionals of the General Partner and its Affiliates appointed by the General
Partner. The initial members of the Investment Committee are James A. Thomas, as
chairman of the Investment Committee, John R. Sischo, Thomas S. Ricci, Diana M.
Laing, and Randall L. Scott. All decisions of the Investment Committee shall be
approved by a majority of the members of the Investment Committee.

(d) Key Persons; Suspension of the Investment Period. The following Persons (or
their replacements who have been approved by Limited Partners holding a majority
of the LP Percentage Interests) shall be deemed to be the Key Persons (each a
“Key Person”) with respect to the Partnership: James A. Thomas, Thomas S. Ricci,
Diana M. Laing and an individual to be appointed by the General Partner and
approved by Limited Partners holding a majority of the LP Percentage Interests
to serve as a Key Person (the “Designated Key Person”). In that event that
(i) James A. Thomas, Thomas S. Ricci or Diana M. Laing (or their replacements
approved as provided herein) fail during the Investment Period to remain on the
Investment Committee, to remain actively involved in the Partnership and to
devote a substantial amount of attention to the Partnership, or (ii) the
Designated Key Person fails to devote substantially all of his or her business
time to the Partnership during the Investment Period, then the Investment Period
shall be suspended until such time as either such failure has been corrected by
such Person or a replacement has been appointed by the General Partner and
approved by Limited Partners holding a majority of the LP Percentage Interests.
In addition, James A.

 

28



--------------------------------------------------------------------------------

Thomas, Thomas S. Ricci and Diana M. Laing (or their replacements who have been
approved as Key Persons by Limited Partners holding a majority of the LP
Percentage Interests) shall, during the Term of the Partnership, devote the
amount of time to the Partnership that is necessary for it to achieve its goals.

(e) Authority of the General Partner. Any person dealing with the Partnership or
the General Partner may rely upon a certificate signed by the General Partner as
to:

(i) the identity of the General Partner or any Limited Partner hereof;

(ii) the existence or non-existence of any fact or facts which either constitute
a condition precedent to acts by a General Partner, or are in any other manner
germane to the affairs of the Partnership;

(iii) the Persons who are authorized to execute and deliver any instrument or
document of or on behalf of the Partnership; or

(iv) any act or failure to act by the Partnership or as to any other matter
whatsoever involving the Partnership or any Partner.

(f) Management Fee. The Partnership shall pay to the General Partner, quarterly
in arrears, a Management Fee for the performance of the services described above
(the “Management Fee”). The Management Fee shall be paid with respect to each
Limited Partner’s Capital Commitment during the Investment Period, and each
Limited Partner’s Invested Capital (as defined below) after the Investment
Period, as follows:

(i) During the Investment Period, the Management Fee shall be 1.5% per annum of
each Limited Partner’s Capital Commitment. After the Investment Period, the
Management Fee shall be 1.5% per annum of each Limited Partner’s aggregate
Capital Commitments that have been invested and not returned as a distribution
or written-off (“Invested Capital”). For this purpose, the Invested Capital with
respect to any Investment shall also include any Capital Contributions that are
reasonably assumed to be required for the development or redevelopment of an
Investment at the time of acquisition of the property with respect to such
Investment (which shall include an allocable share of a development fee for the
General Partner or its Affiliates of four percent (4%) of total construction
costs). The Management Fee shall be pro rated for any period less than a
calendar quarter based on the number of days during such period. For purposes of
calculating the Management Fee, the Capital Commitments of all Limited Partners
shall be deemed to have been made as of the Initial Closing Date. Concurrently
with the admission of any New Partner or any increase in the Capital Commitment
of an existing Limited Partner after the Initial Closing Date, the Partnership
shall pay to the General Partner an amount equal to the Management Fee that
would have been payable prior to the date of such admission with respect to such
New Partner’s Capital Commitment or the increased amount of such existing
Limited Partner’s Capital Commitment had such Capital Commitment been made on
the Initial Closing Date. Notwithstanding the foregoing, the Management Fee
shall be waived with respect to any investment in the Partnership by the General
Partner and its Affiliates. Exhibit C illustrates the application of the above
Management Fees in relation to new construction.

 

29



--------------------------------------------------------------------------------

(ii) To the extent that the General Partner, the Key Persons or their officers,
directors, employees or Affiliates receive any origination, disposition,
break-up fees, directors’ fees, consulting fees or similar fees in connection
with the investment activities of the Partnership, the entire amount of such
fees shall be allocated pro rata among the Limited Partners and applied to
offset against and reduce the Management Fee otherwise payable to the General
Partner for the quarter in which such fees are received or for any subsequent
calendar quarter.

(g) Standard of Care of the Partners. The General Partner shall at all times act
in good faith and in the best interests of the Partnership. In managing the
affairs of the Partnership and in its dealings with the Limited Partners, the
General Partner shall be subject to a standard of performance which includes:
(i) a duty of loyalty, which requires the General Partner to carry out its
responsibilities with loyalty, honesty, good faith, and fairness toward the
Partnership and the Limited Partners, and (ii) a duty of care, which requires
the General Partner to discharge its duties with the diligence, care and skill
that an ordinarily prudent institutional real estate investment manager in a
like position would exercise under similar circumstances. The General Partner
shall not commit any act that would subject any Partner to liability in its
capacity as a Partner in any jurisdiction in which the Partnership transacts
business. To the fullest extent permitted by law, the Limited Partners shall not
owe a fiduciary duty to the General Partner or to any other Limited Partner.

6.2 ERISA. The General Partner shall use its reasonable best efforts to cause
the Partnership to be and remain organized in such a manner as to not be deemed
to hold “plan assets” for purposes of ERISA. If at any time the General Partner
reasonably believes that the assets of the Partnership are, or are about to
become, “plan assets” for purposes of ERISA and, thus, subject to Title I of
ERISA, the General Partner shall take such actions within its powers as the
General Partner reasonably believes to be appropriate to preclude the assets of
the Partnership from becoming “plan assets” under ERISA. If the General Partner
reasonably determines that no such actions are reasonably available, the General
Partner shall promptly notify all of the Partners of the potential change in
“plan assets” status for the Partnership (the “ERISA Notice”) and shall take the
following actions:

(a) The Partnership shall offer to each Partner that is subject to ERISA (an
“ERISA-Covered Partner”) the opportunity to have such ERISA-Covered Partner’s
Interest redeemed by the Partnership, to the extent permitted by applicable law,
as follows:

(i) Any ERISA-Covered Partner which elects to have its Interest redeemed shall
notify the Partnership to that effect within ten (10) Business Days after the
date of the ERISA Notice.

(ii) The Partnership shall redeem the Interest of each such redeeming
ERISA-Covered Partner for the Fair Market Value thereof as of the Redemption
Date with cash, to the extent available, and a promissory note of the
Partnership in respect of any remaining balance.

 

30



--------------------------------------------------------------------------------

(iii) The Partnership shall set a date for the redemption of the Interest of
each redeeming ERISA-Covered Partner (which date will be no later than thirty
(30) days after the date of the ERISA Notice (the “Redemption Date” )). On the
Redemption Date, the Partnership shall redeem the Interest of each redeeming
ERISA-Covered Partner as set forth in (ii) above.

(iv) If all remaining ERISA-Covered Partners do not choose to be redeemed as
aforesaid, and the percentage of the interests in the Partnership then held by
ERISA-Covered Partners is twenty-five percent (25%) or more of the total amount
of the interests in the Partnership then held by all Partners (other than the
General Partner and its affiliates), the General Partner shall redeem the
Interest of each remaining ERISA-Covered Partner in the manner set forth above,
either pro rata (based upon each remaining ERISA-Covered Partner’s Capital
Commitment in relation to the aggregate Capital Commitments of all remaining
ERISA-Covered Partners) or on such other basis as may be required to cause the
total value of the investment in the Partnership of ERISA-Covered Partners to be
reduced below twenty-five percent (25%) of the total amount of the Interests
then held by all Partners.

(v) Notwithstanding the foregoing, the Partnership shall not be required to sell
any asset if such sale would not be in the best interest of the Partnership or
the other Partners.

(vi) A Person shall cease to be a Partner upon the redemption of such Person’s
entire Interest.

(b) From and after the date that any ERISA-Covered Partner withdraws from the
Partnership or has its Interest redeemed as set forth above, the Partnership
shall release such ERISA-Covered Partner from such Partner’s obligations (or
that portion of such Partner’s obligations from which such Partner has been
released in the event of a partial redemption) to make any further contributions
to the Partnership; provided that, prior to such release, the Partnership may
require that such Partner make a Capital Contribution to the Partnership in an
amount appropriate to repay any Subscription Line Indebtedness which the
Partnership is required to repay as a result of such redemption. The Partnership
shall use commercially reasonable efforts to find other sources to repay such
Subscription Line Indebtedness and to avoid requiring such Partner to make any
such Capital Contribution.

6.3 Restrictions on the Partnership. Notwithstanding anything to the contrary
contained in this Agreement, without the consent of all the Partners, the
Partnership shall not:

(a) do any act in contravention of this Agreement or receive any rebate or
give-up or participate in any reciprocal business arrangements which circumvent
the provisions hereof;

(b) commingle the funds of the Partnership with those of any other Person;

(c) issue Interests or any other equity interests in the Partnership except in
accordance with the express terms of this Agreement and the Subscription
Agreements; or

 

31



--------------------------------------------------------------------------------

(d) knowingly commit any act that would subject any Partner to liability in its
capacity as a Partner in any jurisdiction in which the Partnership transacts
business.

6.4 Participation by Limited Partners. Except as otherwise expressly provided
herein, no Limited Partner, in its capacity as a Limited Partner, shall
participate in the management of the business and affairs of the Partnership. No
Limited Partner, in its capacity as a Limited Partner, shall have any right or
power to sign for or to bind the Partnership in any manner or for any purpose
whatsoever, or have any rights or powers with respect to the Partnership except
those expressly granted to such Limited Partner by the terms of this Agreement
or those conferred upon such Limited Partner by law, and no prior consent or
approval of the Limited Partners shall be required in respect of any act or
transaction to be taken by the General Partner on behalf of the Partnership
unless otherwise provided in this Agreement.

6.5 Filing of Schedules, Reports, Etc. Each Partner agrees to reasonably
cooperate with the Partnership in the filing of any schedule, report,
certificate or other instrument required to be filed by the Partnership under
the laws of the United States, any state or political subdivision thereof or any
foreign nation or political subdivision thereof. In connection therewith, each
Partner agrees to reasonably provide the Partnership with all information
required to complete such filings.

6.6 Advisory Committee.

(a) After the Initial Closing Date, the Partnership shall establish and maintain
an Advisory Committee (the “Advisory Committee”) selected by the General Partner
from among Limited Partners which represent a majority-in-interest of the
Limited Partners, who shall appoint individuals to represent their interests at
all meetings of the Advisory Committee. At no time shall the total number of
Advisory Committee members exceed seven members. None of the members of the
Advisory Committee may be the General Partner or its Affiliates. The General
Partner shall attend all meetings of the Advisory Committee; provided that the
General Partner shall excuse itself from any meeting at the request of the
Advisory Committee. The Advisory Committee shall meet as required pursuant to
this Agreement, upon the request of two or more Advisory Committee members or
upon the request of the General Partner, but not less frequently than
semi-annually. Notwithstanding the foregoing, one such meeting of the Advisory
Committee must coincide with the Annual Meeting of the Partners.

(b) If any Advisory Committee member shall resign or be removed, a successor may
be appointed in accordance with subsection (a) above. Any Advisory Committee
member representing a Limited Partner who becomes a Defaulting Partner shall
automatically be deemed removed from the Advisory Committee during the pendency
of such default. Advisory Committee meetings may be held in person or by
telephone conference and any and all actions and decisions of the Advisory
Committee may be taken and made by written consent in lieu of a meeting. Unless
otherwise provided herein, any recommendation or approval to be made by the
Advisory Committee shall require the approval of at least a majority of the
Percentage Interests held by the Advisory Committee members. The Advisory
Committee may establish such other rules of procedure as a majority of the
Advisory Committee members shall agree. Neither the Advisory Committee nor any
Advisory Committee member acting in such capacity shall have the power to bind
or act for or on behalf of the Partnership in any manner. No fees shall be paid
by the Partnership to the Advisory Committee members, but the Partnership shall
bear all reasonable costs and expenses of the Advisory Committee members
incurred in the performance of their responsibilities in their capacities as
Advisory Committee members.

 

32



--------------------------------------------------------------------------------

(c) The General Partner shall not take any of the following actions without
first obtaining the approval of the Advisory Committee:

(i) cause the Partnership to extend the Term of the Partnership beyond the
eighth anniversary of the Final Closing Date.

(ii) cause the Partnership or any Vehicle to engage the General Partner or any
of its Affiliates to provide property management, development management,
leasing or other services to the Partnership or to such Vehicle for fees or
other compensation in excess of or in addition to those set forth in the Fee
Schedule attached hereto as Exhibit C or cause the Partnership or any Vehicle to
enter into such agreement for services which materially modifies the form
contract as set forth in Exhibit D hereto;

(iii) cause the Partnership to enter into a transaction whereby the Partnership
or any Vehicle acquires an Investment from or transfers an Investment to the
General Partner, James A. Thomas, their respective Affiliates and any entities
in which any of the foregoing own a direct or indirect interest.

(iv) cause the Partnership to transfer any Investment to any other investment
fund or client account maintained by the General Partner or its Affiliates;

(v) cause the Partnership to invest more than twenty percent (20%) of the
aggregate Capital Commitments in any single Investment other than as permitted
by Section 8.1(b) hereof;

(vi) cause the Partnership to invest more than twenty percent (20%) of the
aggregate Capital Commitments in multi-family residential properties;

(vii) cause the Partnership to invest more than ten percent (10%) of the
aggregate Capital Commitments in unentitled land held for development;

(viii) cause the Partnership at any point in time to have more than forty
percent (40%) of the aggregate Capital Commitments committed to ground-up
development opportunities that have not been completed;

(ix) cause the Partnership to exceed the Debt Limit, provided, however, that,
the Advisory Committee may approve exceptions to the Debt Limit as provided in
Section 8.1(b) in any case in which the Debt Limit has been exceeded without the
prior approval of the Advisory Committee; or

(x) cause the Partnership to enter into any agreement to settle any claim or
litigation involving the General Partner or any of its Affiliates.

 

33



--------------------------------------------------------------------------------

(d) The Advisory Committee may elect to have an audit of the operations of the
Partnership made by such independent certified public accountant as it
determines to select, including, in particular, but without limitation, an audit
as to the costs and expenses charged or otherwise allocated to the Partnership
by the General Partner or any of its Affiliates. Any such election may be made
no more than once annually. Such audit is not to be a re-audit of the books and
records of the Partnership as provided for in other provisions of this
Agreement, but is a more detailed audit of such items as the Advisory Committee
determines is appropriate. The costs of any such audit shall be borne by the
Partnership unless such audit determines that the Partnership has been
materially overcharged and/or over allocated costs and expenses by the General
Partner and/or its Affiliates, in which event the costs of such audit shall be
borne by the General Partner. The determination of materiality shall be made by
the accountants making the audit. If such audit determines that there has been
an overcharge and/or over allocation, then the General Partner shall, within
fifteen (15) days after the delivery of the written report of such audit to the
General Partner, repay or cause to be repaid, to the Partnership any such
overcharge and/or over allocation.

(e) At least ninety (90) days prior to the beginning of each Fiscal Year, the
General Partner shall present to the Advisory Committee for its approval a
valuation plan (the “Valuation Plan”) for such Fiscal Year. The Valuation Plan
shall include a recommendation by the General Partner as to the appropriate
methods of valuation of each of the Partnership’s Investments in accordance with
Real Estate Information Standards adopted by the National Council of Real Estate
Investment Fiduciaries. The Valuation Plan may recommend independent appraisals,
General Partner estimates or other reasonable methods of valuation.

(f) Unless otherwise waived by such Limited Partner, the General Partner shall
provide each Limited Partner with no less than ten (10) Business Days’ prior
written notice of each Advisory Committee meeting and will provide, together
with such written notice, all necessary materials relating to the matters to be
discussed including the following:

(i) a description of each matter to be considered by the Advisory Committee at
such meeting;

(ii) the recommendation(s) of the General Partner and/or the Investment
Committee with respect to each such matter and the argument(s) in support of
such recommendation(s);

(iii) a summary of all relevant facts pertaining to each such matter;

(iv) the reasons for submitting each such matter to the Advisory Committee;

(v) an explanation of why each requested matter is in the best interests of the
Limited Partners; and

(vi) a summary of any issues and/or risks that may adversely affect the
Partnership as a result of taking any action recommended by the General Partner
and/or the Investment Committee.

 

34



--------------------------------------------------------------------------------

(g) The Advisory Committee may appoint independent legal counsel and financial
advisors to assist it in its consideration of matters presented to it by the
General Partner. The costs of any such appointment shall be borne by the
Partnership.

6.7 UBTI Matters. In the event that one or more Limited Partners is a Qualified
Organization immediately following the Final Closing Date, the Partnership may,
in the discretion of the General Partner, seek to structure any or all of its
Investments in a manner that the General Partner reasonably believes will
minimize unrelated business taxable income (“UBTI”), as such term is used in
Sections 512 through 514 of the Code, for Qualified Organizations to the extent
commercially feasible and consistent with the Partnership’s overall investment
and return objectives; provided, however, that neither this Section 6.8 nor
anything else in this Agreement shall be interpreted as obligating the
Partnership to refrain from entering into transactions (or structuring
transactions in a manner) that may result in the recognition by a Qualified
Organization of UBTI.

6.8 Listed Transactions. The General Partner shall not knowingly cause the
Partnership, any Investor Vehicle, or any Vehicle, to engage directly or
indirectly in a transaction that, as of the date the Partnership or such other
entity enters into a binding contract to engage in such transaction, is a
“listed transaction” as defined in Treasury Regulation §1.6011-4(b)(2), and will
undertake reasonable due diligence to determine whether any such transaction is
a listed transaction. If the General Partner reasonably determines that the
Partnership or other entity has engaged directly or indirectly in a transaction
that is a listed transaction or “reportable transaction” as defined in Treasury
Regulation §1.6011-4(b)(1), it shall promptly notify the Limited Partners of
such determination.

ARTICLE VII.

EXPENSES AND FEES

7.1 Operating Expenses. The General Partner shall bear the ordinary day-to-day
expenses incidental to the administration of the General Partner including,
without limitation, (i) all costs and expenses incurred by the General Partner
which relate to office space, facilities, utility services, supplies and
necessary administrative and clerical functions (including the preparation of
all internal Partnership reports required hereunder) and (ii) compensation and
benefits of all employees engaged in the Partnership’s and the General Partner’s
business. The General Partner shall not bear or otherwise be charged with any
third party costs or expenses of the Partnership’s or any Vehicle’s activities
and operations (“Operating Expenses”), all of which shall be borne by or
otherwise charged to the Partnership and such Vehicles, including, without
limitation, (i) all expenses incurred in connection with identifying,
evaluating, structuring, negotiating and closing any potential Investment
(including unconsummated investments) and the acquisition, holding, operation,
hedging, financing, monitoring, sale, proposed sale or valuation of any
Investments; (ii) all litigation-related and indemnification expenses; and
(iii) all ordinary administrative expenses of the Partnership, including fees of
auditors, accountants, attorneys, engineers, appraisers and other professionals,
the cost of Advisory Committee meetings and the cost of annual meetings, reports
and tax returns to the Partners. To the extent that any Operating Expenses are
paid by the General Partner or its Affiliates, such Operating Expenses shall be
reimbursed by the Partnership.

 

35



--------------------------------------------------------------------------------

7.2 Organizational Expenses. The Partnership shall bear and be charged with all
third party costs and expenses pertaining to the organization of the
Partnership, including, without limitation, legal and accounting expenses (but
excluding any fees payable to any placement agent) (collectively the
“Organizational Expenses”), up to a maximum of $750,000. To the extent that
Organizational Expenses exceed $750,000, such Organizational Expenses shall be
borne by the General Partner. The General Partner shall be responsible for the
payment of any fees payable to any placement agent in connection with the sale
of the Interests.

ARTICLE VIII.

INVESTMENTS

8.1 Investments.

(a) The assets of the Partnership, to the extent at any time not required for
the payment of expenses or otherwise not necessary for the conduct of the
Partnership’s business in accordance with this Agreement, shall be invested in
such Investments as shall be approved by the Investment Committee, used to
establish Reserves or invested in Interim Investments.

(b) The Partnership shall make Investments consistent with the following (in
each case determined as of the time that the Partnership commits to make an
Investment):

(i) Not more than twenty percent (20%) of the aggregate Capital Commitments may
be invested in any single Investment unless (A) the Advisory Committee has
approved the Partnership’s deviation from such restriction, or (B) prior to or
contemporaneously with making such Investment, the Partnership has secured
written commitments from one or more parties to finance and/or acquire
syndicated interests in such Investment such that, following such financing or
syndication, the Partnership would be in compliance with the above concentration
limitation.

(ii) Not more than twenty percent (20%) of the aggregate Capital Commitments may
be invested in multi-family residential properties.

(iii) Not more than ten percent (10%) of the aggregate Capital Commitments may
be invested in unentitled land held for development; provided that the
Partnership shall not invest in any unentitled land unless such unentitled land
is acquired for impending development.

(iv) The Partnership shall use reasonable efforts to ensure that most of the
properties underlying the Investments have a LEED certification with the intent
to obtain a “silver level” LEED certification and an Energy Star label or the
substantial equivalent and; provided, further that the Partnership shall use
reasonable efforts to achieve a higher LEED level to the extent consistent with
the investment objectives and strategy of the Partnership to acquire a “silver
level” LEED certification and an Energy Star label or the substantial
equivalent, and the Partnership shall use reasonable efforts to achieve a higher
LEED level to the extent consistent with the investment objectives and strategy
of the Partnership. For the avoidance of doubt, the Partnership may acquire
Investments in which the underlying properties do not have, or intend to have, a
“silver level” LEED certification or an Energy Star label; provided that the
General Partner, in

 

36



--------------------------------------------------------------------------------

its sole discretion, determines that such Investments are consistent with the
investment objectives and strategy of the Partnership; provided further that the
General Partner shall promptly disclose to the Limited Partners any Investments
acquired by the Partnership that do not have a “silver level” LEED certification
or Energy Star label.

(v) The Partnership may not make any Investments: (A) prior to the start of the
Investment Period; (B) during any suspension of the Investment Period pursuant
to Section 6.1(d) hereof; or (C) following the Investment Period, other than the
funding of Investments that were existing or subject to a binding commitment as
of the end of the Investment Period.

(vi) The Partnership and any Vehicle may incur Indebtedness as deemed
appropriate by the General Partner, provided that neither the Partnership nor
any Vehicle may incur any Indebtedness if, as a result of incurring such
Indebtedness, that aggregate outstanding amount of Indebtedness incurred by the
Partnership would exceed seventy-five (75%) of the aggregate value of the
Partnership’s Investments as determined by the General Partner at the time that
the Partnership or any such Vehicle incurs such Indebtedness (the “Debt Limit”),
provided, however, that, with the approval of the Advisory Committee, the
Partnership may exceed the Debt Limit if the General Partner cures such
non-compliance in a manner that it deems to be in the best interests of the
Partnership within twelve (12) months after the date that the Partnership
exceeded such Debt Limit, and provided, further, that Subscription Line
Indebtedness shall not be included in calculating the Debt Limit to the extent
that any outstanding Subscription Line Indebtedness is repaid within ninety
(90) days of any such obligation. In the case of a Partnership asset which is
not wholly-owned by the Partnership, including where one or more joint venture
partners own an interest in such asset, only the Partnership’s proportionate
interest in such asset shall be considered for purposes of calculating the
Partnership’s compliance with the Debt Limit. For the purpose of calculating the
Partnership’s compliance with the Debt Limit, “Indebtedness” shall mean the
aggregate outstanding principal balance of all loans made to the Partnership or
any Vehicle.

8.2 Vehicles. The Partnership may own Investments through corporations, limited
liability companies, partnerships, real estate investment trusts or other
entities, organized in the United States, substantially all of the interests in
which are, directly or indirectly, owned by the Partnership, or in joint
ventures and other co-ownership vehicles organized in the United States with
third parties (any such entities through which the Partnership may own
Investments, “Vehicles”).

8.3 Parallel Investment Vehicles. The General Partner may, in its sole
discretion, establish parallel and/or feeder partnerships, real estate
investment trusts, group trusts or other investment vehicles to address the tax,
regulatory or other concerns of certain prospective investors in the
Partnership, including members of the General Partner and their Affiliates,
where the General Partner, in its sole discretion, determines that such
arrangements will not have a material adverse effect on the Partnership and are
reasonably expected to preserve in all material respects the overall economic
relationship of the Partners and the investors in such parallel or feeder
investment vehicles. The expenses associated with establishing and maintaining
any such parallel or feeder investment vehicle will be borne on a pro rata basis
(based upon capital commitments to such investment vehicle) by the investors
therein (and shall not reduce such investors’ unfunded capital commitments to
such vehicle or be treated as capital contributions thereto).

 

37



--------------------------------------------------------------------------------

ARTICLE IX.

EXCULPATION AND INDEMNIFICATION

9.1 Exculpation and Indemnification. (a) To the fullest extent permitted by
applicable law, none of the Advisory Committee members and their designees who
represent them on the Advisory Committee, the Investment Committee members, the
General Partner and partners, directors, officers, employees, Affiliates and
other agents or the directors, officers, employees and agents of any Vehicle
(collectively, the “Covered Persons”) shall be liable to the Partnership, any
Vehicle or the Limited Partners for monetary damages for any losses, claims,
damages or liabilities (“Damages”) resulting from any act or omission performed
or omitted by such Covered Persons arising out of or in connection with this
Agreement or the Partnership’s business or affairs, except to the extent that
any such Damages are attributable to: (i) the bad faith of such Advisory
Committee member or its designee on the Advisory Committee; (ii) the gross
negligence, willful misconduct, or bad faith of, or material breach of this
Agreement by, any other such Covered Person; or (iii) with respect to the
General Partner, a breach by the General Partner of its standard of performance
as set forth in Section 6.1(g).

(b) The Partnership shall, to the fullest extent permitted by applicable law,
indemnify, defend and hold harmless each Covered Person against any Damages to
which such Covered Person may become subject in connection with any matter
arising out of or in connection with this Agreement or the Partnership’s
business or affairs, except to the extent that any such Damages are attributable
to: (i) the bad faith of such Covered Person in the case of an Advisory
Committee member or its designee on the Advisory Committee; (ii) the gross
negligence, willful misconduct, or bad faith of, or material breach of this
Agreement by, such Covered Person in the case of a Covered Person other than an
Advisory Committee member or its designee on the Advisory Committee; or
(iii) with respect to the General Partner, a breach by the General Partner of
its standard of performance as set forth in Section 6.1(g). If a Covered Person
becomes involved in any capacity in any action, proceeding or investigation in
connection with any matter arising out of or in connection with this Agreement
or the Partnership’s business or affairs, the Partnership shall reimburse such
Covered Person for its reasonable legal and other expenses (including the cost
of any investigation and preparation) as they are incurred in connection
therewith; provided that, such Covered Person shall provide the Partnership with
an undertaking to promptly repay to the Partnership the amount of any such
reimbursed expenses paid to it if it shall ultimately be determined by a court
order of final adjudication that such Covered Person was not entitled to be
indemnified by the Partnership in connection with such action, proceeding or
investigation, and provided further that, no such reimbursement shall be
provided to a Covered Person in any case involving an action, claim, proceeding
or investigation brought or commenced by such Covered Person against the
Partnership or involving an action, claim, proceeding or investigation brought
or commenced by a Partner or the Partnership against such Covered Person. If for
any reason (other than by reason of the exclusions from indemnification set
forth above) the foregoing indemnification is unavailable to such Covered
Person, or insufficient to hold it harmless, then the Partnership

 

38



--------------------------------------------------------------------------------

shall, to the fullest extent permitted by law, contribute to the amount paid or
payable by such Covered Person as a result of such loss, claim, damage,
liability or expense in such proportion as is appropriate to reflect the
relative benefits received by the Partnership on the one hand and such Covered
Person on the other hand or, if such allocation is not permitted by applicable
law, to reflect not only the relative benefits referred to above but also any
other relevant equitable considerations.

(c) No Limited Partner shall have any obligation to the Partnership or any other
Partner to bring or join in any action against any Covered Person pursuant to
Section 9.1(a) or (b) hereof. Nothing contained in this Section 9.1 shall be
construed as any waiver of insurance claims or recoveries by the Partnership or
any Covered Person.

(d) Each Partner covenants for itself, its successors, assigns, heirs and
personal representatives that such Person will, at any time prior to or after
the dissolution of the Partnership, on demand, whether before or after such
Person’s withdrawal from the Partnership, pay to the Partnership or the General
Partner any amount which the Partnership or the General Partner, as the case may
be, pays in respect of taxes (including withholding taxes) imposed upon income
of or distributions to such Partner, to the extent that such amounts have not
been withheld from amounts otherwise distributable to such Partner.

(e) The obligations of the Partnership under Section 9.1(b) shall (i) be in
addition to any liability which the Partnership may otherwise have and
(ii) inure to the benefit of the Covered Persons and any successors, assigns,
heirs and personal representatives of such Covered Persons. The General Partner
shall cause the Partnership to purchase, at the Partnership’s expense, insurance
to insure the Covered Persons against any Damages to which the Covered Persons
may become subject in connection with any matter arising out of or in connection
with this Agreement or the Partnership’s business or affairs, under this
Agreement or applicable law.

9.2 Liability Insurance. (a) The Partnership shall acquire and maintain adequate
liability insurance at Partnership expense with customary limits and deductibles
covering the Advisory Committee members and their designees on the Advisory
Committee and the other Covered Persons, to the extent the General Partner
determines that the same is available on commercially reasonable terms. The
Partnership shall not incur the cost of that portion of any insurance which
insures any party against any liability the indemnification of which is herein
prohibited. Any person entitled to indemnification from the Partnership
hereunder shall first use its best efforts to seek recovery under any other
indemnity or any insurance policies by which such person is indemnified or
covered, but if such recovery or advancement is not promptly forthcoming, the
Partnership shall provide the indemnification and shall be subrogated to the
right of the indemnified party to recover from such other sources.

(b) The General Partner shall maintain a fidelity bond (or insurance policies
providing equivalent coverage) of not less than $5,000,000 covering all
employees or agents of the General Partner handling assets of the Partnership.

 

39



--------------------------------------------------------------------------------

ARTICLE X.

BOOKS, MEETINGS AND RECORDS

10.1 Books and Accounts. Complete and accurate books and accounts shall be kept
and maintained for the Partnership at the principal place of business of the
Partnership, as determined by the General Partner. Each Partner shall at all
reasonable times have access to, and may inspect and make copies of, such books
and accounts. Funds of the Partnership shall be deposited in the name of the
Partnership in such bank or other account or accounts as the General Partner may
designate and withdrawals therefrom shall be made upon such signature or
signatures on behalf of the Partnership as the General Partner may designate.

10.2 Reports to Partners.

(a) The General Partner shall cause to be prepared, in accordance with U.S.
generally accepted accounting principles, and delivered to each Partner: (i) on
or before the thirtieth (30th) day after the end of each quarter of each Fiscal
Year, an unaudited quarterly financial report for such quarter for the
Partnership and descriptive investment information for each Investment, (ii) on
or before the ninetieth (90th) day after the end of each Fiscal Year, annual
financial statements for such fiscal year audited by a firm of independent
certified public accountants, together with a summary of all transactions
between the Partnership and the General Partner and its Affiliates, which
summary shall include any fees paid in connection with such transactions, and a
summary of all legal and regulatory proceedings and settlements involving the
Partnership, and (iii) on or before the ninetieth (90th) day after the end of
each Fiscal Year, a Schedule K-1 regarding the respective Limited Partner’s
investment in the Partnership, copies of the Partnership’s information returns
and such other information about the Partnership as may be required to enable
each Partner to properly complete its federal income tax return, any income tax
return of any state and any other reporting or filing requirement imposed by any
governmental agency or authority for such fiscal year.

(b) The General Partner shall determine the value of the Partnership’s
Investments in accordance with the Valuation Plan. Within ninety (90) days after
the end of each Fiscal Year or such other date as set forth in the Valuation
Plan, the General Partner shall provide a report to the Limited Partners as to
the valuation of the Partnership’s Investments.

(c) The General Partner shall be the “tax matters partner,” as such term is
defined in Section 6231(a)(7) of the Code.

(d) Promptly following the admission of any additional Person to the Partnership
as a Limited Partner pursuant to the terms of this Agreement, the General
Partner shall distribute an updated Schedule of Partners to each Partner.

10.3 Annual Meeting. An annual meeting of the Partners (an “Annual Meeting”)
shall be held in each year beginning in calendar year 2008, on a date and at the
time set by the General Partner. The General Partner shall call an Annual
Meeting by delivering written notice of an Annual Meeting to the Partners (the
“Annual Meeting Notice”). The Annual Meeting Notice shall state the location,
date and time of the Annual Meeting and shall describe the specific actions to
be taken or matters to be addressed at the Annual Meeting.

 

40



--------------------------------------------------------------------------------

ARTICLE XI.

TRANSFERABILITY OF A PARTNER’S INTEREST

11.1 Restrictions on Transfer. No Limited Partner shall Transfer all or any part
of its Interest without the consent of the General Partner. The General Partner
shall consent to a Transfer of all or a portion of a Limited Partner’s Interest
and the admission of the Transferee of such Interest as a Limited Partner if the
following requirements are satisfied:

(a) The Transferee executes and delivers to the General Partner the following
documents:

(i) an instrument, in form and substance satisfactory to the General Partner in
its sole discretion, pursuant to which the Transferee agrees to be bound by the
terms of this Agreement;

(ii) executed copies of all instruments and agreements required to be delivered
by a Limited Partner to the General Partner pursuant to Section 3.4(b); and

(iii) such additional instruments and documents, in form and substance
satisfactory to the General Partner in its sole discretion, as shall be
reasonably required by the General Partner (including opinions of counsel with
respect to matters set forth in Section 11.1(b)).

(b) Such Transfer would not:

(i) result, directly or indirectly, in the termination of the Partnership for
federal income tax purposes;

(ii) result in the violation of the Securities Act of 1933, as amended, or any
other applicable federal or state laws or order of any court having jurisdiction
over the Partnership;

(iii) contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify any instrument or agreement to which the Partnership or any
Vehicle is a party or to which the Partnership’s or any Vehicle’s assets are
subject;

(iv) result in the imposition or creation of any encumbrance upon or with
respect to any of the assets of the Partnership or any Vehicle;

(v) result in or create a “prohibited transaction” or cause the Partnership or a
Partner or an Affiliate of a Partner to be or become a “party in interest” (as
defined in Section 3(14) of ERISA) or a “disqualified person” (as defined in
Section 4975 of the Code) with respect to any “plan” (as defined in Section 3(3)
of ERISA and/or Section 4975 of the Code) or result in or cause the Partnership
or any Partner or any Affiliate of a Partner to be liable for tax under Chapter
42 of the Code or otherwise cause any such Person to incur tax liabilities;

 

41



--------------------------------------------------------------------------------

(vi) result in the Partnership’s assets being deemed “plan assets” for the
purposes of Section 4975 of the Code or ERISA;

(vii) be a Transfer to an individual who is not legally competent or who has not
achieved his or her majority under the law of the State (excluding trusts for
the benefit of minors);

(viii) cause a substantial risk, in the opinion of the Partnership’s counsel,
that the classification of the Partnership as a partnership for purposes of the
Code could be adversely affected;

(ix) result in a reassessment for local real estate tax purposes of any real
property in which the Partnership has an interest, directly or indirectly; or

(x) result in the Partnership being subject to regulation under the Investment
Company Act.

(c) The Transferee:

(i) in the reasonable opinion of the General Partner, has sufficient liquid
assets to satisfy any unfunded Capital Commitment of the transferor;

(ii) is acquiring the Interest solely for the purpose of investment;

(iii) in the reasonable opinion of the General Partner, is not a competitor of
the General Partner and will not be unduly disruptive in the management or
conduct of the business affairs of the Partnership; and

(iv) meets the investment and suitability requirements established by the
General Partner for investment in the Partnership.

(d) The Transferor or Transferee pays to the Partnership any and all costs
incurred and to be incurred by the Partnership as a result of such Transfer
(exclusive of indirect costs or consequential damages).

(e) The Transferor shall use reasonable efforts to ensure that any Interests it
Transfers to any new Partner(s) are in large blocks, so as to minimize the
number of new Partner(s) and maintain the integrity of the existing Partnership.

11.2 Prohibition on Transfers of General Partner Interests. The General Partner,
TPG and any Limited Partner which is an Affiliate of the General Partner shall
not have the right to Transfer all or any portion of their direct or indirect
Interest (or their respective interests in any co-investment) other than to
their Affiliates, except after the termination of the

 

42



--------------------------------------------------------------------------------

Investment Period and with the approval of Limited Partners holding at least
seventy-five percent (75%) or more of the LP Percentage Interests; provided that
this Section 11.2 shall not apply to TPG with respect to Transfers by TPG to its
Estate Planning Affiliates or employees. All such approved Transfers shall also
be subject to the provisions of Section 11.1. If the General Partner, TPG or any
Limited Partner which is an Affiliate of the General Partner makes a Transfer in
violation of Section 11.1 or prior to the termination of the Investment Period
and without obtaining the approval of Limited Partners holding at least
seventy-five percent (75%) or more of the LP Percentage Interests or if the
General Partner, TPG or any Limited Partner which is an Affiliate of the General
Partner dissolves, or withdraws from the Partnership, prior to the expiration of
the term of the Partnership without the approval of Limited Partners holding at
least seventy-five percent (75%) or more of the LP Percentage Interests, such
Transfer, dissolution or withdrawal shall, to the fullest extent permitted by
law, be void ab initio and the Transferee and dissolved or withdrawing General
Partner, TPG or Limited Partner which is an Affiliate of the General Partner as
applicable shall be jointly and severally liable to the Partnership and the
other Partners for such direct Damages as any of them may sustain as a result of
such Transfer, dissolution or withdrawal. The removal of the General Partner
pursuant to Article XII shall not be considered a withdrawal for the purposes of
this Section 11.2.

11.3 Transfers of Limited Partner Interests. If a Limited Partner (a) makes a
Transfer in violation of Section 11.1, or (b) dissolves or withdraws from the
Partnership prior to the expiration of the Term of the Partnership, in either
case without the consent of the General Partner, such Transfer, dissolution or
withdrawal shall be void to the fullest extent permitted by law, and the
Transferor or dissolved or withdrawing Limited Partner shall be liable to the
Partnership and the other Partners for such damages as any of them may sustain
as a result of such Transfer, dissolution or withdrawal.

11.4 Substituted Partners. The General Partner is authorized to execute
appropriate instruments evidencing the admission of a Transferee of an Interest
which is admitted as a Limited Partner.

11.5 Amended Certificate. The General Partner shall amend the Certificate to
reflect each Transfer for which such amendment is required by law to be filed.

11.6 Deceased or Incompetent Individual Limited Partners. If any Limited Partner
who is a natural person shall die or be adjudged by a court of competent
jurisdiction to be incompetent to manage such Limited Partner’s person or
property, such Limited Partner’s executors, administrators, guardians,
conservators or other legal representatives shall, subject to Section 11.1,
become assignees of such Limited Partner hereunder and shall succeed to all of
the rights and obligations of such deceased or incompetent Limited Partner. Any
Transferee of an Interest or portion thereof pursuant to this Section 11.6 not
admitted as a Partner shall not be a Partner hereunder and shall have no rights
under this Agreement other than to participate in distributions made to all
Partners. Until the admission of its Transferee as a Partner, a Transferor of an
Interest shall not be released from any obligations under this Agreement.
Notwithstanding the foregoing, the provisions of Section 3.3 shall be fully
applicable to Transferees of any Interest pursuant to this Section 11.6, and
each such Transferee shall be treated as if it were a Limited Partner, and have
the obligations of a Partner, for the limited purposes of such Section.

 

43



--------------------------------------------------------------------------------

ARTICLE XII.

REMOVAL OF THE GENERAL PARTNER

12.1 Removal of the General Partner For Cause.

(a) If any of the following events shall occur (each a “General Partner For
Cause Removal Event”): (i) the General Partner is grossly negligent or commits
willful misconduct in the performance of its duties to the Partnership, (ii) the
General Partner misappropriates funds from, or perpetrates a fraud upon, the
Partnership, (iii) the General Partner or any of its Affiliates fails to make a
Capital Contribution to the Partnership as required by this Agreement, or
(iv) the General Partner engages in a material breach of this Agreement which
has not been cured within thirty (30) days after the receipt of written notice
of such breach by the General Partner from the Advisory Committee, then Limited
Partners holding at least a majority of the LP Percentage Interests (the
“General Partner Removing Limited Partners”) may deliver a written notice to the
General Partner (the “General Partner Removal Notice”) setting forth a
description of the relevant General Partner For Cause Removal Event(s) and
stating that the General Partner shall be removed as the general partner of the
Partnership.

(b) The General Partner may, but shall not be required to, submit the issue of
whether or not a General Partner For Cause Removal Event has occurred for
arbitration to a panel of three arbitrators (each of which shall be an attorney
with at least ten (10) years of practice (at least five (5) of which must be
predominantly in the area of partnership and/or real estate law) and who has
served as an arbitrator in at least five JAMS arbitrations) in accordance with
the applicable arbitration rules of JAMS. Each of the General Partner and
General Partner Removing Limited Partners holding more than fifty percent
(50%) of the Percentage Interests of all General Partner Removing Limited
Partners shall appoint one arbitrator within ten (10) days from the time of the
filing of the demand for arbitration (in the case of the claimant) and within
ten (10) days of receipt of the demand (in the case of the respondent). The two
arbitrators so selected shall select a third arbitrator within (10) days from
the time the last of the two party-appointed arbitrators is selected and the
names and addresses thereof shall be communicated to the General Partner, the
General Partner Removing Limited Partners and JAMS. The applicable JAMS rules
concerning failure to appoint shall govern the failure to appoint any arbitrator
as provided herein. Arbitration shall be held at the offices of JAMS in Los
Angeles, California or, if arbitration cannot be held there, at such other
specific location in close proximity to Los Angeles, California, as may be
agreed upon by the parties or decided by the arbitrators. Except as otherwise
provided herein, any challenge to the validity, scope or binding nature of this
arbitration clause shall be decided solely by the arbitrators. The arbitrators
shall, to the fullest extent permitted by law, have the power to grant
provisional remedies of all kinds, including orders in the nature of preliminary
injunctions and orders requiring the posting of pre-award security, and to grant
specific performance. The Partners understand that this agreement to arbitrate
does not constitute a waiver of the right to seek a judicial forum where such a
waiver would be void under federal securities laws. Notwithstanding any
provision of the Agreement to the contrary, this Section 12.1(b) shall be
construed to the maximum extent possible to comply with the laws of the State of
Delaware, including the Uniform Arbitration Act (10 Del. C § 5701 et seq.) (the
“Delaware Arbitration Act”). If, nevertheless, it shall be determined by a court
of competent jurisdiction that any provision or wording of this Section 12.1(b),
including any

 

44



--------------------------------------------------------------------------------

Commercial Arbitration Rules or rules of JAMS shall be invalid or unenforceable
under the Delaware Arbitration Act or other applicable law, such invalidity
shall not invalidate all of this Section 12.1(b). In that case, this
Section 12.1(b) shall be construed so as to limit any term or provision so as to
make it valid or enforceable within the requirements of the Delaware Arbitration
Act or other applicable law, and, in the event such term or provision cannot be
so limited, this Section 12.1(b) shall be construed to omit such invalid or
unenforceable provision.

12.2 Removal of the General Partner Without Cause. At any time after the second
anniversary of the Initial Closing Date, Limited Partners holding seventy-five
percent (75%) or more of the LP Percentage Interests may deliver a General
Partner Removal Notice to the General Partner stating that the General Partner
shall be removed as the General Partner without the occurrence of an event of
cause as described in Section 12.1(a).

12.3 Effect of Removal of the General Partner. (a) In any case in which the
General Partner has received a General Partner Removal Notice, the General
Partner shall no longer (i) make any Capital Calls except to fund commitments of
the Partnership existing on or before the date of receipt of such notice, to pay
Partnership expenses, or to repay any outstanding Subscription Line
Indebtedness, (ii) make any new commitments for Investments, or (iii) make any
draw of Subscription Line Indebtedness. Upon the General Partner’s receipt of
the General Partner Removal Notice, or if the General Partner is being removed
pursuant to Section 12.1 and the issue of whether or not a General Partner For
Cause Removal Event has occurred has been submitted to arbitration as provided
in Section 12.1(b), upon the date of a decision by the arbitrators that a
General Partner For Cause Removal Event has occurred, Limited Partners holding a
majority of the LP Percentage Interests shall (A) elect a successor general
partner to the Partnership (the “Successor General Partner”) and (B) elect
either to continue the business of the Partnership or liquidate the assets of
the Partnership.

(b) Upon the election of a Successor General Partner in accordance with the
terms of Section 12.3(a), the Successor General Partner shall be admitted to the
Partnership as a general partner of the Partnership upon its execution of a
counterpart signature page to this Agreement effective as of the date of the
removal of the General Partner. The Successor General Partner shall have all of
the non-economic rights, powers and obligations of the former General Partner as
the general partner of the Partnership under this Agreement. If the Partners
elect to continue the business of the Partnership, the Successor General Partner
shall do so; provided, however, that the Successor General Partner shall not
cause or permit the Partnership to acquire any Investments other than
Investments that were subject to a binding commitment on the date of removal. If
the Partners elect to liquidate the assets of the Partnership, the Successor
General Partner shall proceed to do so in an orderly manner.

(c) Upon the removal of the General Partner:

(i) the Investment Period shall terminate;

(ii) the General Partner shall forfeit its right to receive any fees not already
due and payable; provided that, in the event of the removal of the General
Partner pursuant to Section 12.2, the Partnership shall pay to the General
Partner a termination fee equal to one hundred twenty (120) days’ Management
Fees (calculated, and payable, as of the date of the termination of the General
Partner);

 

45



--------------------------------------------------------------------------------

(iii) if the removed General Partner is removed pursuant to Section 12.1:

(A) the removed General Partner shall be deemed admitted as a limited partner of
the Partnership and shall have no right, other than rights generally possessed
by all Limited Partners, to participate in the management of the business of the
Partnership;

(B) subject to paragraph (D) below, the removed General Partner’s Carried
Interest shall convert into and be deemed the right to receive one hundred
percent (100%) of all future Carried Interest Distributions until the removed
General Partner has received a cumulative amount of Carried Interest
Distributions equal to sixty-two and one-half percent (62.5%) of the Fair Market
Value of the Carried Interest immediately prior to the removal of the removed
General Partner, but the removed General Partner shall have no right to receive
any Carried Interest Distributions in excess of such amount; provided that any
amount received by the removed General Partner (or any of its Affiliates) under
this clause (B) shall be reduced, on a dollar-for-dollar basis, by the actual
amount of direct Damages suffered by the Partnership in respect of the act or
omission of the General Partner which constituted the grounds for removal of the
General Partner pursuant to Section 12.1(a), but only to the extent that a court
order of final adjudication establishes the amount of such Damages and
determines that such Damages were primarily attributable to the General Partner
For Cause Removal Event.

(C) subject to paragraph (D) below, the removed General Partner’s Capital
Interest, if any, shall convert into and be deemed to be an Interest as a
limited partner, and the removed General Partner and any Limited Partner that is
an Affiliate of the General Partner shall continue to share as a Limited Partner
in such Profits and Losses, to receive such distributions, to be subject to such
Capital Calls and to receive such allocations of income, gain, loss, deduction
or credit, to which the removed General Partner and such Limited Partner would
have been entitled or obligated as a Limited Partner prior to such removal; and

(D) the Partnership shall have the right, but not the obligation, to redeem the
removed General Partner’s Carried Interest and Capital Interest, if any, and the
Interests of Affiliates of the removed General Partner for an aggregate amount
equal to the Fair Market Value of such Interests immediately prior to the
removal of the removed General Partner and either in cash promptly following
removal or, at the election of the Partnership, by means of a promissory note
that bears interest at the Prime Rate and requires payment in full by no later
than six (6) months after the date for removal, provided that, no distributions
may be made pursuant to Section 5.1 until the principal and interest under such
promissory note have been paid in full; and provided further that any amount
received by the removed General Partner (or any of its Affiliates) under this
clause (D) shall be reduced, on a dollar-for-dollar basis, by the actual amount
of direct Damages suffered by the Partnership in respect of the act or omission
of the General Partner which constituted the grounds for removal of the General
Partner pursuant to Section 12.1(a), but only to the extent that a court order
of final adjudication establishes the amount of such Damages and determines that
such Damages were primarily attributable to such act or omission by the General
Partner;

 

46



--------------------------------------------------------------------------------

(iv) if the removed General Partner was removed pursuant to Section 12.2, the
Partnership shall redeem the Carried Interest and Capital Interest of the
removed General Partner and the Interests of all Affiliates of the General
Partner for an aggregate amount equal to the Fair Market Value of such Interests
immediately prior to the removal of the removed General Partner payable either
in cash promptly following removal or, at the election of the Partnership, by
means of a promissory note that bears interest at the Prime Rate and requires
payment in full by no later than six (6) months after the date for removal,
provided that, no distributions may be made pursuant to Section 5.1 until the
principal and interest under such promissory note have been paid in full; and

(v) the General Partner, its Affiliates and their respective members, partners,
stockholders, officers and employees shall resign as a director, officer or
manager of each other Vehicle and portfolio company in which the Partnership has
invested, directly or indirectly; provided that such resignation will not
violate the terms of any agreement to which such entity is a party or, in the
reasonable judgment of the General Partner, cause material adverse harm to the
Partnership, such Vehicle or such portfolio company.

(d) Nothing contained in this Article XII shall relieve the former General
Partner from any liabilities of, or obligations to, the Partnership or any
creditor thereof, or to any Partner, incurred or arising on or prior to the
effective date of the removal of the General Partner and the former General
Partner shall remain liable for same until the expiration of the applicable
statute of limitations; provided that the former General Partner’s obligations
to refund any Over-Distribution pursuant to Section 14.2 shall be limited to the
amount of any Over-Distribution which the former General Partner would be
required to refund pursuant to Section 14.2, had the assets of the Partnership
been sold at Fair Market Value as of the date that the former General Partner is
removed as the general partner of the Partnership.

12.4 Effect of the Bankruptcy of the General Partner. Unless otherwise removed
in accordance with Sections 12.1 or 12.2, the Bankruptcy of the General Partner
shall not cause the General Partner to cease to be the general partner of the
Partnership.

ARTICLE XIII.

EXCLUSIVITY

13.1 Investment Exclusivity. During the Exclusivity Period, the General Partner
and its Affiliates shall not acquire for renovation or development for their own
account or the account of any client other than the Partnership any property for
which it is intended on the date of acquisition that a LEED certification will
be obtained without the prior approval of the Advisory Committee; except for the
following:

(a) Properties owned by the General Partner or its Affiliates or any client
thereof on or before the Formation Date, or for which any such Person had
entered into a commitment to purchase on or before such date;

(b) Investments made for occupational or personal use by the General Partner or
its Affiliates; and

 

47



--------------------------------------------------------------------------------

(c) Investments which have a cost of less than $25 million each.

Notwithstanding the foregoing, the General Partner and its Affiliates may
acquire for renovation or development for their own account or the account of
any client other than the Partnership any property for which it is intended on
the date of acquisition that a LEED certification will be obtained in the event
that the Partnership has first been offered the opportunity to invest in such
property and the Advisory Committee has rejected the Partnership’s investment in
such property pursuant to Section 6.6(c) hereof.

13.2 Other Funds. During the period commencing on the Initial Closing Date and
ending on the earlier of (i) the end of the Investment Period and (ii) the first
date on which seventy-five percent (75%) or more of Capital Commitments have
been drawn and/or committed or allocated to Investments (excluding Interim
Investments) or to the payment of Operating Expenses, (A) the Partnership shall
serve as the exclusive vehicle in which the General Partner or its Affiliates
shall invest in Investments, and (B) none of the General Partner or its
Affiliates shall advise or act as a primary source of transactions on behalf of
another pooled investment vehicle with the similar investment strategy as the
Partnership.

ARTICLE XIV.

DISSOLUTION

14.1 Events of Dissolution.

(a) The Partnership shall be dissolved upon the first to occur of:

(i) the date that the General Partner, with the consent of Limited Partners
holding at least sixty-six percent (66%) of the LP Percentage Interests, elects
to dissolve the Partnership;

(ii) the date that Limited Partners holding at least seventy-five percent
(75%) of the LP Percentage Interests elects to dissolve the Partnership;

(iii) the expiration of the Term of the Partnership;

(iv) the sale or other disposition of all or substantially all of the assets of
the Partnership and the collection of the proceeds therefrom, which the General
Partner shall accomplish within the Term (including any extensions thereof);

(v) the removal of the General Partner (unless a replacement general partner is
admitted to the Partnership in accordance with Section 12.3 hereof) or the
occurrence of any other event that causes the General Partner to cease to be the
general partner of the Partnership under the Act, unless the Partnership is
continued without dissolution in accordance with the Act;

(vi) at any time there are no limited partners of the Partnership, unless the
Partnership is continued without dissolution in accordance with the Act; and

 

48



--------------------------------------------------------------------------------

(vii) the entry of a decree of judicial dissolution under Section 17-802 of the
Act.

(b) Following the dissolution of the Partnership, the General Partner (or
liquidating trustee) shall liquidate the assets of the Partnership as promptly
as shall be practicable and in a commercially reasonable manner. The proceeds of
such liquidation shall be applied in the following order of priority:

(i) first, to the satisfaction (whether by payment or the reasonable provision
for payment) of debts and liabilities of the Partnership, including the
establishment of any reserves that the General Partner may deem reasonably
necessary to satisfy any contingent liabilities of the Partnership, and the
satisfaction of the costs and expenses of the dissolution and liquidation; and

(ii) then, to the Partners in accordance with Section 5.1(b).

(c) The Partners intend that the allocation provisions contained in this
Section 14.1 will result in distributions to each Partner upon the liquidation
of the Partnership in accordance with this Section 14.1 that are the same as the
distributions that would have been made at such time in accordance with
Section 5.1. However, if upon the liquidation of the Partnership, the Capital
Accounts of the Partners are in such ratios or balances that the distributions
to be made under Section 14.1 would not be the same as those that would have
been made at such time in accordance with Section 5.1, then the General Partner
(or the liquidating trustee) shall first make or shall cause to be made one or
more special allocations of Net Income, Net Loss, gross income, gain, loss
and/or deduction between or among the Partners (including by effecting
reallocations for prior years and amending prior tax returns to reflect the
same) so that, to the extent possible, the Capital Account balance of each
Partner will have a balance prior to distribution under Section 14.1 equal to
the amount of the distributions that would have been made at such time to such
Partner under Section 15.1; provided, however, that any such allocation or
reallocation shall be made only to extent such allocation conforms with the
fractions rule.

14.2 Final Accounting; Clawback. Within 120 days after the disposition of the
last Investment held by the Partnership and the distribution of the Net
Distributable Cash arising from such disposition pursuant to Sections 5.1 and
14.1(b) hereof, the General Partner shall, after consulting with the
Partnership’s independent public accountants, determine whether the General
Partner has received, over the life of the Partnership, any Over-Distribution
with respect to any Limited Partner. For purposes hereof, an “Over-Distribution”
shall mean, with respect to any Limited Partner (i) in the event that such
Limited Partner has not received, over the life of the Partnership, a return of
all of such Limited Partner’s Capital Contributions plus an amount equal to an
annual rate of nine percent (9%), compounded annually, on such Partner’s
aggregate unreturned Capital Contributions allocable to all of the Partnership’s
Investments, then the Over-Distribution shall be an amount equal to the
aggregate amount of Carried Interest Distributions received by the General
Partner with respect to such Limited Partner, and (ii) in the event that the
General Partner has received, over the life of the Partnership, an aggregate
amount of Carried Interest Distributions with respect to such Limited Partner
which exceeds the amount of Carried Interest Distributions that the General
Partner would have received if the Carried Interest

 

49



--------------------------------------------------------------------------------

Distributions had been determined with respect to all of the Partnership’s
Investments taken as a whole, then the Over-Distribution shall be an amount
equal to the amount of such excess. In the event that both clauses (i) and
(ii) above are applicable with respect to any Limited Partner, the
Over-Distribution shall be the greater of the amounts determined under
clauses (i) and (ii) above. Notwithstanding the foregoing, in no event shall the
amount of the Over-Distribution with respect to any Limited Partner exceed the
aggregate amount of Carried Interest Distributions received by the General
Partner with respect to such Limited Partner. As soon as practicable after
determining the amount of any such Over-Distribution (or the absence of any
Over-Distribution), but in all events within thirty (30) days after making such
determination, the General Partner shall provide notice thereof to the
applicable Limited Partner(s), which notice shall set forth in reasonable detail
the amount and manner of computation of such Over-Distribution and the General
Partner shall pay the amount of such Over-Distribution to the Partnership (and
to the extent that the General Partner is entitled to any liquidating
distributions pursuant to Section 14.1(b), such distributions shall be offset
against the Over-Distribution), which shall then be promptly distributed by the
Partnership to the applicable Limited Partner(s) in accordance with
Section 14.1(b) hereof. Such payment of any Over-Distribution shall not be
considered a Capital Contribution to the Partnership by the General Partner. The
obligation of the General Partner under this Section 14.2 to make payment to the
Partnership shall be considered undertaken, in a transaction governed by
Section 707(a)(1) of the Code, in order to induce the tax exempt Limited
Partners to participate in the Partnership. Accordingly, the payment by the
General Partner pursuant to this Section 14.2 shall be considered additional
proceeds with respect to the disposition of the Partnership’s assets in
connection with the dissolution of the Partnership, reflected in the calculation
of gain or loss of the Partnership, in the nature of residual value insurance or
proceeds of a cash-settled put option issued to the Partnership.

14.3 Cancellation of Certificate. Upon the dissolution of the Partnership and
the completion of the winding up of the Partnership, the General Partner shall
cause the cancellation of the Certificate and shall take such other actions as
may be necessary or appropriate to terminate the Partnership. Except as set
forth in Section 14.5, upon cancellation of the Certificate in accordance with
the Act, the Partnership and this Agreement shall terminate.

14.4 Compliance With Timing Requirements of Regulations. If the Partnership is
“liquidated” within the meaning of Section 1.704-l(b)(2)(ii)(g) of the Treasury
Regulations, distributions shall be made pursuant to this Article (if such
liquidation constitutes a dissolution of the Partnership) or Article V hereof
(if it does not). In the sole discretion of the General Partner, a pro rata
portion of the distributions that would otherwise be made to the General Partner
and the Limited Partners pursuant to the preceding sentence may be:

(a) distributed to a trust established for the benefit of the General Partner
and the Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent
liabilities or obligations of the Partnership or of the General Partner arising
out of or in connection with the Partnership; provided that, subject to the
provisions of Section 5.1(f), the assets of any such trust shall be distributed
to the General Partner and the Limited Partners from time to time, in the
reasonable discretion of the General Partner, in the same proportions as the
amount distributed to such trust by the Partnership would otherwise have been
distributed to the General Partner and the Limited Partners pursuant to this
Agreement; or

 

50



--------------------------------------------------------------------------------

(b) withheld to provide a reasonable reserve for Partnership liabilities
(contingent or otherwise) and to reflect the unrealized portion of any
installment obligations owed to the Partnership; provided that such withheld
amounts shall be distributed to the General Partner and the Limited Partners as
soon as practicable.

14.5 Termination. Upon the cancellation of the Certificate of the Partnership in
accordance with the Act, this Agreement shall terminate (other than
Sections 9.1(b) and 16.13 hereof, which shall survive for periods of three
(3) years and one (1) year, respectively, following the dissolution of the
Partnership).

ARTICLE XV.

NOTICES; POWER OF ATTORNEY

15.1 Method of Notice. All notices required to be delivered hereunder shall be
in writing and must be delivered either by hand in person, by facsimile
transmission, by U.S. certified mail, return receipt requested, or by nationally
recognized overnight delivery service (receipt request) and shall be deemed
given when so delivered by hand (with written confirmation of receipt), sent by
facsimile transmission (with confirmation of receipt of transmission from
sender’s equipment) or, if mailed by U.S. certified mail, three days after the
date of deposit in the U.S. mail, or if delivered by overnight delivery service,
when received by the addressee, in each case at the appropriate addresses set
forth below (or to such other addresses as a party may designate for that
purpose upon fifteen (15) days written notice to the other party).

If to the Partnership (c/o TPG) or to the General Partner at:

c/o Thomas Properties Group, L.P.

City National Plaza

515 South Flower Street

Sixth Floor

Los Angeles, CA 90071

Attn: James A. Thomas

Fax: [            ]

with a copy to:

Paul, Hastings, Janofsky &Walker LLP

75 East 55th Street

New York, NY 10022

Attn: Lawrence J. Hass

Fax: (212) 319-4090

 

51



--------------------------------------------------------------------------------

If to a Limited Partner, to such Limited Partner at such Limited Partner’s
address set forth on the signature page of the Subscription Agreement between
such Limited Partner and the Partnership.

15.2 Routine Communications; Wire Transfers. Notwithstanding the provisions of
Section 15.1 hereof, routine communications such as distribution checks or
financial statements of the Partnership may be sent by first-class mail, postage
prepaid. The Partnership shall cause distributions to be made by means of wire
transfer to any Partner who requests the same and who provides the Partnership
with wire transfer instructions or by such other electronic means as are agreed
to by the Partnership and such Partner.

15.3 Computation of Time. In computing any period of time under this Agreement,
the day of the act or event from which the designated period of time begins to
run shall not be included. The last day of the period so computed shall be
included, unless it is not a Business Day, in which event the period shall run
until the end of the next day that is a Business Day.

15.4 Power of Attorney. Each Limited Partner does hereby constitute and appoint
the General Partner, and any officer, partner or representative of the General
Partner acting on its behalf from time to time, as such Limited Partner’s true
and lawful representative and attorney-in-fact, in its name, place and stead to
make, execute, sign, deliver and file (a) any amendment to the Certificate
required by the Act because of an amendment to this Agreement or in order to
effectuate any change in the Partners of the Partnership, (b) any amendment to
this Agreement permitted to be made by the General Partner pursuant to
Section 16.2 hereof; provided, however, that if such amendment is stated in
Section 16.2 hereof to be an amendment which requires the prior written consent
(or other specified approval) of the affected Limited Partner, Limited Partners
holding more than fifty percent (50%) of the LP Percentage Interests, Limited
Partners holding sixty-six percent (66%) or more of the LP Percentage Interests
or all of the Limited Partners, as the case may be, such prior written consent
(or such other specified approval) must be obtained, (c) any and all financing
statements, continuation statements and other documents necessary or desirable
to create, perfect, continue or validate any security interest granted by such
Limited Partner or to exercise or enforce the Partnership’s rights hereunder
with respect to such security interest, and (d) all such other instruments,
documents and certificates which may from time to time be required by the laws
of the United States, the State of Delaware or any other state, or any political
subdivision or agency thereof, to effectuate, implement and continue the valid
and subsisting existence of the Partnership and its power to carry out its
purposes as set forth in this Agreement or to dissolve and terminate the
Partnership in accordance with the Act. The General Partner shall deliver a copy
of each document executed pursuant to this power of attorney to each Partner in
whose name such document was executed. This power of attorney may be exercised
by such attorney-in-fact for all Limited Partners (or any of them) by a single
signature of the General Partner acting as attorney-in-fact with or without
listing all of the Limited Partners executing an instrument. Insofar as possible
pursuant to applicable law, the power of attorney granted hereby is irrevocable.
This power of attorney is coupled with an interest and shall survive the
subsequent incapacity, disability or dissolution of the Limited Partner granting
such power.

 

52



--------------------------------------------------------------------------------

ARTICLE XVI.

GENERAL PROVISIONS

16.1 Entire Agreement. This Agreement, the Subscription Agreements and, as
between any Limited Partner party to a Side Letter, on the one hand, and the
General Partner and the Partnership, on the other hand, such Side Letter,
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof, and supersede any prior agreement or
understanding among the parties hereto with respect to the subject matter hereof
or thereof.

16.2 Amendments and Waivers. Except as required by law or as otherwise set forth
expressly in this Agreement, this Agreement and the Certificate may be amended,
or any term provision or requirement of this Agreement may be waived, by the
General Partner from time to time with the approval of Limited Partners holding
sixty-six and two-thirds percent (66 2/3%) of the LP Percentage Interests;
provided, however, that amendments or waivers which do not adversely affect the
Limited Partners or the Partnership, as determined by the General Partner in its
sole and reasonable discretion, may be made from time to time by the General
Partner in its sole discretion without the prior written consent of any of the
Limited Partners to: (a) admit any Person to the Partnership as a Limited
Partner pursuant to the terms of this Agreement; (b) amend any provision of this
Agreement and the Certificate which requires any action to be taken by or on
behalf of the General Partner or the Partnership pursuant to requirements of
Delaware law if the provisions of Delaware law are amended, modified or revoked
so that the taking of such action is no longer required; (c) take such action in
light of changing regulatory conditions or of the then current ERISA or
Investment Company Act regulations, as the case may be, as is necessary in order
to permit the Partnership to continue in existence on the basis contemplated by
this Agreement; (d) add to the representations, duties or obligations of the
Partnership or the General Partner, or to surrender any right granted to the
Partnership or the General Partner herein, for the benefit of the Limited
Partners; (e) correct any clerical mistake herein or in the Certificate or
correct any printing, stenographic or clerical errors, or omissions, which shall
not be inconsistent with the provisions of this Agreement or the status of the
Partnership as a partnership for federal income tax purposes; and (f) change the
name of the Partnership or to make any other change or take any action which is
for the benefit of, or not adverse to the interests of, the Limited Partners.
Notwithstanding the foregoing, no amendment or waiver shall: (i) require
additional Capital Contributions of any Limited Partner (other than as provided
in this Agreement), increase the liability of any Limited Partner beyond the
liability of such Limited Partner set forth in this Agreement, or adversely
affect the limited liability of any Limited Partner, in each case, without the
written consent of the affected Partner or (ii) without the approval of all
Partners, amend or waive this Section or any provision thereof. The General
Partner shall give prompt written notice to all of the Limited Partners of any
amendments or waivers effected pursuant to this Section.

16.3 Approvals. Except as otherwise expressly provided for herein, whenever the
General Partner desires to take any action which requires the consent or
approval of all or a portion of the Limited Partners, the General Partner shall
give written notice thereof to each Partner from which any consent or approval
is required describing the proposed action. Except as otherwise specifically
provided herein and to the extent permitted by applicable law, each

 

53



--------------------------------------------------------------------------------

Partner agrees that the written approval of Partners holding the required
Percentage Interests shall bind the Partnership and each Partner and shall have
the same legal effect as the written approval of each Partner, for purposes of
granting the approval of the Partners with respect to any proposed action of the
Partnership, the General Partner or any of their respective Affiliates. The
General Partner shall give prompt written notice to all the Limited Partners of
any approvals received from Partners holding the required Percentage Interests
pursuant to this Agreement. Each Limited Partner further agrees that for
purposes of any vote a Defaulting Limited Partner’s Percentage Interest will not
be included in the numerator or denominator for purposes of calculating the
percentage required for any approval.

16.4 Side Letters. Notwithstanding any provisions of this Agreement (including
Section 16.2 hereof) or of any Subscription Agreement to the contrary, it is
hereby acknowledged and agreed that the Partnership, and the General Partner on
its own behalf or on behalf of the Partnership, may, without the approval of any
Limited Partner, enter into a side letter or similar agreement (each, a “Side
Letter”) with, or deliver a Side Letter to, an existing or prospective Limited
Partner who becomes a Limited Partner (a “Side Letter Partner”) which has the
effect of establishing rights under, or altering or supplementing the terms of,
this Agreement or of a Subscription Agreement between such Side Letter Partner
and the Partnership. The parties hereto agree that any terms contained in a Side
Letter shall govern with respect to such Side Letter Partner notwithstanding the
provisions of this Agreement or of any Subscription Agreement.

16.5 Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without giving effect to the
provisions, policies or principles thereof relating to choice or conflict of
laws.

16.6 Captions. The section and other headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.

16.7 Successors. Except as otherwise provided herein, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs, successors and assigns.

16.8 Severability. In case any one or more of the provisions contained in this
Agreement or any application thereof shall be invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and other application thereof shall not in an way be
affected or impaired thereby.

16.9 Gender and Number. Whenever required by the context hereof, the singular
shall include the plural and the plural shall include the singular. The
masculine gender shall include the feminine and neuter genders.

16.10 Third-Party Rights. Each Covered Person shall be deemed a third party
beneficiary of the provisions of Article IX hereof. Subject to the foregoing,
nothing in this Agreement shall be deemed to create any right in any Person not
a party hereto (other than any Subscription Line Lender and the permitted
successors and assigns of the parties hereto) and this Agreement shall not be
construed in any respect to be a contract in whole or in part for the benefit of
any third party (except as aforesaid).

 

54



--------------------------------------------------------------------------------

16.11 Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument.

16.12 Confidentiality.

(a) Unless otherwise approved in writing by the General Partner, each Limited
Partner agrees to keep confidential, and not to make any use of (other than for
purposes reasonably related to its Interest in the Partnership or for purposes
of filing such Limited Partner’s tax returns or for other routine matters
required by law) or to disclose to any Person, any information or matter
relating to the Partnership and its affairs and any information or matter
related to any Investment (other than disclosure to such Limited Partner’s
owners, employees, agents, advisors or representatives (each such Person being
hereinafter referred to as an “LP Authorized Representative”), except that a
Person who is not subject to the direction or control of such Limited Partner
will not constitute an LP Authorized Representative unless such Person shall
agree for the benefit of the Partnership and the General Partner to be bound by
a confidentiality undertaking on substantially the same terms as set forth in
this Section 16.12(a)); provided that such Limited Partner and its LP Authorized
Representatives may make such disclosure to the extent that (i) the information
being disclosed is publicly known at the time of any proposed disclosure by such
Limited Partner or LP Authorized Representative, (ii) the information
subsequently becomes publicly known through no act or omission of such Limited
Partner or LP Authorized Representative, (iii) the information otherwise is or
becomes legally known to such Limited Partner other than through disclosure by
the General Partner or the Partnership, (iv) such disclosure, in the opinion of
legal counsel (which may be inside counsel) of such Limited Partner or LP
Authorized Representative, is required by law or (v) such disclosure is in
connection with any litigation or other proceeding between any Limited Partner
and the General Partner or the Partnership; provided further that each Limited
Partner will be permitted, after notice to the General Partner, to correct any
false or misleading information which may become public concerning such Limited
Partner’s relationship to the General Partner, the Partnership or any Person in
which the Partnership holds, or contemplates acquiring, an Investment. Prior to
making any disclosure required by law, each Limited Partner shall notify the
General Partner of such disclosure and advise the General Partner as to the
opinion referred to above. Prior to any disclosure to any LP Authorized
Representative, each Limited Partner shall advise such LP Authorized
Representative of the obligations set forth in this Section 16.12(a), inform
such LP Authorized Representative of the confidential nature of such information
and direct such LP Authorized Representative to keep all such information in the
strictest confidence and to use such information only for purposes relating to
such Limited Partner’s Interest. Notwithstanding any foregoing provision to the
contrary, each Limited Partner and its LP Authorized Representatives may
disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of its investment in the Partnership and of any
transactions entered into by the Partnership, and all materials of any kind
(including opinions or other tax analyses) that are provided to the Limited
Partner relating to such tax treatment and tax structure, except to the extent
maintaining confidentiality is necessary to comply with any applicable federal
or state securities laws.

 

55



--------------------------------------------------------------------------------

(b) The General Partner agrees to keep confidential, and not to make any use of,
nor to disclose to any Person, any information relating to a Limited Partner
provided to the General Partner by the Limited Partner in connection with the
establishment or operation of the Partnership (other than disclosure to the
General Partner’s owners, employees, agents, advisors or representatives (each
such Person being hereinafter referred to as a “GP Authorized Representative”));
provided that the General Partner and the GP Authorized Representatives may make
such disclosure to the extent that (i) the information being disclosed is
publicly known at the time of any proposed disclosure by the General Partner or
the GP Authorized Representative, (ii) the information subsequently becomes
publicly known through no act or omission of the General Partner or the GP
Authorized Representative, (iii) the information otherwise is or becomes legally
known to the General Partner or the GP Authorized Representative, other than
through disclosure by the Limited Partner, (iv) such disclosure, in the opinion
of legal counsel (which may be inside counsel) of the General Partner or the GP
Authorized Representative, is required by law, (v) such disclosure is in
connection with any litigation or other proceeding between any Limited Partner
and the General Partner or the GP Authorized Representative or (vi) such
disclosure or use is reasonably related to the General Partner’s activities in
such capacity (including any disclosure to any Subscription Line Lender);
provided further that the General Partner will be permitted, after notice to the
relevant Limited Partner, to correct any false or misleading information which
may become public concerning such Limited Partner’s relationship to the
Partnership, the General Partner or any Person in which the Partnership holds,
or contemplates acquiring, any Investment; and provided further, that the
General Partner is permitted, without notice to or consent of the relevant
Limited Partner, to disclose the name of such Limited Partner, the fact that
such Limited Partner holds an Interest in the Partnership and the amounts of
such Limited Partner’s Capital Commitment and Capital Contributions to the
Subscription Line Lenders, their agents and the other Partners. Prior to making
any disclosure required by law, the General Partner shall notify the relevant
Limited Partner of such disclosure and advise such Limited Partner as to the
opinion referred to above. Prior to any disclosure to any GP Authorized
Representative, the General Partner shall advise such GP Authorized
Representative of the obligations set forth in this Section 16.12(b), inform
such GP Authorized Representative of the confidential nature of such information
and direct such GP Authorized Representative to keep all such information in the
strictest confidence.

(c) The provisions of this Section 16.12 will survive for a period of one year
from the date of dissolution of the Partnership. The provisions of this
Section 16.12 were negotiated in good faith by the parties hereto and the
parties hereto agree that such provisions are reasonable and are not more
restrictive than is necessary to protect the legitimate interests of the
Partners and the Partnership.

16.13 Service of Process. EACH PARTNER HEREBY IRREVOCABLY CONSENTS TO THE
FULLEST EXTENT PERMITTED BY LAW TO THE SERVICE OF PROCESS BY THE MAILING OF
COPIES THEREOF, BY CERTIFIED MAIL (RETURN RECEIPT REQUESTED), TO SUCH PARTY AT
ITS ADDRESS AS SET FORTH IN SECTION 15.1 HEREOF, SUCH SERVICE TO THE FULLEST
EXTENT PERMITTED BY LAW TO BE DEEMED EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF ANY PARTY TO BRING
PROCEEDINGS AGAINST ANY OTHER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

 

56



--------------------------------------------------------------------------------

16.14 Trial. EACH OF THE PARTNERSHIP AND EACH PARTNER HEREBY WAIVES SUCH PARTY’S
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT, THE APPLICABLE SUBSCRIPTION AGREEMENT(S) BETWEEN THE
PARTNERSHIP AND SUCH PARTNER, ANY INVESTOR LETTER OF SUCH PARTNER REFERRED TO IN
SUCH SUBSCRIPTION AGREEMENT(S), ANY SIDE LETTER BETWEEN THE PARTNERSHIP AND SUCH
PARTNER AND ALL OTHER DOCUMENTS OR TRANSACTIONS AND ANY OTHER DEALINGS BETWEEN
THE PARTNERSHIP AND SUCH PARTNER RELATING TO THE SUBJECT MATTER HEREOF OR
THEREOF. EACH OF THE PARTNERSHIP AND THE PARTNER ALSO WAIVES ANY BOND OR SURETY
OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH OF THE
PARTNERSHIP AND EACH PARTNER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO THE OTHER PARTY’S DECISION TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH PARTY HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT, THE APPLICABLE SUBSCRIPTION AGREEMENT(S) BETWEEN THE PARTNERSHIP AND
SUCH PARTNER, ANY SIDE LETTER BETWEEN THE PARTNERSHIP AND SUCH PARTNER AND ALL
OTHER DOCUMENTS OR TRANSACTIONS AND ANY OTHER DEALINGS BETWEEN THE PARTNERSHIP
AND SUCH PARTNER RELATING TO THE SUBJECT MATTER HEREOF OR THEREOF AND THAT EACH
PARTY WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
OF THE PARTNERSHIP AND EACH PARTNER FURTHER WARRANTS AND REPRESENTS THAT SUCH
PARTY HAS REVIEWED THIS WAIVER WITH SUCH PARTY’S LEGAL COUNSEL, AND THAT SUCH
PARTY KNOWINGLY AND VOLUNTARILY WAIVES SUCH PARTY’S JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THAT THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT, THE APPLICABLE SUBSCRIPTION AGREEMENT(S) BETWEEN THE PARTNERSHIP AND
SUCH PARTNER, ANY SIDE LETTER BETWEEN THE PARTNERSHIP AND SUCH PARTNER AND ALL
OTHER DOCUMENTS OR TRANSACTIONS AND ANY OTHER DEALINGS BETWEEN THE PARTNERSHIP
AND SUCH PARTNER RELATING TO THE SUBJECT MATTER HEREOF OR THEREOF. IN THE EVENT
OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.

[SIGNATURE PAGES FOLLOW]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

THE GENERAL PARTNER: THOMAS HPGF-GP, LLC

By:

 

/s/ James A. Thomas

Name:

  James A. Thomas

Title:

  Chief Executive Officer and President

THE LIMITED PARTNERS:

The Limited Partners listed on the Schedule of Partners have signed this
Agreement by their signature on their respective Subscription Agreements by
which they acquired Interests in the Partnership as Limited Partners.

ACKNOWLEDGED AND AGREED, with respect to Section 11.2 hereof, as of the date
first written above.

 

THOMAS PROPERTIES GROUP, INC. By:  

/s/ James A. Thomas

Name:   James A. Thomas Title:   Chief Executive Officer and President

-i-



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUBSCRIPTION AGREEMENT

SUBSCRIPTION AGREEMENT

 

 

THOMAS HIGH PERFORMANCE GREEN FUND, L.P. (THE “PARTNERSHIP”)

(A DELAWARE LIMITED PARTNERSHIP)

 

 

To: Thomas High Performance Green Fund, L.P.

c/o Thomas Properties Group, L.P.

City National Plaza

515 South Flower Street, Sixth Floor

Los Angeles, CA 90071

From:                                                              

    (Full name of Subscriber)

 

 

(Full name of Trustee if trust account)

THE OFFER AND SALE OF LIMITED PARTNER INTERESTS (THE “LP INTERESTS”) IN THOMAS
HIGH PERFORMANCE GREEN FUND, L.P. IS MADE SOLELY BY MEANS OF THE PRIVATE
PLACEMENT MEMORANDUM OF THE PARTNERSHIP, AS THE SAME MAY BE AMENDED, MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME (THE “PRIVATE PLACEMENT MEMORANDUM”). THE LP
INTERESTS ARE SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER TERMS AND
CONDITIONS SET FORTH IN THE AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF THE PARTNERSHIP, DATED AS OF APRIL 17, 2008, AS THE SAME MAY BE FURTHER
AMENDED FROM TIME TO TIME (THE “PARTNERSHIP AGREEMENT”) AND MAY NOT BE OFFERED
FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME
EXCEPT IN COMPLIANCE WITH THE TERMS AND CONDITIONS THEREOF. THEREFORE,
PURCHASERS OF THE LP INTERESTS WILL BE REQUIRED TO BEAR THE RISK OF THEIR
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE LP INTERESTS HAVE NOT BEEN
REGISTERED (i) UNDER ANY STATE SECURITIES LAWS (THE “STATE ACTS”), (ii) UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “FEDERAL ACT”),
(iii) UNDER THE SECURITIES LAWS OF ANY FOREIGN JURISDICTION (THE “FOREIGN
ACTS”), AND THE LP INTERESTS



--------------------------------------------------------------------------------

MAY NOT BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR
TRANSFERRED AT ANY TIME, EXCEPT IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF
THE APPLICABLE PARTNERSHIP AGREEMENT AND (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER ANY APPLICABLE STATE ACTS OR IN A TRANSACTION WHICH
IS EXEMPT FROM REGISTRATION UNDER SUCH STATE ACTS OR FOR WHICH SUCH REGISTRATION
OTHERWISE IS NOT REQUIRED, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE FEDERAL ACT OR IN A TRANSACTION WHICH IS EXEMPT FROM REGISTRATION
UNDER THE FEDERAL ACT OR FOR WHICH SUCH REGISTRATION OTHERWISE IS NOT REQUIRED
AND (3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER ANY APPLICABLE
FOREIGN ACTS OR IN A TRANSACTION WHICH IS EXEMPT FROM REGISTRATION UNDER SUCH
FOREIGN ACTS OR FOR WHICH SUCH REGISTRATION OTHERWISE IS NOT REQUIRED. IN
ADDITION, ANY LP INTERESTS ACQUIRED BY NON-U.S. PERSONS MAY NOT, DIRECTLY OR
INDIRECTLY, BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR
TRANSFERRED IN THE UNITED STATES OR TO OR FOR THE ACCOUNT OF A U.S. PERSON PRIOR
TO THE EXPIRATION OF THE TWELVE- MONTH PERIOD FOLLOWING THE COMPLETION OF THE
DISTRIBUTION OF THE LP INTERESTS. AS USED HEREIN “U.S.” MEANS THE UNITED STATES
OF AMERICA, ITS TERRITORIES AND POSSESSIONS, AND ALL AREAS SUBJECT TO ITS
JURISDICTION AND “U.S. PERSON” MEANS ANY NATURAL PERSON RESIDENT IN THE UNITED
STATES (INCLUDING THE ESTATE OF ANY SUCH PERSON), A CORPORATION, PARTNERSHIP OR
OTHER ENTITY CREATED OR ORGANIZED UNDER THE LAWS OF THE UNITED STATES OR ANY
POLITICAL SUBDIVISION THEREOF OR THEREIN, AN ESTATE OR TRUST OF WHICH ANY
EXECUTOR, ADMINISTRATOR OR TRUSTEE IS A U.S. PERSON, ANY AGENCY OR A BRANCH OF A
FOREIGN ENTITY LOCATED IN THE UNITED STATES, ANY NON-DISCRETIONARY OR
DISCRETIONARY ACCOUNT OR SIMILAR ACCOUNT (OTHER THAN AN ESTATE OR TRUST) HELD BY
A DEALER OR OTHER FIDUCIARY FOR THE BENEFIT OR ACCOUNT OF A U.S. PERSON OR HELD
BY A DEALER OR OTHER FIDUCIARY ORGANIZED, INCORPORATED OR (IF AN INDIVIDUAL)
RESIDENT IN THE UNITED STATES, AND A CORPORATION, PARTNERSHIP OR OTHER ENTITY
CREATED OR ORGANIZED UNDER THE LAWS OF ANY FOREIGN JURISDICTION BY A U.S. PERSON
PRINCIPALLY FOR THE PURPOSE OF INVESTING IN SECURITIES NOT REGISTERED UNDER THE
FEDERAL ACT.



--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

The undersigned subscriber (the “Subscriber”), intending to be legally bound,
hereby irrevocably subscribes for and offers to purchase a limited partner
interest (an “LP Interest”) in Thomas High Performance Green Fund, L.P., a
Delaware limited partnership (the “Partnership”), and, as the purchase price for
such LP Interest, agrees to contribute the aggregate amount specified on the
signature page hereof (the Subscriber’s “Capital Commitment”) to the capital of
the Partnership, upon and subject to the terms, conditions and provisions set
forth in this Subscription Agreement (this “Agreement”) and the Amended and
Restated Limited Partnership Agreement of the Partnership, dated as of April 17,
2008, by and among Thomas HPGF-GP, LLC, as the general partner of the
Partnership and the limited partners of the Partnership signatory thereto, as
the same may be further amended from time to time (the applicable partnership
agreement is referred to herein as the “Partnership Agreement”). Capitalized
terms used but not defined herein have the meanings ascribed thereto in the
Partnership Agreement.

The Subscriber will be issued, at the Closing at which the Partnership accepts
such Subscriber’s Capital Commitment, an LP Interest which, expressed as a
percentage of all partners’ interests in the Partnership, will be equal to the
percentage obtained by dividing such Subscriber’s Capital Commitment by the
aggregate Capital Commitments accepted by the Partnership.

The minimum Capital Commitment that the Partnership will accept from any
Subscriber is $10,000,000, subject to the discretion of the Partnership to
accept Capital Commitments of less than $10,000,000. The final date upon which
the Partnership will accept subscriptions is the one year anniversary of the
Initial Closing Date.

ARTICLE I

IRREVOCABILITY; CONDITIONS TO EFFECTIVENESS

Section 1.01 The Subscriber acknowledges and agrees that this Agreement will
become irrevocable with respect to the Subscriber at the time of its submission
to the Partnership and that it may not be withdrawn by the Subscriber unless the
Partnership rejects this Agreement.

Section 1.02 The Subscriber acknowledges that this Agreement may be accepted or
rejected by the Partnership in its sole and absolute discretion. The Partnership
and the Subscriber hereby agree that this Agreement shall not become effective
against the Partnership unless and until the Partnership has accepted this
Agreement by delivering a notice of acceptance to the Subscriber. The
Partnership, upon acceptance of this Agreement, will forward to the Subscriber a
notice of acceptance substantially in the form of Exhibit A attached hereto, and
the Subscriber will be admitted as a Limited Partner under the terms and
conditions of the Partnership Agreement, the Subscription Agreement and all
other applicable documents annexed thereto. Upon acceptance by the Partnership,
notwithstanding that the Subscriber’s subscription obligations under the
Partnership Agreement have not yet been paid in full, the Subscriber shall be
issued the total LP Interest for which it has subscribed (subject to remedies
for nonpayment provided in the Partnership Agreement or otherwise at law or in
equity), and in consideration of



--------------------------------------------------------------------------------

such financial accommodation extended by the Partnership in issuing the LP
Interest upon a promise of future Capital Contributions made pursuant to the
Subscriber’s subscription obligation, the Subscriber irrevocably agrees that its
obligation to pay its subscription obligation when called pursuant to the
Partnership Agreement is the Subscriber’s unconditional obligation independent
of the performance of the Partnership or of other circumstances that might
otherwise excuse such payment.

Section 1.03 The Subscriber irrevocably agrees, for the benefit of any
Subscription Line Lender, to waive application of United States Bankruptcy Code
Section 365(c) to the extent, if any, that such section might otherwise be
applicable to the Subscriber’s obligation to pay its subscription obligations
when called to satisfy obligations under such credit facility and to deliver one
or more investor letters substantially in the form of Exhibit B attached hereto.

Section 1.04 The Partnership reserves the unrestricted right to condition its
acceptance of the Subscriber’s subscription, in whole or in part, upon the
receipt by the Partnership of (a) a guarantee of the performance of the
obligations of the Subscriber under this Agreement and under the Partnership
Agreement, which guarantee shall be (i) in the form of Exhibit C attached hereto
and (ii) issued by the parent entity, other controlling entity or an affiliate
of the Subscriber, or any other party, in each case as may be deemed acceptable
by the Partnership in its sole discretion and (b) any documents requested by the
Partnership in its sole discretion, including an opinion of counsel to the
Subscriber, in the form of Exhibit D attached hereto, evidencing the existence
of the Subscriber, the legality of an investment in the Partnership by the
Subscriber, the authority of the person executing this Agreement and the
Partnership Agreement on behalf of the Subscriber and the enforceability against
the Subscriber of its obligations under this Agreement and the Partnership
Agreement. The Partnership shall have the right, in its sole discretion, to
permit an in-house counsel of Subscriber to deliver such opinion of counsel.

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SUBSCRIBER

The Subscriber represents, warrants and agrees with the Partnership, as of each
time that the Subscriber makes a Capital Contribution, as follows (and the
Subscriber agrees to notify the Partnership in writing immediately if any
changes in the information set forth herein occur):

Section 2.01 The LP Interest being subscribed for by the Subscriber will be
purchased for the account of the Subscriber for investment only and not with a
view to, or with any intention of, a distribution or resale thereof, in whole or
in part, or the grant of any participation therein by subdivision or otherwise.
The Subscriber acknowledges that the LP Interests have not been registered under
the Federal Act, any State Acts or any Foreign Acts and cannot be sold, pledged,
hypothecated or otherwise disposed of unless they are subsequently registered
under the Federal Act and any applicable State Acts or Foreign Acts or unless an
exemption from such registration is available, and that the Subscriber has no
right to require the Partnership or any other party to seek such registration.
The Subscriber also understands that there will be no public market for the LP
Interests; that the Subscriber will be unable to utilize the provisions of

 

2



--------------------------------------------------------------------------------

Rule 144, as adopted by the Securities and Exchange Commission (the “SEC”) under
the Federal Act (“Rule 144”) with respect to the resale of the LP Interests;
that a Subscriber who is a non- U.S. Person who purchased an LP Interest outside
the United States in accordance with Regulation S, as adopted by the SEC under
the Federal Act (“Regulation S”), may only be able to resell such LP Interest
pursuant to the provisions of Regulation S and that it may not be possible for
the Subscriber to liquidate its investment in the LP Interests. The Subscriber
is prepared, therefore, to hold its LP Interests indefinitely.

Section 2.02 The Subscriber is an “accredited investor” as defined in Rule
501(a) of Regulation D, as adopted by the SEC under the Federal Act (“Regulation
D”), for the reasons specified below. The Subscriber agrees to notify the
Partnership in writing immediately of any changes in the information set forth
in this Section 2.02.

(a) Initial:             ¨ The Subscriber is a bank as defined in
Section 3(a)(2) of the Federal Act, a savings and loan association or other
institution as defined in Section 3(a)(5)(A) of the Federal Act, whether acting
in its individual or fiduciary capacity, a broker-dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934, as amended, an insurance
company as defined in Section 2(13) of the Federal Act, an investment company
registered under the Investment Company Act of 1940, as amended (the “Investment
Company Act”), or a business development company as defined in Section 2(48) of
the Investment Company Act, or a Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958, as amended.

(b) Initial:              ¨ The Subscriber is a plan established and maintained
by a state, its political subdivisions, or any agency or instrumentality of a
state or its political subdivisions, for the benefit of its employees and such
plan has total assets in excess of $5,000,000.

(c) Initial:              ¨ The Subscriber is an employee benefit plan within
the meaning of Title I of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) (including an Individual Retirement Account subject to
Section 4975 of the Code), which satisfies at least one of the following
conditions:

(i) Initial:              ¨ the decision to acquire LP Interests has been made
by a plan fiduciary, as defined in Section 3(21) of ERISA, and the plan
fiduciary is a bank, savings and loan association, insurance company or
registered investment adviser,

(ii) Initial:              ¨ the employee benefit plan has total assets in
excess of $5,000,000, or

(iii) Initial:              ¨ if the employee benefit plan is a self- directed
plan, investment decisions are made solely by persons that are “accredited
investors.”

 

3



--------------------------------------------------------------------------------

(d) Initial:              ¨ The Subscriber is a private business development
company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940,
as amended.

(e) Initial:              ¨ The Subscriber is either a tax-exempt organization
described in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended
(the “Code”), a corporation, a Massachusetts or similar business trust, a
limited liability company or a partnership, which was not formed for the
specific purpose of acquiring LP Interests and which has total assets in excess
of $5,000,000.

(f) Initial:              ¨ The Subscriber is a director, executive officer or
general partner of the Partnership or a director, executive officer or general
partner of a general partner of the Partnership.

(g) Initial:              ¨ The Subscriber is a natural person whose individual
net worth, or joint net worth with the Subscriber’s spouse, exceeds $1,000,000
on the date hereof.

(h) Initial:              ¨ The Subscriber is a natural person whose individual
income for each of the two most recent years is in excess of $200,000, or whose
joint income with the Subscriber’s spouse was in excess of $300,000 for each of
the two most recent years, and in either case, the Subscriber has a reasonable
expectation of reaching the same income level in the current year.

(i) Initial:              ¨ The Subscriber is a trust with total assets in
excess of $5,000,000 which was not formed for the specific purpose of acquiring
LP Interests, and the decision to purchase LP Interests is directed by a
sophisticated person as defined in Rule 506(b)(2)(ii) under Regulation D.

(j) Initial:              ¨ The Subscriber is an entity in which all of the
equity owners are accredited investors. If the Subscriber checks this box, the
Subscriber must attach (i) a schedule setting forth the name of each equity
owner of the Subscriber and (ii) a copy of this Section 2.02 completed by each
such equity owner.

Section 2.03 Initial:              ¨ The Subscriber is entitled to assert
sovereign immunity or a similar defense against enforcement of its obligations
under this Agreement or the Partnership Agreement. If the Subscriber checks this
box, please attach a copy of the legislation or the portion of the Subscriber’s
charter or other documentation that sets forth the scope of any such defense the
Subscriber is entitled to assert.

Section 2.04 The Subscriber represents that the Subscriber is:

(a) Initial:              ¨ not a “U.S. Person” as defined in Regulation S or

(b) Initial:              ¨ a U.S. Person (skip to Section 2.06).

 

4



--------------------------------------------------------------------------------

Section 2.05 If the Subscriber is not a U.S. Person, the Subscriber has
delivered to the Partnership a copy of an IRS Form W-8 completed by the
Subscriber and the Subscriber represents and covenants that:

(a) The Subscriber is not a U.S. Person, as such term is defined in Regulation
S, was not formed under the laws of any United States jurisdiction and was not
formed for the purpose of investing in securities not registered under the
Federal Act. The term “U.S. Person” as defined in Regulation S means: (i) any
natural person resident in the United States; (ii) any partnership or
corporation organized or incorporated under the laws of the United States;
(iii) any estate of which any executor or administrator is a U.S. person;
(iv) any trust of which any trustee is a U.S. person; (v) any agency or branch
of a foreign entity located in the United States; (vi) any non-discretionary
account or similar account (other than an estate or trust) held by a dealer or
other fiduciary for the benefit or account of a U.S. person; (vii) any
discretionary account or similar account (other than an estate or trust) held by
a dealer or other fiduciary organized, incorporated, or (if an individual)
resident in the United States; and (viii) any partnership or corporation if.
(A) organized or incorporated under the laws of any foreign jurisdiction and
(B) formed by a U.S. person principally for the purpose of investing in
securities not registered under the Federal Act unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a) of
Regulation D) who are not natural persons, estates or trusts.

(b) No offer or sale of the LP Interests was made to the Subscriber in the
United States.

(c) The Subscriber is not purchasing an LP Interest for the account or on behalf
of any U.S. Person.

(d) The Subscriber has not made any pre-arrangement to transfer an LP Interest
to a U.S. Person or to return an LP Interest to the United States securities
markets (which includes short sales in the United States within the applicable
“distribution compliance period,” as defined in Regulation S (hereinafter
referred to as the “restricted period”) to be covered by delivery of LP
Interests) and is not purchasing an LP Interest as part of any plan or scheme to
evade the registration requirements of the Federal Act.

(e) All offers and sales of LP Interests by the Subscriber in the United States
or to U.S. Persons or otherwise whether prior to the expiration or after the
expiration of the applicable restricted period shall be made only pursuant to a
registration of the LP Interests under the Federal Act or an exemption from
registration. The Subscriber also understands that the Partnership will require
from the Subscriber certain written representations to indicate that the sale of
LP Interests was made in a transaction that complies with the provisions of
Regulation S.

(f) The Subscriber is not a “distributor,” as defined in Regulation S. However,
if the Subscriber should be deemed to be a distributor prior to reselling an LP
Interest to a non-U.S. Person during the restricted period, the Subscriber will
send a notice to each new subscriber of an LP Interest that such new subscriber
is subject to the restrictions of Regulation S during the restricted period.

 

5



--------------------------------------------------------------------------------

(g) The Subscriber is not an officer, director or “affiliate” (as that term is
defined in Rule 405 under the Federal Act) of the Partnership or an
“underwriter” or “dealer” (as such terms are defined in the Federal Act), and
the purchase of an LP Interest by the Subscriber is not a transaction (or part
of a series of transactions) that is part of any plan or scheme to evade the
registration provisions of the Federal Act. If the Subscriber becomes an
affiliate of the Partnership at any time after purchasing an LP Interest, the
Subscriber understands and agrees that every sale made by it thereafter must be
made in compliance with the provisions of Rule 144 of the Federal Act (except
for the two-year holding period requirement), including the filing of Form 144
with the SEC at the time of the sale, as required under Rule 144. The Subscriber
understands and agrees that the provisions of Rule 144, if at any time
applicable to it, are separate and apart from and independent of any
restrictions imposed by Regulation S and will apply even after the expiration of
the restricted period.

(h) The Subscriber does not have a short position in an LP Interest and will not
have a short position in such securities at any time prior to the expiration of
the restricted period.

(i) If at any time after the expiration of the restricted period, the Subscriber
wishes to transfer or attempts to transfer an LP Interest to a U.S. Person, the
Subscriber agrees to notify the Partnership if at such time it is an “affiliate”
of the Partnership or is then acting as an “underwriter,” “dealer” or
“distributor” as to such LP Interest (as such terms are defined in the Federal
Act or the regulations promulgated thereunder, including, but not limited to,
Regulation S), or if such transfer is being made as part of a plan or scheme to
evade the registration provisions of the Federal Act.

(j) The Subscriber is not a natural person.

Section 2.06 The Subscriber understands that the Partnership does not intend to
register under the Investment Company Act because the Partnership’s intended
method of operation should not result in the Partnership being considered
engaged in the business of investing in securities within the meaning of
Section 3(a)(1) of the Investment Company Act. In the event the Partnership’s
operations are conducted in such a manner so as to cause it to fall within the
definition of “investment company” under the Investment Company Act, the
Partnership expects to be excepted from registration under the Investment
Company Act because the Partnership will not make a public offering of the LP
Interests and all of the LP Interests will be beneficially owned by persons who
are deemed to be Qualified Purchasers, as determined under Section 2 (a)(5 1) of
the Investment Company Act and rules issued thereunder. The Subscriber further
understands and agrees that at a future time the Partnership may require that
all of the LP Interests be beneficially owned by less than 100 persons (as
determined under the Investment Company Act). Each beneficial owner of
securities of the Subscriber will be considered a Partner of the Partnership if
either (i) the Subscriber is a company that is itself relying on the exemption
from registration set forth in Section 3(c)(1) or Section 3(c)(7) of the
Investment Company Act and the Subscriber will acquire more than 10% of the
outstanding LP Interests or (ii) the Subscriber was formed for the purpose of
investing in the Partnership.

 

6



--------------------------------------------------------------------------------

(a) The Subscriber represents that it is a Qualified Purchaser within the
meaning of Section 2(a)(5 1) of the Investment Company Act and rules issued
thereunder for the reasons specified below.

(i) Initial:              ¨ The Subscriber is a natural person (including any
natural person who holds a joint, community property or other similar shared
ownership interest in an issuer that is excepted under Section 3(c)(7) of the
Investment Company Act with that natural person’s qualified purchaser spouse)
who owns not less than $5 million in investments, as defined in Annex 1 hereto;

(ii) Initial:              ¨ The Subscriber is an entity that owns not less than
$5 million in investments, as defined in Annex 1 hereto, and that is owned
directly or indirectly by or for two or more natural persons who are related as
siblings or spouse (including former spouses), or direct lineal descendants by
birth or adoption, spouses of such persons, the estates of such persons, or
foundations, charitable organizations, or trusts established by or for the
benefit of such persons;

(iii) Initial:              ¨ The Subscriber is a trust that is not covered by
clause (ii) and that was not formed for the specific purpose of acquiring LP
Interests, as to which the trustee or other person authorized to make decisions
with respect to the trust, and each settlor or other person who has contributed
assets to the trust, is a natural person who owns not less than $5 million in
investments, as defined in Annex 1 hereto, or an entity described in clause
(ii) above or clause (iv) below;

(iv) Initial:              ¨ The Subscriber is an entity, acting for its own
account or the accounts of other Qualified Purchasers, who in the aggregate owns
and invests on a discretionary basis, not less than $25 million in investments,
as defined in Annex 1 hereto (with respect to this clause (iv), the Subscriber
represents that it is not a plan referred to in subparagraphs (a)(1)(D) or
(a)(1)(E) of Rule 144A under the Federal Act, nor a trust company referred to in
subparagraph (a)(1)(F) of Rule 144A under the Federal Act, under which
investment decisions with respect to the plan are made by the beneficiaries of
the plan); or

(v) Initial:              ¨ The Subscriber is an entity, other than a trust

described in clause (iii) above, each beneficial owner of which is a Qualified
Purchaser as described in clause (i), (ii), (iii) or (iv) above. If the
Subscriber checks this box, the Subscriber must attach (A) a schedule setting
forth the name of each beneficial owner of the Subscriber and (B) a copy of this
Section 2.06(a) completed by each such beneficial owner.

(b) The Subscriber represents that the Subscriber is:

(i) Initial:              ¨ a natural person;

 

7



--------------------------------------------------------------------------------

(ii) Initial:              ¨ an entity (other than a natural person) which is
not an “investment company” within the meaning of Section 3(a)(1) of the
Investment Company Act;

(iii) Initial:              ¨ an investment company that is registered under the
Investment Company Act;

(iv) Initial:              ¨ an entity (other than a natural person) which is
not registered under the Investment Company Act in reliance on Section 3(c)(1)
of the Investment Company Act; or

(v) Initial:              ¨ an entity (other than a natural person) which is not
registered under the Investment Company Act in reliance on Section 3(c)(7) of
the Investment Company Act.

If the Subscriber checked box (iv) or (v) above, the Subscriber represents that
(A) it (check one)              has              has not been formed for the
purpose of investing in the Partnership and (B) the number of beneficial owner
of securities of the Subscriber is             .

(c) Intentionally Omitted.

Section 2.07 The Subscriber has received and carefully reviewed the Private
Placement Memorandum and the Partnership Agreement, as each has been
supplemented or revised prior to the date hereof, this Agreement, and all
appendices, schedules and exhibits to each of the foregoing. The Subscriber
understands that each such document supersedes all prior versions thereof and
any inconsistent portions of previously distributed materials relating to the
Partnership, including, without limitation, executive and other summaries and
marketing materials regarding the Partnership and the offering of the LP
Interests. The Subscriber understands the terms set forth in the Partnership
Agreement and this Agreement supersede any inconsistent portions of the Private
Placement Memorandum. The Subscriber has consulted its own advisors, who are not
affiliated with the Partnership or its general partner, with respect to the
Subscriber’s proposed investment in the Partnership. The Subscriber has not
relied on any other information provided to it by the Partnership, the General
Partner, the Manager or any of their respective Affiliates (or any of its or
their respective agents or representatives). Based on such review, the
Subscriber has determined that the LP Interest being subscribed for herein is a
suitable investment for the Subscriber. The Subscriber recognizes that an
investment in the Partnership involves certain risks and it has taken full
cognizance of and understands all of the investment considerations relating to
the purchase of an LP Interest. The Subscriber acknowledges that the Partnership
has only recently been formed and has no financial or operating history, that
the Partnership reserves the unrestricted right to reject any subscription, in
whole or in part, in its sole discretion, and no subscription will be binding
unless and until accepted by the Partnership, that subscriptions need not be
accepted in the order received, that there are substantial risks incident to the
subscription for LP Interests, as summarized in the Private Placement
Memorandum, that no Federal, state or foreign agency has passed upon the LP
Interests or made any finding or determination as to the fairness of the
investment made

 

8



--------------------------------------------------------------------------------

hereunder, that the discussion of the tax consequences arising from an
investment in the Partnership, and the Partnership’s investment in other assets
or entities, as set forth in the Private Placement Memorandum, is general in
nature, and that the tax consequences to the Subscriber of an investment in the
Partnership may depend on the Subscriber’s circumstances and that the Subscriber
should consult with its own tax advisor regarding all United States Federal,
state, local and foreign tax considerations applicable to an investment in the
Partnership. The Subscriber is relying solely upon the advice of its own tax and
legal advisors, and shall not rely upon the general discussion set forth in the
Private Placement Memorandum, with respect to such matters. None of the
Partnership, the General Partner, the Manager or any of their respective
Affiliates (or any of their agents or representatives), assume any
responsibility for the tax consequences to the Subscriber of an investment in
the Partnership. The Subscriber has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of an
investment in the Partnership and making an informed investment decision with
respect thereto. The Subscriber has adequate means of providing for its current
needs and possible future contingencies, has no need, and anticipates no need in
the foreseeable future, to sell the LP Interest for which it subscribes, and
will have sufficient liquid assets to pay the entire purchase price (including
the deferred portion) of the LP Interest subscribed for hereunder. The
Subscriber is able to bear the substantial economic risks related to an
investment in the Partnership for an indefinite period of time, has no need for
liquidity in such investment, and, at the present time, can afford a complete
loss of such investment. The Subscriber is relying on its own business expertise
and sophistication (and that of its advisors) and has performed its own
investigation and evaluation of the risks, conflicts of interest, tax
considerations and regulatory matters associated with an investment in an LP
Interest and the Subscriber is not relying on the Partnership, the General
Partner, the Manager or any of their respective Affiliates (or any of their
agents or representatives) with respect thereto. The Subscriber has carefully
reviewed and fully understands the types of charges, fees and expenses which
will be assessed against the Partnership. The Subscriber further acknowledges
that, while the Manager will act as an investment advisor to the Partnership
pursuant to the terms of the Management Agreement, none of the Manager or any of
its Affiliates will guarantee that the Partnership’s purposes and objectives
will be achieved.

Section 2.08 The Subscriber has been furnished all materials relating to the
Partnership, the General Partner, the Manager, the offering of the LP Interests
and anything set forth in the Private Placement Memorandum that it has requested
and has been afforded the opportunity to ask questions and receive written
answers concerning the Partnership and the terms and conditions of the offering
of the LP Interests, as well as the opportunity to obtain any additional
information necessary to verify the accuracy of information furnished in
connection with such offering which the Partnership, the General Partner or the
Manager possess or can acquire without unreasonable effort or expense that is
necessary to verify the accuracy of any representations or information set forth
in the Private Placement Memorandum.

 

9



--------------------------------------------------------------------------------

Section 2.09 (a) No oral or written representations have been made to the
Subscriber by the Partnership, the General Partner, the Manager or any of their
respective Affiliates (or any of their agents or representatives) in connection
with the Subscriber’s

subscription for an LP Interest, other than those set forth in the Private
Placement Memorandum (including the exhibits, schedules or appendices thereto),
and no oral or written information furnished to the Subscriber or the
Subscriber’s adviser(s) in connection with the Subscriber’s subscription for an
LP Interest were in any way inconsistent with the information stated in the
Private Placement Memorandum.

(b) The Subscriber is not subscribing for an LP Interest as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar media or broadcast over
television or radio, presented at any seminar or meeting or any solicitation of
a subscription by a person not previously known to the Subscriber in connection
with investments in securities generally.

(c) The Subscriber, if a partnership, corporation or limited liability company,
is duly organized or, if a trust, duly established pursuant to a valid trust
instrument, validly existing and in good standing under the laws of the
jurisdiction wherein it is organized; and if a partnership, corporation, limited
liability company, trust or estate, has the power and authority to carry on the
activities in which it is engaged and to purchase the LP Interest subscribed for
hereby. This Agreement and any other documents executed and delivered by the
Subscriber in connection herewith have been duly authorized, executed and
delivered by the Subscriber, and are the legal, valid and binding obligations of
the Subscriber enforceable against the Subscriber in accordance with their
respective terms.

(d) If the Subscriber is a partnership, corporation or limited liability
company, such entity has not been formed for the specific purpose of acquiring
LP Interests, unless each beneficial owner of such entity is qualified as an
accredited investor within the meaning of Rule 501(a) of Regulation D and has
submitted written information substantiating such individual qualification to
the Partnership.

(e) If the Subscriber is a corporation, the Subscriber has provided the
Partnership with a copy of its articles of incorporation, by-laws and corporate
resolutions authorizing the subscription for the LP Interest and authorizing the
person(s) signing this Agreement to do so. All such documents have been
certified by the Secretary or Assistant Secretary of the Subscriber as being
true and correct copies thereof and in full force and effect. All such
documentation is complete, current and correct as of the date hereof.

(f) If the Subscriber is a partnership or a limited liability company, the
Subscriber has provided the Partnership with a copy of its partnership agreement
or operating agreement showing the date of formation and giving evidence
authorizing the subscription for the LP Interest and authorizing the person(s)
signing this Agreement to do so. All such documents have been certified by the
general partner or managing member of the Subscriber, as applicable, as being
true and correct copies thereof and in full force and effect. All such
documentation is complete, current and correct as of the date hereof.

 

10



--------------------------------------------------------------------------------

(g) If the Subscriber is a trust, the Subscriber has provided the Partnership
with a copy of the declaration of trust or trust agreement showing the date of
formation and giving evidence authorizing the subscription for the LP Interest
and authorizing the person(s) signing this Agreement to do so. All such
documents have been certified by the trustee of the Subscriber as being true and
correct copies thereof and in full force and effect. All such documentation is
complete, current and correct as of the date hereof.

(h) If the Subscriber is not a natural person, its constituent members are not
permitted to vary their contributions and ownership percentages in each
investment undertaken by the Subscriber on an investment-by-investment basis.

(i) Except as otherwise notified to the Partnership, no Affiliate of the
Subscriber has subscribed to purchase LP Interests.

Section 2.10 (a) The Subscriber acknowledges that the Partnership will seek to
comply at all times with applicable anti-money laundering laws and that it is
the Partnership’s policy to cooperate fully with law enforcement agencies. To
assist the Partnership in its efforts to comply with anti-money laundering laws,
the Subscriber represents that none of the Capital Contributions to be made by
the Subscriber to the Partnership will be derived from or related to any
activity that is deemed criminal under United States laws, rules or regulations.
The Subscriber understands and agrees that the Partnership may undertake any
actions that the Partnership deems necessary or appropriate to ensure compliance
with applicable laws, rules and regulations, including, without limitation,
redeeming the Subscriber’s LP Interest or requiring that the Subscriber transfer
its LP Interest in the event that the foregoing representation by the Subscriber
is incorrect or in the event that, for any other reason, the Subscriber’s
investment in the Partnership violates any law, rule or regulation. The
Subscriber is further advised that, by law, the Partnership may be obligated to
“freeze the account” of such Subscriber, either by prohibiting additional
investments from the Subscriber, prohibiting any transfer of the Subscriber’s LP
Interest without written notice to the Subscriber and/or segregating the assets
in the account of the Subscriber in compliance with governmental regulations,
and the Partnership may also be required to report such action and to disclose
the Subscriber’s identity to the U.S. Treasury Department’s Office of Foreign
Assets Control, the U.S. government, the U.S. law enforcement agencies and the
law enforcement agencies of other governments. The Subscriber further
acknowledges that the General Partner may, by written notice to the Subscriber,
suspend the transfer rights of the Subscriber if the General Partner reasonably
deems it necessary to do so to comply with anti-money laundering regulations
applicable to the Partnership, the General Partner or any of the Partnership’s
other service providers. The Subscriber understands and agrees that any transfer
proceeds paid to it will be paid to the same account from which the Subscriber’s
investment in the Partnership was originally remitted, unless the General
Partner, in its sole discretion, agrees otherwise. The Subscriber also
understands and agrees that the Partnership may release confidential information
about the Subscriber and, if applicable, any underlying beneficial owners of the
Subscriber, to law enforcement agencies to the extent necessary to ensure
compliance with all applicable laws, rules and regulations. The Subscriber
agrees that upon demand, it will (i) disclose to the Partnership in writing such
information with respect to direct and indirect ownership of the LP Interest and
the source of funds of the Subscriber as the Partnership deems necessary to
comply with (A) provisions of the Code

 

11



--------------------------------------------------------------------------------

applicable to the Partnership, (B) statutory and other generally accepted
principles relating to anti-money laundering and anti-terrorist groups
(including any requirements imposed under the USA PATRIOT Act Improvement and
Reauthorization Act of 2005, as amended (the “USA PATRIOT Act”)), as the same
may be amended from time to time, and the rules and regulations promulgated
thereunder) or (C) the requirements of any other appropriate domestic or foreign
authority and (ii) promptly furnish such further information, and execute and
deliver such documents, as reasonably may be required in the determination of
the Partnership to comply with, or to confirm compliance with, any applicable
laws or regulations or other obligations of the Subscriber or the Partnership.

(b) The Subscriber confirms to the Partnership that it is aware of the
requirements of the USA PATRIOT Act, the regulations administered by the U.S.
federal, state or U.S. Department of Treasury’s Office of Foreign Assets Control
and other applicable U.S. federal, state or any other governmental anti-money
laundering laws and regulations and, to that effect, makes the following
representations to the Partnership:

(i) The Subscriber represents and warrants that, prior to completing this
Agreement, it has reviewed the following lists (collectively, the “Government
Lists”):

(a) The Denied Persons list and the Denied Entities list maintained by the
United States Department of Commerce;

(b) The Specially Designated Nationals and Blocked Persons list maintained by
the United States Department of Treasury;

(c) The Terrorist Organizations list and the Debarred Parties list maintained by
the United States Department of State; and

(d) Any other list of terrorists, terrorist organizations or narcotics
traffickers maintained pursuant to any of the rules and regulations of the
Office of Foreign Assets Control, U.S. Department of the Treasury, or by any
other government which can exercise jurisdiction over the Subscriber, the
Partnership, its General Partner or any of their respective affiliates.

(ii) The Subscriber represents and warrants that, to the best of its knowledge,
none of the following is a country, territory, individual or entity named on any
of the Government Lists:

(a) the Subscriber;

(b) any person controlling or controlled by the Subscriber;

(c) if the Subscriber is a privately held entity, any person having a beneficial
interest in the Subscriber; or

 

12



--------------------------------------------------------------------------------

(d) any person for whom the Subscriber is acting as agent or nominee in
connection with this investment.

(iii) The Subscriber represents and warrants that, to the best of its knowledge,
the amounts committed and to be contributed by it to the Partnership were not
and are not directly or indirectly derived from activities that may contravene
federal, state or international laws and regulations, including anti-money
laundering laws and regulations.

(iv) The Subscriber represents and warrants that, to the best of its knowledge,
none of the following is a “senior foreign political figure,”1 or any “immediate
family member”2 or “close associate”3 of a senior foreign political figure:

(a) the Subscriber;

(b) any person controlling or controlled by the Subscriber;

(c) if the Subscriber is a privately held entity, any person having a beneficial
interest in the Subscriber; or

(d) any person for whom the Subscriber is acting as agent or nominee in
connection with this investment.

(v) If the Subscriber is a non-U.S. banking institution (a “Foreign Bank”) or if
the Subscriber receives deposits from, makes payments on behalf of, or handles
other financial transactions related to a Foreign Bank, the Subscriber
represents and warrants to the Partnership that:

(a) the Foreign Bank has a fixed address, other than solely an electronic
address, in a country in which the Foreign Bank is authorized to conduct banking
activities;

(b) the Foreign Bank employs one or more individuals on a full-time basis;

 

 

1 A “senior foreign political figure” is a senior official in the executive,
legislative, administrative, military or judicial branches of a non-U.S.
government (whether elected or not), a senior official of a major non-U.S.
political party, or a senior executive of a non-U.S. government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

2 An “immediate family member” of a senior foreign political figure typically
includes the figure’s parents, siblings, spouse, children and in-laws.

3 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial U.S. and non-U.S. financial transactions on behalf of the
senior foreign political figure.

 

13



--------------------------------------------------------------------------------

(c) the Foreign Bank maintains operating records related to its banking
activities;

(d) the Foreign Bank is subject to inspection by the banking authority that
licensed the Foreign Bank to conduct banking activities; and

(e) the Foreign Bank does not provide banking services to any other Foreign Bank
that does not have a physical presence in any country, other than any such bank
that (a) is an affiliate of a bank with a physical presence in at least one
country (a “brickand-mortar bank”) and (b) is regulated by the same governmental
body that regulates such brickand-mortar bank.

(vi) The Subscriber represents and warrants that it will promptly notify the
Partnership should the Subscriber become aware of any change in the
representations contained in this Section 2.10.

(vii) The execution and delivery of this Agreement and any other documents
executed and delivered by the Subscriber in connection herewith do not, and the
performance and consummation of the terms and transactions set forth or
contemplated herein will not contravene or result in a default under the
provisions of the trust instrument, charter, bylaws or other governing documents
of the Subscriber, or will not contravene or result in a default, to the
knowledge of the Subscriber, under any provision of existing law or regulations
to which the Subscriber is subject, or any indenture, mortgage or other
agreement or instrument to which the Subscriber is a party or by which it is
bound, and does not require on the part of the Subscriber any approval,
authorization, license, or filing from or with any foreign, federal, state or
municipal board or agency that has not already been obtained.

Section 2.11 The execution and delivery of this Agreement and any other
documents executed and delivered by the Subscriber in connection herewith do
not, and the performance and consummation of the terms and transactions set
forth or contemplated herein will not contravene or result in a default under
the provisions of the trust instrument, charter, by-laws or other governing
documents of the Subscriber, or will not contravene or result in a default, to
the knowledge of the Subscriber, under any provision of existing law or
regulations to which the Subscriber is subject, or any indenture, mortgage or
other agreement or instrument to which the Subscriber is a party or by which it
is bound, and does not require on the part of the Subscriber any approval,
authorization, license, or filing from or with any foreign, federal, state or
municipal board or agency that has not already been obtained.

Section 2.12 The Subscriber hereby certifies, under the penalties of perjury,
that the information indicated by checking box (a) or (b) below is true, correct
and complete.

(a) Initial:              ¨ (i) The Subscriber’s U.S. taxpayer identification
number or employer identification number and the Subscriber’s address, each as
set forth on the signature page hereof are accurate;

 

14



--------------------------------------------------------------------------------

(ii) the Subscriber is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those terms are defined in the Code and
corresponding Treasury Regulations);

(iii) the Subscriber hereby agrees to notify the Partnership within 60 days of
the date the Subscriber becomes a foreign person. The person executing this
Agreement on behalf of the Subscriber understands that this certification may be
disclosed to the Internal Revenue Service by the Partnership and that any false
statement contained herein could be punished by fine, imprisonment or both; and

(iv) the Subscriber has not been notified that it is subject to backup
withholding as a result of a failure to report all interest or dividends, or the
IRS has notified the Subscriber that it is no longer subject to backup
withholding. NOTE: IF YOU HAVE BEEN NOTIFIED BY THE IRS THAT YOU ARE SUBJECT TO
BACKUP WITHHOLDING OF YOUR TAXABLE INTEREST AND DIVIDENDS BECAUSE YOU HAVE UNDER
REPORTED INTEREST OR DIVIDENDS AND YOU HAVE NOT RECEIVED A NOTICE FROM THE IRS
THAT BACKUP WITHHOLDING HAS TERMINATED, YOU SHOULD STRIKE CLAUSE (b) OF THE
PRECEDING SENTENCE.

(b) Initial:              ¨ The Subscriber is a foreign partnership, foreign
corporation, trust or foreign estate (as those terms are defined in the Code and
corresponding Treasury Regulations).

Section 2.13 The Subscriber represents that it is either of the following:

(a) Initial:              ¨ a “bank holding company” as such term is defined in
the Bank Holding Corporation Act of 1956, as amended; or

(b) Initial:              ¨ not a “bank holding company”.

Section 2.14 The Subscriber acknowledges and is aware that no Federal, state or
foreign agency has made or will make any finding or determination as to the
fairness of an investment in, nor any recommendation or endorsement of, the LP
Interests.

Section 2.15 The Subscriber understands that the General Partner, the Manager,
their respective Affiliates and various clients advised by one or more
Affiliates of the General Partner or the Manager may engage in businesses that
are competitive with that of the Partnership and agrees to such activities even
though in some circumstances there may be conflicts of interests inherent
therein. The Subscriber agrees that by acquiring LP Interests, it will be deemed
to have acknowledged the existence of the actual and potential conflicts of
interest identified in the Private Placement Memorandum, and, as specified
therein, to have waived any claim the Subscriber or any person claiming through
it may have with respect to the existence of any such conflict of interest.

 

15



--------------------------------------------------------------------------------

Section 2.16 The Subscriber understands that, in conducting due diligence
concerning various prospective investments for the Partnership before the
effective date of acceptance of this Agreement, neither the General Partner, the
Manager nor any of its Affiliates has been acting as an investment adviser for
the Subscriber, but instead has conducted such due diligence for the
Partnership; and that the continuation of such due diligence activities by the
Manager or any of its Affiliates after the admittance to the Partnership of the
Subscriber as a Limited Partner thereof will be in fulfillment of their
respective duties to the Partnership and will not constitute investment advice
to, nor will such advice take into account the particularized needs of, the
Subscriber as either a Subscriber or a Limited Partner.

Section 2.17 So far as the Subscriber is aware, the Subscriber’s entering into
this Agreement and thereafter becoming a Limited Partner of the Partnership
pursuant to the Partnership Agreement each represents an arm’s length
transaction between the parties, and the Subscriber understands both the methods
of compensation of the General Partner and the Manager pursuant to the terms of
the Partnership Agreement, the Management Agreement and the various agreements
referenced in the Private Placement Memorandum.

Section 2.18 The Subscriber recognizes that none of the General Partner, the
Manager or any other Person has promised, represented or guaranteed: (a) the
safety of any capital investment in the Partnership, (b) that the Partnership
will be profitable or (c) that any particular investment return will be achieved
or the probability of any investment return, and further that any such promise,
representation, or guarantee, if made, would be strictly unauthorized and should
not be relied on.

Section 2.19 Unless otherwise indicated, the address on the signature page
hereof is the legal residence of the Subscriber and all offers and
communications in connection with the offering of the LP Interest subscribed for
herein have been conducted at such address.

Section 2.20 The Subscriber recognizes that a subscription for LP Interests
involves certain risks, including, without limitation, those set forth under the
caption “Certain Investment Considerations” in the Private Placement Memorandum.

Section 2.21 The Subscriber agrees that (a) the Capital Commitment specified on
the signature page hereof shall constitute its Capital Commitment and (b) it
will make all payments required by this Agreement and the Partnership Agreement
when the same shall become due and payable.

Section 2.22 The Subscriber agrees, subject only to the acceptance of this
Agreement by the Partnership, to be bound by the terms and provisions of the
Partnership Agreement in the form delivered to it which are applicable to it as
a Limited Partner, and has read, is familiar with, and understands the nature
and scope of the rights and remedies provided to the Partnership in the
Partnership Agreement in the event of a failure to pay any part of the
Subscriber’s Capital Commitment under this Agreement or other payment obligation
under the Partnership Agreement when due, and is prepared to accept the exercise
against the Subscriber of such rights and remedies in the event of such failure
on the Subscriber’s part.

 

16



--------------------------------------------------------------------------------

Section 2.23 The Subscriber represents that it is either of the following:

(a) Initial:              ¨ a “benefit plan investor” as defined in
Section 3(42) of ERISA or under the regulations issued by the U.S. Department of
Labor at 29 C.F.R. § 2510.3- 101 et seq, as amended (the “Plan Asset
Regulations”) (a “Benefit Plan Investor”); or

(b) Initial:              ¨ not a Benefit Plan Investor.

Section 2.24 Each Subscriber that is a Benefit Plan Investor represents that:

(a) None of the Partnership or the General Partner is a fiduciary or party in
interest with respect to such Benefit Plan Investor;

(b) In making the proposed purchase of the LP Interest, such Benefit Plan
Investor is aware of, and has taken into consideration, the diversification
requirements of Section 404(a)(1) of ERISA and the decision to invest plan
assets in the Partnership is consistent with the provisions of ERISA that
require diversification in the investment of plan assets, and it has concluded
that the proposed purchase of the LP Interest is prudent and is consistent with
other applicable fiduciary responsibilities under ERISA;

(c) The decision to invest in the Partnership was made by a fiduciary (within
the meaning of Section 3(21) of ERISA) of the Benefit Plan Investor which is
unrelated to the Partnership, the General Partner, or any of their respective
employees, representatives or Affiliates and which is duly authorized to make
such an investment decision on behalf of the Benefit Plan Investor (“Subscriber
Fiduciary”); and the Benefit Plan Investor and the Subscriber Fiduciary
acknowledge and agree that none of the Partnership, the General Partner or any
of their respective employees, representatives or Affiliates is, or will be, a
fiduciary with respect to the Benefit Plan Investor in connection with a
decision of the Benefit Plan Investor to invest in the Partnership, or to
continue or terminate any such investment, and the Benefit Plan Investor and the
Subscriber Fiduciary have not relied on, and are not relying on, the investment
advice of any such person with respect to the Benefit Plan Investor’s decision
to invest, or continue or terminate any investment, in the Partnership; and

(d) The Subscriber understands that the Partnership intends to operate in such a
manner that (i) an investment in the Partnership will be a permissible
investment for Benefit Plan Investors and (ii) the Partnership will qualify for
an exemption from the “look through” rule of the Plan Asset Regulations. The
underlying assets of the Partnership will not be treated as “plan assets” of an
employee benefit plan subject to Title I of ERISA or a plan subject to 4975 of
the Code within the meaning of the Plan Asset Regulations (as modified by
Section 3(42) of ERISA), and the look through rule therefore will not apply to
an investment in the Partnership if, in general, less than 25% of the
Partnership’s capital (excluding the aggregate Capital Commitments of the
General Partner’s Affiliates) is invested by Benefit Plan Investors (the “25%
Exemption”) The Partnership will have the right to require Benefit Plan
Investors to reduce their holdings to less than 25% of the LP Interests as set
forth in the Partnership Agreement.

 

17



--------------------------------------------------------------------------------

(e) Assuming that the Partnership qualifies for exemption under the 25%
Exemption and (ii) that the assets of the Partnership are not “plan assets”
within the meaning of the Plan Asset Regulations (as modified by Section 3(42)
of ERISA), the execution, performance and delivery of this Agreement, and the
acquisition, holding and disposition of LP Interests does not, and will not,
result in a prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code for which there is not an available exemption.

Section 2.25 The Subscriber represents that it is either of the following:

(a) Initial:              ¨ not an insurance company or a wholly-owned
subsidiary of an insurance company; or

(b) Initial:              ¨ an insurance company or a wholly-owned subsidiary of
an insurance company, regulated by at least one state and is investing assets
held only in its general account or, if it is a wholly-owned subsidiary of an
insurance company, it is investing assets contributed, directly or indirectly,
only from the general account of its parent corporation. None of the
Subscriber’s general account assets or the general account assets of its direct
or indirect parent corporation include assets of an employee benefit plan
subject to Part 4 of Title I of ERISA or a plan subject to Section 4975 of the
Code. If the assets invested by the Subscriber constitute assets of such plans
in the future, the Subscriber will immediately deliver written notice thereof to
the Partnership.

Section 2.26 The Subscriber acknowledges its understanding of the meaning and
legal consequences of the representations, warranties and covenants contained
herein, and that the Partnership, the General Partner, the Manager and their
respective Affiliates are relying upon such representations, warranties and
covenants. Capital Contributions made with respect to the Capital Commitment
made hereunder shall constitute confirmation by the Subscriber of the continued
accuracy of all of the representations made in this Agreement to the Partnership
as of the date such Capital Contribution is made.

Section 2.27 The Subscriber certifies that the Bank Information specified by the
Subscriber below is complete and correct.

Information regarding bank wiring funds from Subscriber:

 

Bank name:  

 

  Address:  

 

   

 

  Bank contact:  

 

  Phone number:  

 

 

 

18



--------------------------------------------------------------------------------

Wiring information regarding distributions to Subscriber:

 

Bank name:  

 

  Address:  

 

  ABA number:  

 

  Account information:  

 

  Bank contact:  

 

  Phone number:  

 

 

ARTICLE III

INDEMNIFICATION

Section 3.01 The Subscriber hereby indemnifies and shall hold harmless the
Partnership, the General Partner, the Manager, each of their respective
Affiliates and any person, partnership, corporation, company or entity
affiliated in any manner with or employed by the Partnership (including each
such party’s respective officers, directors and employees and all advisors
thereto), from and against any and all loss, damage, liability or expense,
including costs and reasonable attorneys’ fees, to which they may become subject
or which they may incur by reason of or in connection with any misrepresentation
made by the Subscriber herein, any breach of any of the Subscriber’s
representations or warranties, or the Subscriber’s failure to fulfill any of its
covenants or agreements under this Agreement.

ARTICLE IV

JURISDICTION; SERVICE OF PROCESS; TRIAL MATTERS

Section 4.01 THE PARTNERSHIP AND THE SUBSCRIBER HEREBY CONSENT TO THE
NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE CITY
OF NEW YORK, THE STATE OF NEW YORK OR THE STATE OF DELAWARE, AND IRREVOCABLY
AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THE
PARTNERSHIP AGREEMENT, THIS AGREEMENT, ANY INVESTOR LETTER OF THE SUBSCRIBER
REFERRED TO IN SECTION 1.03 HEREOF, ANY SIDE LETTER BETWEEN THE PARTNERSHIP AND
THE SUBSCRIBER AND ALL OTHER DOCUMENTS OR TRANSACTIONS AND ANY OTHER DEALINGS
BETWEEN THE PARTNERSHIP AND SUCH SUBSCRIBER RELATING TO THE SUBJECT MATTER
HEREOF OR THEREOF WHICH MAY BE LITIGATED MAY BE LITIGATED IN SUCH COURTS. EACH
OF THE PARTNERSHIP AND THE SUBSCRIBER ACCEPTS FOR SUCH PARTY AND IN CONNECTION
WITH SUCH PARTY’S PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION HEREWITH OR THEREWITH. EACH OF THE PARTNERSHIP AND



--------------------------------------------------------------------------------

THE SUBSCRIBER HEREBY IRREVOCABLY CONSENTS TO THE FULLEST EXTENT PERMITTED BY
LAW TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY
SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF TO SUCH PARTY AT ITS
ADDRESS AS SET FORTH IN SECTION 5.05 HEREOF (IN THE CASE OF THE PARTNERSHIP) OR
ON THE SIGNATURE PAGE HEREOF (IN THE CASE OF THE SUBSCRIBER), SUCH SERVICE TO
THE FULLEST EXTENT PERMITTED BY LAW TO BE DEEMED EFFECTIVE THIRTY DAYS AFTER
SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF ANY PARTY TO BRING
PROCEEDINGS AGAINST ANY OTHER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

Section 4.02 EACH OF THE PARTNERSHIP AND THE SUBSCRIBER HEREBY WAIVES SUCH
PARTY’S RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT, THE PARTNERSHIP AGREEMENT, ANY SIDE LETTER
BETWEEN THE PARTNERSHIP AND THE SUBSCRIBER AND ALL OTHER DOCUMENTS OR
TRANSACTIONS AND ANY OTHER DEALINGS BETWEEN THE PARTNERSHIP AND SUCH SUBSCRIBER
RELATING TO THE SUBJECT MATTER HEREOF OR THEREOF. EACH OF THE PARTNERSHIP AND
THE SUBSCRIBER ALSO WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH
MIGHT, BUT FOR THIS WAIVER, BE REQUIRED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH OF THE PARTNERSHIP AND THE SUBSCRIBER
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO THE OTHER PARTY’S
DECISION TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, THE PARTNERSHIP AGREEMENT,
ANY SIDE LETTER BETWEEN THE PARTNERSHIP AND THE SUBSCRIBER AND ALL OTHER
DOCUMENTS OR TRANSACTIONS AND ANY OTHER DEALINGS BETWEEN THE PARTNERSHIP AND THE
SUBSCRIBER RELATING TO THE SUBJECT MATTER HEREOF OR THEREOF AND THAT EACH PARTY
WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH OF
THE PARTNERSHIP AND THE SUBSCRIBER FURTHER WARRANTS AND REPRESENTS THAT SUCH
PARTY HAS REVIEWED THIS WAIVER WITH SUCH PARTY’S LEGAL COUNSEL, AND THAT SUCH
PARTY KNOWINGLY AND VOLUNTARILY WAIVES SUCH PARTY’S JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THE PARTNERSHIP
AGREEMENT, THIS AGREEMENT, ANY SIDE LETTER BETWEEN THE PARTNERSHIP AND THE
SUBSCRIBER AND ALL OTHER DOCUMENTS OR

 

20



--------------------------------------------------------------------------------

TRANSACTIONS AND ANY OTHER DEALINGS BETWEEN THE PARTNERSHIP AND THE SUBSCRIBER
RELATING TO THE SUBJECT MATTER HEREOF OR THEREOF. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

ARTICLE V

MISCELLANEOUS

Section 5.01 The Subscriber agrees not to transfer or assign this Agreement, or
any of the Subscriber’s interest herein, to any other person without the prior
written consent of the Partnership, and further agrees that the transfer or
assignment of the LP Interest acquired pursuant hereto shall be made only in
accordance with the provisions of the Partnership Agreement, the Federal Act and
all applicable State Acts and Foreign Acts.

Section 5.02 The Subscriber elects to be paid all distributions and other
amounts payable to the Subscriber by wire in accordance with the information
specified by the Subscriber Section 2.27 herein. Notwithstanding the foregoing,
if the wire information on the Bank Information page is missing, incomplete or
incorrect, the Subscriber elects to be paid all such distributions and amounts
by check, payable in accordance with the information specified by the Subscriber
on the signature page hereto. The Partnership is authorized to pay such
distributions in the form so elected until five business days after it has
received from the Subscriber, in writing, new payment instructions. The
Partnership will have no liability for any distribution or payment paid in the
manner and to the account or address elected by the Subscriber on the Bank
Information page or signature page attached hereto or as subsequently elected in
writing by the Subscriber.

Section 5.03 The Subscriber agrees that the Subscriber may not cancel, terminate
or revoke this Agreement (except as otherwise may be specifically permitted
under applicable State Acts). This Agreement shall survive the death or legal
disability of the Subscriber and shall be binding upon the Subscriber’s heirs,
executors, administrators, permitted successors and assigns.

Section 5.04 The Subscriber understands and agrees that the Partnership, in its
sole and absolute discretion at any time, may either withdraw and terminate the
offering of the LP Interests in whole or in part or in respect of any particular
jurisdiction if any such offering would, in the Partnership’s opinion, adversely
affect the Partnership.

Section 5.05 Any notice, demand, request or other communication which may be
required or contemplated herein shall be sufficiently given when delivered in
writing and must be delivered either by hand in person, by electronic mail, by
facsimile transmission, by U.S. certified mail, return receipt requested or by
nationally recognized overnight delivery service (receipt requested). Notice
shall be deemed given when so delivered by hand (with written confirmation of
receipt), sent by facsimile transmission (with confirmation of receipt of
transmission from sender’s equipment), transmitted by electronic mail (in a
message to the electronic mail address given to the Partnership) or, if mailed
by U.S. certified mail, three days

 

21



--------------------------------------------------------------------------------

after the date of deposit in the U.S. mail, or if delivered by overnight
delivery service when received by the addressee. All notices, demands, requests
or other communications, if to the Subscriber, as set forth on the signature
page hereof (unless changed by appropriate notice given to the Partnership), and
if to the Partnership, c/o Thomas Properties Group, L.P., City National Plaza,
515 South Flower Street, Sixth Floor, Los Angeles, CA 90071, Attention: James A.
Thomas, Email: [                            ], Facsimile:
[                            ], with a copy to Paul, Hastings, Janofsky & Walker
LLP, 75 East 55th Street, New York, New York 10022, Attention: Lawrence J. Hass,
Email: Lawrencehass@paulhastings.com, Facsimile: 212-319-4090, or in the case of
a change in address by the Partnership, by notice to the Subscriber, in each
case in accordance with this Section 5.05.

Section 5.06 Words importing the singular number hereunder shall include the
plural number and vice versa, and any pronoun used herein shall be deemed to
cover all genders.

Section 5.07 This Agreement, together with the Partnership Agreement, any Side
Letter between the Partnership and the Subscriber and all of the exhibits and
appendices attached hereto and thereto, constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof or thereof. This
Agreement may be amended only by a writing executed by both of the parties
hereto.

Section 5.08 This Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of Delaware (without regard to
the provisions thereof regarding conflicts of laws). In particular, the
Partnership is formed pursuant to the laws of the State of Delaware, and the
rights and liabilities of the Limited Partners shall be as provided thereby,
except as otherwise expressly provided in this Agreement or the Partnership
Agreement.

Section 5.09 Within five days after the receipt of a written request from the
Partnership, the Subscriber agrees to provide such information and to execute
and deliver such documents as reasonably may be necessary to comply with any and
all laws and ordinances to which the Partnership is subject.

Section 5.10 The representations and warranties of the Subscriber set forth
herein shall survive the sale of the LP Interest to the Subscriber pursuant to
this Agreement.

Section 5.11 Every provision of this Agreement is intended to be severable, and
if any term or provision herein is held to be illegal or invalid for any reason
whatsoever in any jurisdiction, such illegality or invalidity shall not affect
the validity of the remainder hereof or of such term or provision in any other
jurisdiction.

Section 5.12 The signature page to this Agreement also constitutes the
Subscriber’s execution of a counterpart signature page to the Partnership
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Subscriber has executed and acknowledged this Agreement
as of the date set forth below.

 

THE SUBSCRIBER: Name of the Subscriber (please type or print)

 

By:  

 

Name:   Title:  

 

Capital Commitment: $  

 

 

Taxpayer Identification Number or Employer Identification Number:  

 

Mailing Address:  

 

 

 

Phone No.:   Fax No.:  

E-mail:

 

  Principal Place of Business

 

 

 

Phone No.: Fax No.:

 

State of Residence (if a natural person) or Organization (if a corporation,
limited partnership, limited liability company or trust):
                            

 

Type of Entity (i.e natural person, corporation, limited partnership, limited
liability company or trust):

 

 

Date of Submission:                     

[SIGNATURE PAGE TO THE SUBSCRIPTION AGREEMENT REGARDING

LP INTERESTS IN THOMAS HIGH PERFORMANCE GREEN FUND, L.P.



--------------------------------------------------------------------------------

EXHIBIT A

ACCEPTANCE OF SUBSCRIPTION

The foregoing subscription of            (the “Subscriber”) for an LP Interest,
in exchange for a Capital Commitment of $                            , is hereby
accepted.

 

THOMAS HIGH PERFORMANCE FUND, L.P. By:   Thomas HPGF-GP, LLC Its:   General
Partner   By:   Thomas Properties Group, L.P.   Its:   Sole Member     By:  
Thomas Properties Group, Inc.     Its:   General Partner         By:  

 

        Name:   Diana M. Laing         Title:   Chief Financial Officer and
Secretary

Date of Acceptance:                     

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Partner Confirmation Letter

[            ], 2008

[                    ], as Administrative Agent

for the benefit of the Lenders

under the Credit Documents

(as defined below)

[Address]

Attention:

 

Re: Credit facilities (collectively, the “Facility”) now or hereafter
established in favor of Thomas High Performance Green Fund, L.P., a Delaware
limited partnership (the “Partnership”) by [Name of Bank], whether for itself or
as agent for one or more lenders (such lenders (including any bank issuing
letters of credit), and any agent or other representatives thereof,
collectively, together with their respective successors and assigns, the
“Lenders”), and secured in whole or in part by obligations of one or more
limited partners of the Partnership to contribute capital to the Partnership,
including, without limitation, the Facility established pursuant to that certain
revolving credit agreement dated on or about [            ], 2008, among the
Partnership, as guarantor, the Lenders party thereto from time to time, [Name of
Bank], as Administrative Agent, and any other parties thereto from time to time
(together with any amendments or supplements thereto or any future agreements by
which the Facility is established, governed or secured, collectively, the
“Credit Documents”).

Ladies and Gentlemen:

This letter (this “Partner Confirmation Letter”) confirms to you the status of
our involvement in the Partnership and relates to, and acknowledges, certain
aspects of the Facility.

The Facility may provide that it is a condition to the extension of credit
thereunder that the undersigned executed and delivered this Partner Confirmation
Letter. We hereby:

(a) Acknowledge and confirm that we have entered into a Subscription Agreement
with the Partnership, dated as of             , 2008 (the “Subscription
Agreement”), pursuant to which we have (i) become a limited partner of the
Partnership, (ii) been issued all of the limited partner interests of the
Partnership for which we have subscribed, (iii) committed to fund Capital Calls
of the Partnership pursuant to the terms of the Subscription Agreement and the
Amended and Restated Limited Partnership Agreement of the Partnership, dated as
of             , 2008, by and among Thomas HPGF-GP, LLC, as the general partner
of the Partnership (the “General Partner”) and the limited partners of the
Partnership signatory thereto, as the same may be further amended from time to
time (the “Partnership Agreement”; all



--------------------------------------------------------------------------------

capitalized terms used and not otherwise defined herein having the meanings
ascribed thereto in the Partnership Agreement); provided, however, that at no
time will we be required to contribute capital exceeding
US$                    in the aggregate plus the amount of any distributions
that, under the Partnership Agreement, are subject to further call (our “Capital
Commitment”), (iv) pursuant to the Partnership Agreement, pledged to the
Partnership our Interest in the Partnership as security for our obligations to
fund Capital Commitments, and (v) executed and delivered the Partnership
Agreement;

(b) Represent that, to date, US$0 of our Capital Commitment has been called,
US$0 of our Capital Commitment has been funded, and US$0 of our Capital
Commitment has been called but not yet funded and is not past due;

(c) Acknowledge and confirm that we are and shall remain unconditionally
obligated to fund our Capital Commitment on account of Capital Calls duly made
under the Partnership Agreement (including, without limitation, (i) those made
by the Administrative Agent pursuant to the pledge and assignment under
paragraph (f) below, and (ii) those made as a result of the failure of any other
limited partner in the Partnership to advance funds with respect to a Capital
Call, and those made by the Administrative Agent in the event of a default under
the Facility);

(d) Acknowledge and confirm that (i) under the terms of the Partnership
Agreement, to the extent the Partnership has outstanding obligations under the
Facility, we have agreed to fund our Capital Commitment without defense,
reduction, counterclaim, or offset of any kind or nature against any Person, and
hereby so agree for the benefit of the Lenders, provided that such agreement to
fund shall not act as a waiver of our right to independently assert any claim we
may have against the Partnership (or any affiliate thereof) or any other limited
partner and (ii) under the terms of the Subscription Agreement, (A) in
consideration of the financial accommodation extended to us by the Partnership
in issuing our Interests to us upon our promise of future Capital Contributions
made pursuant to our subscription obligation, we have irrevocably agreed that
our obligation to pay our subscription obligation when called pursuant to the
Partnership Agreement is our unconditional obligation independent of the
performance of the Manager, the General Partner or the Partnership or of other
circumstances that might otherwise excuse such payment and (B) we have
irrevocably agreed, for the benefit of the Lenders, to waive application of
United States Bankruptcy Code Section 365(c) to the extent, if any, that such
section might otherwise be applicable to our obligation to pay our subscription
obligations when called to satisfy obligations under the Facility;

(e) Represent that the Subscription Agreement has been duly executed and
delivered by us and confirm the accuracy of the representations made by us
therein;

(f) (i) Acknowledge and confirm that you are requiring the Partnership to pledge
and assign and we are agreeing to authorize the Partnership’s pledging and
assigning to you and granting to you a security interest in the Partnership’s
security interest in our Interests and the Partnership’s right to call, enforce
and receive all future payments of our Capital Commitment under the Subscription
Agreement and the Partnership Agreement, to secure the



--------------------------------------------------------------------------------

repayment of all loans made or to be made and all other obligations of the
Partnership under, and in connection with, the Facility (collectively, the
“Credit Obligations”), (ii) represent that, to our knowledge, after giving
effect to the Facility and the pledges and security interests contemplated
thereby, there is no claim or defense against any Lender or affiliate thereof or
other circumstance that with the passage of time and/or notice would constitute
any defense to, or right of offset against, our obligation to fund our Capital
Commitment, or otherwise reduce our Capital Commitment, (iii) confirm our
representations to the Partnership that each of the Subscription Agreement and
the Partnership Agreement constitutes our legal, valid and binding obligation,
enforceable against us in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, or other laws affecting
creditors’ rights generally and to general principles of equity,
(iv) acknowledge that for so long as the Facility is in place, the Partnership
has agreed or may agree with you not to amend, modify, cancel, terminate,
reduce, suspend or waive any of our obligations under the Partnership Agreement
or the Subscription Agreement in any manner adverse to the Lenders without your
prior written consent and (v) acknowledge and confirm that until otherwise
instructed by you in writing in accordance with the provisions of paragraph
(f) hereof, all future payments in respect of our Capital Commitment will be
made by wire transfer of immediately available funds to the following account
(along with any other account of the Partnership specified by the Administrative
Agent, the “Collateral Account”), which the Partnership has also pledged as
security for the Credit Obligations:

[Name of Bank]

ABA # [            ]

Attention: [                    ]

Credit: “Thomas High Performance Green Fund, L.P.,

[Name of Bank], as Administrative Agent,

Collateral Account”

Collateral Account No.:                    

Reference:                             

(g) Agree, for the benefit of the Partnership and each Lender, that if any
Credit Obligations are outstanding at the time that we Transfer any or all of
our Interests and as a result of such Transfer the Partnership is or are in
default in respect of the Credit Obligations or required to prepay or repay any
Credit Obligations (or to cash collateralize any outstanding letters of credit),
then we shall continue to be obligated in respect of our Capital Commitment to
the extent of the amount required to be so prepaid or repaid (or provided as
cash collateral);

(h) Agree that the Lenders may, by written notice, direct the undersigned to
make payments of the Capital Commitment (i) to an account of the Partnership
established with the Lenders, in the case of a limited partner covered by the
Employee Retirement Income Security Act of 1974, as amended, or (ii) directly to
the Lenders, in the case of all other limited partners, and following receipt of
such notice the undersigned shall pay all amounts therein specified to the
Lenders or to an account of the Partnership established with the Lenders, as
applicable, and not to the Partnership, subject to any applicable notice periods
for the making of such payments contained in the Subscription Agreement or the
Partnership Agreement;



--------------------------------------------------------------------------------

(i) Confirm our understanding that each Lender will be relying upon the
statements made herein in connection with making the Facility available to the
Partnership and agree that payments we make under the Partnership Agreement and
the Subscription Agreement will not satisfy our obligation to fund our unpaid
Capital Commitment unless paid into the Collateral Account or as otherwise
directed by you in writing;

(j) Agree that (i) the terms of the Facility, the Credit Obligations, and each
Credit Document can be modified (including, without limitation, increases,
decreases or renewals of credit extended, or the release of any guarantee or
security) without further notice to us or our consent, and without diminishing
our unpaid Capital Commitment or any obligation hereunder, (ii) this Partner
Confirmation Letter shall apply to the Facility, the Credit Obligations, and
each Credit Document as the same may be amended, supplemented or otherwise
modified from time to time and (iii) this Partner Confirmation Letter shall be
for the benefit of each Lender from time to time;

(k) Acknowledge and confirm that (i) we understand that the Lenders have not
been involved in the organization of the Partnership or offering of the
Partnership’s limited partnership interests, or made any representation in
connection therewith, (ii) we are not relying on the Lenders in any way in
connection with our investment in the Partnership and (iii) the Lenders have no
obligation to provide us with any financial, tax or other information pertaining
to the Partnership or any other Person;

(l) Acknowledge and confirm that we have agreed to deliver to the Lenders, upon
their request, (i) to the extent available, within ninety days after the end of
our fiscal year, our balance sheet as of the end of such fiscal year and the
related statements of operations and cash flows for such fiscal year reported on
by independent public accountants (or if we have not retained public accountants
for the foregoing, certified by a responsible officer) and (ii) from time to
time upon the request of the Partnership or the Lenders, a certificate setting
forth the unpaid amount of our Capital Commitment (without taking account of any
distributions subject to further call), the amount of our Capital Commitment
that has been called, the amount that has been funded, the amount that has been
called but not yet funded, and, to the extent known to us, the amount of any
distributions that, under the Partnership Agreement, are subject to further
call;

(m) Agree that this Partner Confirmation Letter shall remain in full force and
effect until we are notified by the Partnership and you in writing that the
Facility has been terminated and the Credit Obligations thereunder have been
fully satisfied; and

(n) This Partner Confirmation Letter shall be governed by and construed in
accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

Riders [to be inserted if appropriate]

For governmental entity Investors:

[(o) We represent and warrant that: (i) we are subject to commercial law with
respect to our obligations under the Partnership Agreement, the Subscription
Agreement and this Partner Confirmation Letter; (ii) the making and performance
of the Partnership Agreement, the Subscription Agreement and this Partner
Confirmation Letter constitute private and commercial acts rather than
governmental or public acts, and that neither we nor any of our properties or
revenues has any right of immunity from suit, court jurisdiction, execution of a
judgment or from any other legal process with respect to our obligations under
the Partnership Agreement, the Subscription Agreement and this Partner
Confirmation Letter. To the extent that we may hereafter be entitled, in any
jurisdiction in which judicial proceedings may at any time be commenced with
respect to the Partnership Agreement, the Subscription Agreement or this Partner
Confirmation Letter to claim any such immunity, and to the extent that in any
such jurisdiction there may be attributed to us such an immunity (whether or not
claimed), we hereby irrevocably agree not to claim and hereby irrevocably waive
such immunity to the fullest extent permitted by applicable law.]

For ERISA Investors:

[(p) The undersigned signatory confirms that it is the fiduciary of the plans
whose assets are invested in the Partnership and it confirms that: (i) it made
its own determination that the Transaction (defined below) was made on terms
that are no less favorable to such plans than those that could be obtained in
arm’s-length transactions with unrelated parties; (ii) the decision to invest in
the Partnership and to execute and deliver this Partner Confirmation Letter (the
“Transaction”) was made by the undersigned, and the undersigned is not included
among, is independent of, and is unaffiliated with, the Lenders (including the
Administrative Agent) and the Partnership; (iii) each plan on behalf of which we
have invested in the Partnership (or commingled funds of related plans): (A) has
no less than $100,000,000 of assets; and (B) not more than five percent (5%) of
the assets of each such plan (or commingled fund) have been invested in the
Partnership; and (iv) the Lenders (including the Administrative Agent): (x) had
no discretionary authority or control over the decision to invest in the
Partnership, and (y) rendered no investment advice with respect to the
investment in the Partnership. For purposes of this paragraph, a fiduciary is
“not included among, is independent of, and unaffiliated with” a Lender
(including the Administrative Agent) and the Partnership, as applicable, if.
(A) the fiduciary is not, directly or indirectly, through one or more
intermediaries, controlling, controlled by, or under common control with such
Lender or the Partnership; (B) the fiduciary is not an officer, director,
employee or relative of, or partner in, such Lender or the Partnership; and
(C) no officer, director, highly-compensated employee, or partner of the
Partnership, or any officer, director or highly-compensated employee, or partner
of a Lender, is also an officer, director, highly-compensated employee, or
partner of the fiduciary. If such individual is a director of the Lender, then
he or she must abstain from participation in, and not otherwise be involved in,
the decision made by the fiduciary to invest in the Partnership. Solely for
purposes of determining whether a fiduciary is not included among, is
independent of, and unaffiliated with, the Partnership, the Partnership shall be
deemed to include the General Partner.]



--------------------------------------------------------------------------------

for - where this Partner Confirmation Letter is being signed by a custodian or
someone other than the fiduciary: }

[(p) We confirm that                     is the fiduciary (the “Fiduciary”) of
the undersigned investor (the “Investor”) and that the Fiduciary has confirmed
to the undersigned Investor that: (i) the Fiduciary made its own determination
that the Transaction (defined below) was made on terms that are no less
favorable to the Investor than those that could be obtained in arm’s-length
transactions with unrelated parties; (ii) the Fiduciary made the decision to
invest in the Partnership and to execute and deliver this Partner Confirmation
Letter (the “Transaction”), and the Fiduciary is not included among, is
independent of, and is unaffiliated with, the Lenders (including the
Administrative Agent) and the Partnership; (iii) each plan on behalf of which
the Investor has invested in the Partnership (or commingled funds of related
plans): (A) has no less than $100,000,000 of assets; and (B) not more than five
percent (5%) of the assets of each such plan (or commingled fund) have been
invested in the Partnership; and (iv) the Lenders (including the Administrative
Agent): (x) had no discretionary authority or control over the Fiduciary’s
decision to invest in the Partnership, and (y) rendered no investment advice
with respect to the Investor’s investment in the Partnership. For purposes of
this paragraph, a fiduciary is “not included among, is independent of, and
unaffiliated with” a Lender (including the Administrative Agent) and the
Partnership, as applicable, if: (A) the fiduciary is not, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with such Lender or the Partnership; (B) the fiduciary is
not an officer, director, employee or relative of, or partner in, such Lender or
the Partnership; and (C) no officer, director, highly-compensated employee, or
partner of the Partnership, or any officer, director or highly-compensated
employee, or partner of a Lender, is also an officer, director,
highly-compensated employee, or partner of the fiduciary. If such individual is
a director of the Lender, then he or she must abstain from participation in, and
not otherwise be involved in, the decision made by the fiduciary to invest in
the Partnership. Solely for purposes of determining whether a fiduciary is not ‘
included among, is independent of, and unaffiliated with, the Partnership, the
Partnership shall be deemed to include the General Partner.]

For non- U. S. Investors:

[(q) We acknowledge and agree that: (i) (x) any suit, action or proceeding
against us with respect to this Partner Confirmation Letter may be brought in
the courts of the State of New York, the United States District Court for the
Southern District of New York and any appellate court from any thereof, in the
Administrative Agent’s sole discretion; and (y) we hereby submit to the
non-exclusive jurisdiction of such courts for the purpose of any suit;
(ii) service of all writs, process and summonses in any such suit, action or
proceeding brought in the State of New York may be brought upon our process
agent appointed below, and the Investor hereby irrevocably appoints [Name],
[Address], Attention:                     , as our process



--------------------------------------------------------------------------------

agent, as its true and lawful attorney-in-fact in the name, place and stead of
it to accept such service of any and all such writs, process and summonses; and
(iii) we hereby irrevocably waive: (x) any objection which we may have now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Partner Confirmation Letter brought in the courts
located in the State of New York, Borough of Manhattan in New York City; and
(y) any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.]



--------------------------------------------------------------------------------

For an Investor that is a natural person, sign and print name of Investor:

 

For an Investor that is not a natural person, print name of Investor, have
authorized representative sign, and print name and title of authorized
representative:

     Signature:   

 

     Print Name:   

 

    

 

Print Investor Name:

  

 

     By:   

 

     Print Name:   

 

     Print Title:   

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GUARANTEE

Reference is hereby made to (a) the Amended and Restated Limited Partnership
Agreement of Thomas High Performance Green Fund, L.P. (the “Partnership”), dated
as of             , 2008, by and among Thomas HPGF-GP, LLC, as the general
partner of the Partnership (the “General Partner”), and the limited partners of
the Partnership signatory thereto, as the same may be amended from time to time
(the “Partnership Agreement”), and (b) the Subscription Agreement, dated as of
            , 2008 (the “Subscription Agreement”), by and between the
Partnership and                     (the “Limited Partner”). Capitalized terms
used herein but not otherwise defined herein shall have the meanings set forth
in the Partnership Agreement.

                    , a                    organized under the laws
of                    (the “Guarantor”), hereby unconditionally, absolutely and
irrevocably guarantees, as a primary obligor and not merely as a surety, in
favor of the Partnership, the due and punctual payment in full of all of the
Capital Contributions due and owing by the Limited Partner under the Partnership
Agreement and/or the Subscription Agreement, giving effect to any and all
agreements and waivers made or to be made by the Limited Partner pursuant to any
investor letter, investor consent or other document (an “Investor Letter”)
referred to in the Subscription Agreement or otherwise executed and delivered by
the Limited Partner in favor of the agent of the lenders under any Subscription
Line Indebtedness of the Partnership (the “Obligations”), when and as due
(whether at maturity, by acceleration or otherwise). The Guarantor agrees that
its guarantee constitutes an unconditional guarantee of payment when due and not
of collection and waives any right to require that any resort be had by any
Person to any security held for payment of the Obligations, to any other
guarantor or to any balance of any deposit account or credit on the books of the
Limited Partner. The Guarantor waives presentment to, demand of payment from and
protest to the Limited Partner of the Obligations and also waives notice of
acceptance of this Guarantee and notice of protest for nonpayment.

The obligations of the Guarantor hereunder are absolute and unconditional under
any and all circumstances and such obligations shall not be subject to any
reduction, limitation, impairment or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations, or by the Limited Partner’s voluntary or
involuntary liquidation, dissolution, sale of all or substantially all of the
Limited Partner’s assets and liabilities, appointment of a trustee, receiver,
liquidator, sequestrator or conservator for all or any part of the Limited
Partner’s assets, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment, or the
commencement of other similar proceedings affecting the Limited Partner,
including, without limitation, (i) the release or discharge of the Limited
Partner from the payment and performance of its obligations

 

C-1



--------------------------------------------------------------------------------

under the Partnership Agreement and the Subscription Agreement by operation of
law in the event of any such proceeding with respect to the Limited Partner or
its property or (ii) the impairment, limitation or modification of the liability
of the Limited Partner in bankruptcy, or of any remedy for the enforcement of
the Obligations under the Partnership Agreement, the Subscription Agreement, any
Investor Letter or any other documents entered into from time to time in
connection therewith, or the Guarantor’s liability under this Guarantee, or
otherwise.

The obligations of the Guarantor hereunder shall not be affected by any act or
omission or delay to do any act which might in any manner or to any extent vary
the risk of the Guarantor or which would otherwise operate as a discharge of a
guarantor as a matter of law.

The Guarantor further agrees that the Obligations may be amended, extended or
renewed, in whole or in part, without notice or further assent from it and it
will remain bound by its guarantee notwithstanding any amendment, extension or
renewal of any Obligation including, without limitation, agreements and
arrangements for payment, extension, subordination, composition, arrangement,
discharge or release of the whole or any part of the Obligations, or for the
discharge or surrender of any or all security, or for compromise, whether by way
of acceptance of partial payment or otherwise, and the same shall in no way
impair the Guarantor’s liability hereunder. Nothing shall discharge or satisfy
the liability of the Guarantor hereunder except the full performance and payment
of the Obligations.

The Guarantor further agrees that its guarantee shall continue to be effective
or be reinstated, as the case may be, if at any time payment, or any part
thereof, on any Obligation, is rescinded or must otherwise be restored by the
Partnership on the bankruptcy or reorganization of the Limited Partner, or
otherwise.

Notwithstanding any other provision in this Guarantee, the guarantee by the
Guarantor shall be limited solely to the Capital Contributions due and owing by
the Limited Partner, after giving effect to any Investor Letter. The guarantee
by the Guarantor is furnished solely for the benefit of the Partnership and its
respective assignees (including any entity to which the Partnership collaterally
assigns the Obligations as collateral for a financing in accordance with the
terms of the Subscription Agreement and the Partnership Agreement), and such
guarantee is not intended to be for the benefit of, and shall under no
circumstances inure to the benefit of, the creditors of the Partnership or any
other person except in each case for any such permitted assignee.

This Guarantee shall be binding upon the Guarantor and its successors and
assigns and shall inure to the benefit of the Partnership and its successors and
assigns.

The Guarantor hereby agrees to pay all expenses (including, without limitation,
attorneys’ fees and disbursements) which may be incurred by the Partnership and
its successors and assigns in connection with the enforcement of its rights
under this Guarantee, whether or not suit is initiated; provided that the
Guarantor shall not be obligated to pay such fees and expenses if a final
judgment in favor of the Guarantor is rendered by a court of competent
jurisdiction.

 

C-2



--------------------------------------------------------------------------------

The Guarantor hereby represents and warrants as follows:

 

(a) as of the date hereof, the Limited Partner is a subsidiary and/or an
affiliate of the Guarantor;

 

(b) based upon such relationship, the Guarantor has determined that it is in its
best interest to enter into this Guarantee;

 

(c) the benefits to be derived by the Guarantor from the Limited Partner’s
investment in the Partnership are at least equal to the obligations of the
Guarantor undertaken pursuant to this Guarantee;

 

(d) the Guarantor has full power and authority to enter into this Guarantee and
to perform its obligations under the terms hereof and (i) the Guarantor is
organized and validly existing under the laws of the state of its establishment,
(ii) the Guarantor has complied with all provisions of applicable law in
connection with all aspects of this Guarantee and (iii) the person executing
this Guarantee on behalf of the Guarantor has all the requisite power and
authority to execute and deliver this Guarantee; and

 

(e) this Guarantee has been duly executed by the Guarantor and constitutes the
legal, valid and binding obligation of the Guarantor, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors’ rights generally or
general principles of equity in the event of the insolvency, bankruptcy or
similar proceedings relating to the Guarantor or its obligations, whether such
enforceability is considered in a proceeding in equity or at law.

Until this Guarantee is terminated pursuant to the terms hereof, the Guarantor
(i) shall have no right of subrogation against the Limited Partner by reason of
any payments or acts of performance by the Guarantor in compliance with the
obligations of the Guarantor hereunder, (ii) hereby waives any right to enforce
any remedy which the Guarantor now or hereafter shall have against the Limited
Partner by reason of any one or more payments or acts of performance in
compliance with the obligations of the Guarantor hereunder and (iii) shall
subordinate any liability or indebtedness of the Limited Partner arising out of
this Guarantee now or hereafter held by the Guarantor to the obligations of the
Limited Partner under the Partnership Agreement and the Subscription Agreement.

This Guarantee may not be amended until the Credit Agreement, dated as of
                    , by and among the Partnership and the other parties
thereto, including                             , as Administrative Agent, as the
same may be amended from time to time (the “Credit Agreement”), shall have
terminated, the principal of and interest on the Notes (as defined in the Credit
Agreement) and all other amounts payable by the Partnership under the Credit
Agreement have been paid in full and all Letters of Credit issued thereunder
shall have expired or otherwise terminated. The Guarantor agrees that it will
provide the Partnership with the Guarantor’s annual financial information and
such other information (financial or otherwise) concerning the business,
properties or financial condition of the Guarantor as the Partnership may
reasonably request.

 

C-3



--------------------------------------------------------------------------------

THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AS OPPOSED TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
NEW YORK.

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
and delivered as of the      day of             .

 

[GUARANTOR] By:  

 

Name:   Title:  

Acknowledged and Accepted:

 

THOMAS HIGH PERFORMANCE GREEN FUND, L.P. By:   Thomas HPGF-GP, LLC Its:  
General Partner   By:  

 

  Name:     Title:  

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

OPINION OF COUNSEL TO INVESTOR

[To be transcribed on counsel’s letterhead]

[Insert date]

The Administrative Agent, the Letter of Credit Issuer and the Lenders under the
“Facility” referred to in the Partner Confirmation Letter referred to below

c/o [                    ], as Administrative Agent

[Address]

Attention: [                            ]

Re: Thomas High Performance Green Fund, L.P.

Ladies and Gentlemen:

We have acted as [special] counsel to                             , a
                     (the “Investor”), in connection with its execution and
delivery of the Subscription Agreement (as defined below), the Partnership
Agreement and the Partner Confirmation Letter (as defined below). This opinion
has been prepared and is being delivered to you at the request of the Investor.

For purposes of rendering our opinion set forth herein, we have reviewed the
following documents:

(a) Subscription Agreement, dated as of             , 2008 (the “Subscription
Agreement”), between the Investor and Thomas High Performance Green Fund, L.P.,
a Delaware limited partnership (the “Partnership”), and the “Partnership
Agreement” referred to therein;

(b) Partner Confirmation Letter dated, as of             , 2008 (the “Partner
Confirmation Letter”), from the Investor addressed to [Name of Bank], as
Administrative Agent;

(c) [Side Letter, dated as of             , 2008 (the “Side Letter”), between
the Investor and the Partnership];

(d) [If the Investor is a corporation, limited partnership, or limited liability
company:] Good Standing Certificate issued by the [Insert name of jurisdiction]
[Insert title of governmental official] on                     , indicating the
good standing of the Investor as a [Insert corporation, limited partnership, or
limited liability company, as applicable]; [If paragraph 5 applies, also
describe the document(s) containing the submission to jurisdiction/waiver of
sovereign immunity]; and

 

D-1



--------------------------------------------------------------------------------

(e) Such other instruments, corporate records, certificates and other documents
as we have deemed necessary as a basis for the opinions hereinafter expressed.

Based upon the foregoing, we are of the opinion that:

1. Investor is a [Insert corporation, limited partnership, limited liability
company, trust, general partnership or other type of entity, as applicable]
validly existing and in good standing under the laws of [Insert name of
jurisdiction].

2. The execution, delivery and performance by the Investors of the Subscription
Agreement, the Partnership Agreement and the Partner Confirmation Letter [and
any Side Letter], including the Investor’s becoming a limited partner of the
Partnership and undertaking its commitment to contribute capital to the
Partnership (hereinafter collectively referred to as the “Transactions”), are
within the Investor’s powers, have been duly authorized by all necessary action,
and do not (i) to the best of our knowledge, violate any applicable law, rule or
regulation or the organizational documents of the Investor or (ii) to the best
of our knowledge, violate, conflict with or result in (now or with notice or
lapse of time or both) a breach or default under any indenture, agreement or
other instrument known to us to be binding upon the Investor or any of its
assets.

3. No authorization or approval or other action by, and no notice to or
registration or filing with, any governmental authority is required in
connection with the Transactions, except such as have been obtained or made and
are in full force and effect.

4. Each of the Subscription Agreement, the Partnership Agreement and the Partner
Confirmation Letter [and any Side Letter] has been duly executed and delivered
by the Investor and constitutes the legal, valid and binding obligation of the
Investor, enforceable against the Investor in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium, or other laws
affecting creditors’ rights generally in the event of any bankruptcy,
insolvency, reorganization or similar proceeding in respect of the Investor and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

5. [For foreign Investors and for Investors with any sovereign immunity] By its
execution and delivery of                      the Investor has validly
submitted to the jurisdiction of the United States District Court for [the
Southern District of New York] and of the [courts of the State of New York], and
any appellate court from any thereof, in any action or proceeding arising out of
or in connection with the Subscription Agreement, the Partnership Agreement or
the Partner Confirmation Letter. The Investor is not immune from any action or

 

 

1 This paragraph assumes that the Investor is a corporation and that the
documents have been signed by an officer on its behalf. If the Investor is a
limited partnership, limited liability company, trust or other type of entity
having person(s) acting on its behalf in a representative capacity, then this
opinion should also cover such person(s) and appropriate changes should be made
throughout this form. For example, if the Investor is a limited partnership and
its general partner is a corporation, then the opinion should also cover the
corporate general partner.

 

D-2



--------------------------------------------------------------------------------

suit, at law or in equity, brought in any court described in this paragraph, or
from service of process in accordance with the terms of
                            , in connection with the Investor’s breach of any
obligations under the Subscription Agreement, the Partnership Agreement or the
Partner Confirmation Letter.

For purposes of this opinion, we have, with your permission and without
independent investigation or inquiry, assumed that (i) all documents submitted
to us as originals are authentic and all documents submitted to us as certified,
conformed or photostatic copies conform to the originals and (ii) all signatures
(other than the signature of the Investor) on the documents reviewed by us are
genuine.

[Opining counsel may insert other assumptions and/or limitations acceptable to
the Administrative Agent]

This opinion is for the sole benefit of (i) each addressee, (ii) the Partnership
and (iii) their respective successors, assigns and counsel and may not be relied
upon by any other party.

 

Very truly yours, [INSERT COUNSEL’S NAME] By:  

 

 

D-3



--------------------------------------------------------------------------------

ANNEX 1

DEFINITION OF INVESTMENTS

For determining whether the Subscriber is a “Qualified Purchaser” the term
“investments” includes:

 

(A) Securities, other than securities of an issuer that controls, is controlled
by, or is under common control with, the Subscriber that owns such securities,
unless the issuer of such securities is a “public company”, a “financial
company” or has more than $50 million in equity, as reflected on such company’s
financial statements which present such equity information as of a date within
16 months preceding the date on which the Subscriber acquires LP Interests. The
term “public company” includes all companies that file reports pursuant to
Section 13 or 15 (d) of the Securities Exchange Act of 1934, as amended, or have
a class of securities that are listed on a Designated Offshore Securities
Market, as defined by Regulation S. The term “financial company” includes a
commodity pool or an “investment company” (whether U.S. or offshore) or a
company required to register as such under the Investment Company Act of 1940,
as amended (the “Investment Company Act”), but for the exclusions or exemptions
provided by Sections 3 (c)(1) through 3(c)(9) of the Investment Company Act;

 

(B) Real estate held for investment purposes so long as it is not used by the
prospective Qualified Purchaser or a close relative (generally, a sibling,
spouse, former spouse, direct ancestor or descendent or a spouse of such an
ancestor or descendent) for personal or business purposes. However, real estate
owned by a prospective Qualified Purchaser who is primarily in the real estate
business is includable as an “investment” even if it is held by the owner.

 

(C) “Commodity interests” or “physical commodities” held for investment purposes
by the Subscriber. “Commodity interests” includes commodity futures contracts,
options on commodity futures contracts, and options on physical commodities
traded on or subject to the rules of (i) any contract market designated for
trading such transactions under the Commodity Exchange Act and the rules
thereunder or (ii) any board of trade or exchange outside the United States, as
contemplated in Part 30 of the rules under the Commodity Exchange Act. “Physical
commodities” includes any physical commodity with respect to which a “Commodity
Interest” is traded on a market specified in the definition of commodity
interests above;

 

(D) To the extent not securities, “financial contracts” entered into for
investment purposes or in connection with investments. “Financial contracts”
includes any arrangement that (i) takes the form of an individually negotiated
contract, agreement, or option to buy, sell, lend, swap, or repurchase, or other
similar individually negotiated transaction commonly entered into by
participants in the financial markets; (ii) is in respect of securities,
commodities, currencies, in purpose or function to any of the foregoing; and
(iii) is entered into in response to a request from a counterparty for a
quotation, or is otherwise entered into in response to a request from a
counterparty for a quotation, or is otherwise entered into and structured to
accommodate the objectives of the counterparty to such arrangement;

 

1



--------------------------------------------------------------------------------

(E) In the case of Subscriber that is a commodity pool or an investment company
excerpted from registration by section 3(c)(1) or 3(c)(7) of the Investment
Company Act, any amounts payable to such Subscriber pursuant to a firm agreement
or similar binding commitment upon the demand of the Subscriber; and

 

(F) Cash and cash equivalents held for investment purposes, such as bank
deposits, foreign currencies, certificates of deposits, net cash surrender value
of an insurance policy and cash held for defensive purposes.

“Investments” do not include other assets which do not reflect experience in the
financial markets, such as jewelry, art work, antiques and other collectibles.

For purposes of determining the amount of “investments” owned by a company,
“investments” of a parent company and its majority-owned subsidiaries may be
aggregated to meet the minimum “investment” amount requirements, regardless of
which company is the prospective Qualified Purchaser.

For purposes of determining the amount of “investments” owned by a natural
person, there may be included any “investment” held jointly or as community
property with such person’s spouse. In determining whether spouses who are
making a joint investment in the Partnership are Qualified Purchasers, there may
be included in the amount of each spouse’s “investments” any “investments” owned
by the other spouse (whether or not such “investments” are held jointly).

In determining whether a natural person is a Qualified Purchaser, there may be
included in the amount of such person’s “investments” any “investments” held in
an individual retirement account or similar account the investments of which are
directed by and held for the benefit of such person.

VALUATION OF INVESTMENTS

In determining the value of “investments” in order to ascertain Qualified
Purchaser status, the aggregate amount of “investments” owned and invested on a
discretionary basis by such person can be either their fair market value on the
most recent practicable date or the cost of such “investments,” provided that
the same method must be used for all “investments.” However,

 

(G) In the case of “commodity interests,” the amount of such “investments” shall
be the value of the initial margin or option premium deposited in connection
with such “commodity interest”; and

 

2



--------------------------------------------------------------------------------

(H) In each case, the amount the following amounts must be deducted from the
amount of such “investments”:

 

  (i) The amount of any outstanding indebtedness incurred by the prospective
Qualified Purchaser to acquire such “investments”; and

 

  (ii) In the case of a Family Company (as defined herein), in addition to the
amounts specified in paragraph (b)(i) above, any outstanding indebtedness
incurred by an owner of the Family Company to acquire the Family Company’s
“investments”. “Family Company” shall mean a company owned by or for two (2) or
more natural persons who are related (as siblings or spouses (including former
spouses), or direct lineal descendants by birth or adoption), their spouses, the
estates or foundations, charitable organizations or trusts formed by them or for
their benefit.

 

3



--------------------------------------------------------------------------------

EXHIBIT B

SCHEDULE OF PARTNERS

 

Partner

   Capital Commitment    Percentage Interest  

Thomas HPGF-GP, LLC

   $ 50,000,000    33.333 % 

CalSTRS

   $ 100,000,000    66.667 % 

Total:

   $ 150,000,000    100 % 



--------------------------------------------------------------------------------

EXHIBIT C

ILLUSTRATION OF MANAGEMENT FEES

Fees will be charged at market rates. The following schedule illustrates typical
fee structures. Market rate fees will be reviewed and approved annually by the
Advisory Committee.

 

1. Property Management Fee for property management services in an amount of
three percent (3%) of the annual property gross revenue.

 

2. Leasing Compensation

 

With Cooperating Broker*

 

            Years 1-10            

 

            Years 11-15            

 

6% of scheduled base

rent and, if NNN,

estimated operating

expenses

 

3% of scheduled

base rent and, if

NNN, estimated

operating expenses

 

* Manager shall be responsible for paying the Cooperating Broker in accordance
with the particular market in which the property is located.

 

Without Cooperating Broker

         

4% of scheduled base

rent and, if NNN,

estimated operating

expenses

 

2% of scheduled

base rent and, if

NNN, estimated operating

expenses

 

3. Construction and Development Fee

 

Tenant Improvements and Routine

Capital Improvement Projects

 

Five to ten percent (5%-10%) of total

construction/capital improvement costs.

Renovation Projects  

Four percent (4%) of total renovation

costs

Ground-Up Development  

Four percent (4%) of total construction

costs

 

104



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

1.

 

Appointment and Authority of Property Manager.

   1

2.

 

General Management Responsibilities.

   1  

2.1

   General    1  

2.2

   Cost Savings    1  

2.3

   Trust and Confidence    2

3.

 

Budgeting and Accounting.

   2  

3.1

   Budgets    2  

3.2

   Performance Within Budget    2  

3.3

   Books and Records    3  

3.4

   Accounting    4  

3.5

   Copies of Books and Records    4

4.

 

Specific Management Responsibilities.

   5  

4.1

   Property Manager Orientation    5  

4.2

   General Management Duties    5  

4.3

   Enforcement of Leases and Contracts; Specific Duties    5  

4.4

   Repairs and Maintenance    6  

4.5

   Capital Improvements    6  

4.6

   Service Contracts    7  

4.7

   Tax and Mortgage Payments    7  

4.8

   Insurance Duties    7  

4.9

   Owner Inspection    8  

4.10

   Security Deposits and Advance Rents    8  

4.11

   Limitation on Authority    8

5.

 

Leasing Responsibilities.

   9  

5.1

   Leasing; Leasing Agent    9  

5.2

   Monthly Reports    10  

5.3

   Lease Negotiations    10  

5.4

   Advertising and Promotion    10  

5.5

   Rates; Leasing Guidelines    10  

5.6

   Registration Procedure    10  

5.7

   Commissions for Sale or Transfer    10  

5.8

   License    11

6.

 

Methods of Operation.

   11  

6.1

   Contracting    11  

6.2

   Compliance with Laws    12  

6.3

   Bonding    13  

6.4

   Legal Proceedings    13  

6.5

   Employment of Personnel    13  

6.6

   Services to Existing Tenants    14

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

7.

 

Financial Matters.

   14  

7.1

   Cash Management    14  

7.2

   Payment of Bills    14

8.

 

Compensation of Property Manager.

   14  

8.1

   Compensation    14  

8.2

   Employee Compensation    15  

8.3

   Reimbursable Expenses, Office and Other Services    16  

8.4

   Non-Reimbursable Expenses    16  

8.5

   Payment of Compensation and Expenses    16

9.

 

Indemnification; Insurance.

   17  

9.1

   Property Manager’s Indemnity    17  

9.2

   Property Manager’s Insurance    17  

9.3

   Third Party Indemnity    19  

9.4

   Owner’s Indemnity    19  

9.5

   Indemnity for Breach    19

10.

 

Term of Agreement.

   20  

10.1

   Term; Start-Up Period    20  

10.2

   Early Termination    20  

10.3

   Effects of Termination    21

11.

 

General Provisions.

   23  

11.1

   Independent Contractor    23  

11.2

   Notices    23  

11.3

   Attorneys’ Fees    24  

11.4

   Non-Assignability    24  

11.5

   Amendments    24  

11.6

   Governing Law    25  

11.7

   Cooperation    25  

11.8

   Waiver of Rights    25  

11.9

   Successors and Assigns    25  

11.10

   Subordination    25  

11.11

   No Recourse    25  

11.12

   Severability    25  

11.13

   No Third Party Beneficiary    25  

11.14

   Definitions    26  

11.15

   No Lien    26  

11.16

   Integration    26  

11.17

   Trademark    26  

11.18

   Interest    26  

11.19

   Headings    26  

11.20

   Competitive Actions    26  

11.21

   Rules of Construction    26  

11.22

   Recordation    27

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

SCHEDULE 1

   MANAGEMENT FEE AND COMPENSATION

SCHEDULE 2

   NON-REIMBURSABLE PERSONNEL

EXHIBIT “A”

   LEGAL DESCRIPTION OF LAND

 

i



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CONTRACT WITH AFFILIATES

MANAGEMENT AND LEASING AGREEMENT

THIS MANAGEMENT AND LEASING AGREEMENT (the “Agreement”) is made as of
[                    ] (“Effective Date”), by and between [Purchasing Entity
Name] a Delaware limited liability company (hereinafter referred to as “Owner”),
and [TPG Affiliate], hereinafter referred to as “Property Manager”), with
respect to the following:

RECITALS

WHEREAS, Owner owns the real estate legally described in Exhibit “A” attached
hereto and related improvements thereon (the “Property”). The Property is
located in [                    ];

WHEREAS, Owner desires to engage Property Manager to lease, manage and operate
the Property, and Property Manager desires to accept such engagement upon the
terms set forth herein;

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants contained herein, Owner and Property Manager agree as
follows:

1. Appointment and Authority of Property Manager.

On the terms and conditions hereinafter set forth, Owner hereby appoints
Property Manager, on an exclusive basis, to manage, operate and lease the
Property in accordance herewith, and Property Manager hereby accepts such
appointment.

2. General Management Responsibilities.

2.1 General. Subject to the Approved Budgets and Leasing Guidelines (as
hereinafter defined), Property Manager shall be responsible for the operation of
the Property and for providing complete property management services
(hereinafter called the “Work”) at the Property. The Work shall include, without
limitation, the obligation (i) to manage, advise, supervise, direct and
coordinate the maintenance of, repair, cleaning and operation of the Property
and equipment therein and adjacent walkways, sidewalks and common areas
designated by Owner in an efficient manner, in compliance with law and in a
manner comparable to that of other first class office developments similar in
[                    ] (“Comparable Properties”) and (ii) to purchase all
building supplies, materials, and parts and to hire and discharge Property
Manager’s employees, suppliers, material men and subcontractors. The Property
Manager shall manage and operate the Property in a manner consistent with
first-class professional management and leasing practices for managers of
Comparable Properties (the “Operating Standard”). Property Manager shall provide
all other services, labor and materials to adequately perform the Work and shall
perform additional management services in connection with the Property as the
parties may agree from time to time or as specifically described herein.

2.2 Cost Savings. Property Manager is responsible for use of up-to-date
techniques, sequences and procedures in performing the Work in order to achieve
the lowest operating cost consistent with maintenance levels which are in
compliance with law and with the Operating Standard or otherwise equal to the
specifications prescribed by Owner.

 

1



--------------------------------------------------------------------------------

2.3 Trust and Confidence. This Agreement establishes a relationship of trust and
confidence between Property Manager and Owner. Accordingly, without limiting the
provisions of Sections 2.1 and 2.2, Property Manager shall furnish its best
skill and judgment in the performance of the Work so as to achieve a high degree
of cost efficiency while maintaining quality performance and shall cooperate
with Owner in protecting and furthering the best interests of Owner regarding
the management of the Property.

3. Budgeting and Accounting.

3.1 Budgets

(a) As soon as reasonably possible after the Effective Date, Property Manager
shall prepare and submit to Owner for Owner’s approval, a pro forma operating
budget and forecast on an accrual basis of income and expenses for the Property
(“Operating Budget”) and a budget of Property capital expenditures (“Capital
Budget”) for the promotion, operation, repair and maintenance of the Property
for the current calendar year. Thereafter, the proposed annual budgets for each
subsequent calendar year shall be delivered annually to Owner for approval on or
before November 1 of the calendar year preceding each such subsequent calendar
year. Owner will review and either approve or disapprovesuch budgets within
thirty (30) days after submittal. The budgets will include, without limitation,
anticipated leasing activities, capital improvements, major operating expenses
and projected monthly income statements for the calendar year. Owner will
consider such proposed budgets and will consult with Property Manager in the
period prior to the commencement of each subsequent calendar year in order to
agree upon an approved Operating Budget and Capital Budget. Such budgets as so
approved by Owner (herein collectively, “Approved Budget”) shall provide
sufficient funds for the promotion, operation, repair and maintenance of the
Property in accordance with the Operating Standard.

(b) Once approved by Owner, Property Manager shall implement the Approved
Budget, and shall be authorized without the need of further approvals to make
the expenditures and incur the obligations provided for in such Approved Budget.
During any calendar year, either party may propose a revised Operating Budget
based on changed circumstances. If the parties hereto fail to agree upon an
Operating Budget for any subsequent calendar year prior to the commencement
thereof, then pending final approval by Owner, Property Manager shall continue
to manage and operate the Property in accordance with the Approved Budget for
the previous calendar year; except that pending such approval, Property Manager
may exceed the previous year’s Approved Budget for contractual and other actual
cost increases necessary to operate a first class office building and related
improvements, provided that Property Manager shall not make any discretionary
expenditures that are not necessary for the operation of the Property in
accordance with the Operating Standard unless and until the Owner approves an
Approved Budget for such year.

3.2 Performance Within Budget. Property Manager shall use diligence and employ
all reasonable efforts to ensure that the actual costs of maintaining and
operating the Property shall not exceed the Approved Budget either in total or
in any accounting category, except for emergency expenditures that are necessary
to protect the safety of occupants of the Property or the physical security of
the Property and that were not reasonably foreseeable and for contractual

 

2



--------------------------------------------------------------------------------

obligations beyond the reasonable control of Owner or Property Manager, in which
case Property Manager shall promptly notify Owner in writing of any such
divergence from the Approved Budget. All expenses must be charged to the proper
account on the Approved Budget and no expense may be classified or reclassified
for the purpose of avoiding excess in the annual budgeted amount of an
accounting category. During each calendar year Property Manager shall inform
Owner of any major increases in costs and expenses that were not reflected in
the Approved Budget. Property Manager shall secure Owner’s prior approval for
any expenditure that is within Property Manager’s reasonable control and that
will result in an excess of $25,000 individually or $75,000 in the aggregate
over the Approved Budget. Property Manager is authorized to make expenditures or
incur obligations which exceed the approved budgeted amount, provided that
Property Manager shall not expend more than the amount Property Manager in good
faith believes to be the fair and reasonable market value at the time and place
of delivery or performance for any goods purchased or leases or services
provided to Owner or otherwise in connection with the Property.

3.3 Books and Records.

(a) Property Manager shall maintain proper, adequate and separate books and
records for the Property, with sufficient supporting documentation to ensure
that all entries in the books and records are accurate and complete and in a
manner consistent with the obligations of property managers of Comparable
Properties. Such books and records shall be owned by Owner and shall be
maintained by Property Manager at the Property or at Property Manager’s address
stated herein or at such other location as may be mutually agreed upon in
writing and shall be so maintained for a period of five (5) years after the
creation of such books and records (except in the event of an audit, litigation
or other proceeding involving such books and records which is not complete
within said five (5) year period, in which case, the books and records shall be
maintained until the conclusion of the proceeding), or for such other period as
Owner and Property Manager shall agree. At all times during the term of this
Agreement and during the one (1) year period after the date of termination or
expiration of this Agreement, Owner and its representatives shall have the right
of access to audit, inspect and copy all books and records maintained by
Property Manager with respect to the Property. All audits shall be at Owner’s
cost, unless otherwise agreed upon between Owner and Property Manager and shall
be conducted during normal business hours and shall be conducted at Property
Manager’s office in [                    ], where such books and records are
located or at the Property. Any audit may be conducted by Owner’s direct
employees or by independent auditors engaged by Owner. Property Manager shall
cooperate with Owner’s auditors and accountants in any inspection and audit of
the books and records and the preparation of financial statements and tax
returns.

(b) Property Manager agrees that all proprietary or confidential data,
information, documents and records with respect to Owner or the Property which
Property Manager obtains from, or on behalf of, Owner in performing its services
shall be held in confidence (other than to Property Manager, its officers,
employees, affiliates, shareholders or members, auditors and attorneys) and
shall not be revealed in any manner to any other person (other than affiliates
of Owner) except upon the prior written consent of Owner or in connection with
any legal proceeding arising hereunder and except as required by law, legal
process or governmental regulation; provided any such obligation shall terminate
three (3) years after the termination of this Agreement. The provisions of this
Paragraph (b) are subject to Section 11.20 below.

 

3



--------------------------------------------------------------------------------

3.4 Accounting. Property Manager shall perform those accounting and financial
reporting services regarding the Property, which are normally provided with
respect to Comparable Properties. Monthly statements of the Property shall be
provided to Owner within thirty (30) days after each calendar month hereunder
and shall include the following: (1) all cash activity for receipts and
disbursements; (2) financial statements prepared in accordance with generally
accepted accounting principles (“GAAP”), including: (a) income statement
reflecting current month activity and fiscal year-to-date activity; (b) balance
sheet reflecting beginning balances, ending balances and net change,
(c) statement of cash flows, (d) reconciliation of managing asset cash;
(3) delinquencies and uncollectible items; (4) vacancies; and (5) other matters
pertaining to the management, operation and maintenance of the Property during
the preceding months. The statements shall also include (i) a comparison of
monthly and year-to-date actual income and expenses with the Approved Budget for
the Property, (ii) an analysis of any significant variances between the Approved
Budget and the actual expenses on a year-to-date basis, (iii) a schedule of any
capital expenditures for the year-to-date period; (v) any updates to the
Approved Budget; and (vi) other information as Owner may from time to time
reasonably request. In addition to the monthly statements, Property Manager
shall provide to Owner quarterly statements of operation of the Property within
thirty (30) days after each calendar quarter. These quarterly statements shall
include (i) a comparison of quarterly and year-to-date actual income and
expenses with the Approved Budget for the Property; (ii) an analysis of
significant variances between the Approved Budget and the actual income and
expenses on a year-to-date basis; (iii) a schedule of any capital expenditures
for the year-to-date period; and (iv) any updates to the Approved Budget. Within
sixty (60) days after the end of each calendar year during the Term, Property
Manager shall provide Owner with an annual report, which may include an
auditor’s report on the operating expenses and taxes of the Property.

3.5 Copies of Books and Records. Property Manager shall maintain, and shall
supply to Owner and any member of Owner upon request, copies of the books and
records maintained by Property Manager for the Property, including, but not
limited to:

(a) All bank statements, bank deposit slips and bank reconciliations;

(b) Detailed cash receipts and disbursement records;

(c) Detailed trial balance;

(d) Paid invoices;

(e) Summaries of adjusting journal entries;

(f) Supporting documentation for payroll, payroll taxes and employee benefits;
and

(g) Vouchers, statements and records from all independent contractors engaged by
Property Manager.

 

4



--------------------------------------------------------------------------------

4. Specific Management Responsibilities.

Without limiting the generality of Section 2, Property Manager shall use and
furnish its skill and judgment in performing the following specific functions:

4.1 Property Manager Orientation. Property Manager shall inform itself with
respect to the layout, construction, location, character, plan and operation of
the Property and the lighting, heating, plumbing, ventilating, air conditioning
and elevator systems and any other mechanical equipment and systems in the
Property, and shall be responsible for enforcement of all warranties and
guaranties pertaining to the equipment of the Property.

4.2 General Management Duties. Property Manager shall manage the Property in an
efficient and businesslike manner having due regard for the age and physical
condition of the Property and the status of completion of the construction of
the Property and otherwise in accordance with the Operating Standard. Property
Manager, through its employees and independent contractors, shall supply
complete operational services for the Property. Property Manager shall also, if
directed by Owner, prosecute property tax appeals on behalf of Owner, at Owner’s
cost. Property Manager shall commence performance of its duties hereunder on the
Effective Date.

4.3 Enforcement of Leases and Contracts; Specific Duties.

(a) Property Manager shall use its reasonable best efforts to collect all rents
and other charges, which may become due at any time from any tenant or from
others for services provided in connection with or for the use of the Property
or any portion thereof.

(b) Property Manager shall collect and identify any income due Owner from
miscellaneous services provided to tenants or the public including, but not
limited to, parking income, tenant storage, and coin operated machines of all
types. All funds received by Property Manager for or on behalf of Owner (less
any sums properly deducted by Property Manager pursuant to any of the express
provisions of this Agreement) shall be deposited with a bank selected by Owner
(the “Bank”) in a segregated account designated by Owner and maintained by
Property Manager for the deposit of funds of Owner (the “Operating Account”) and
not commingled with the funds of Property Manager or funds related to any other
property. Property Manager shall implement controls, with respect to which
Property Manager shall have received Owner’s prior written approval, which shall
not be unreasonably withheld, conditioned or delayed, on the withdrawal of funds
from the Operating Account to prevent unauthorized withdrawals from the
Operating Account.

(c) Property Manager shall use its commercially reasonable best efforts to
enforce provisions contained in tenant leases and, at Owner’s expense, shall
comply (and use commercially reasonable best efforts to cause all tenants to
comply) with the terms of all easements, restrictions or covenants affecting the
Property; handle complaints and requests from tenants, maintain a written record
of tenants’ complaints and the responses thereto and, generally, maintain a
highly visible management presence, be courteous and promptly serve tenants;
notify Owner of any significant complaint made by a tenant and notify Owner at
once (together with copies of supporting papers) of any notice of violation of
any laws (including laws regulating hazardous substances), or of any defect or
other matter that could, in Property Manager’s reasonable judgment, adversely
affect the Property;

 

5



--------------------------------------------------------------------------------

(d) Property Manager shall use reasonable efforts to secure from tenants and
persons working on the Property any certificates of insurance, and renewals
thereof, required to be furnished by the terms of leases or contracts;

(e) Property Manager shall enforce, in a non-discriminatory manner, the rules
and regulations from time to time established by Owner; and

(f) Property Manager shall, on behalf of Owner, comply with all duties and
obligations of the “landlord” (exclusive of those duties and obligations, if
any, which could by their nature be performed only by Owner) under all tenant
leases or contracts affecting the Property or any portion thereof, to the extent
that the cost of such compliance is within the Approved Budget, and shall use
its best efforts not to permit any default to occur hereunder on the part of
“landlord,” unless Property Manager is unable to so comply by reason of any act
or failure to act by Owner. Property Manager shall cause to be furnished all
services required to be furnished to a tenant by the terms of its lease, or
otherwise customarily provided to tenants of the Property. If a default in the
performance of the “landlord’s” obligations should occur under any of the tenant
leases, then Property Manager shall promptly notify Owner and take such action
as may be required to cure such default, in a manner consistent with its
obligation to manage the Property in accordance with the Operating Standard,
provided that the cost of such action is within the Approved Budget. Further,
Property Manager shall endeavor to furnish or cause to be furnished such
additional services as may be requested from time to time by particular tenants,
to bill the requesting tenants the cost of these additional services, and to
collect from such tenants the amounts billed for such additional services.

4.4 Repairs and Maintenance. Property Manager shall, in the name of and at the
expense of Owner, keep the Property in a clean condition, and make or cause to
be made such ordinary maintenance, repairs and alterations as Property Manager
may deem advisable or necessary, or as Owner may direct, subject to and within
the limitations of the Approved Budget. Such duties shall include, without
limitation, interior and exterior cleaning, painting, plumbing, carpentry,
engineering, repairs and maintenance of sidewalks and common areas, landscaping
and such other normal maintenance and repair work as may be necessary or
desirable. However, unless contained in the Approved Budget, no more than
$25,000 shall be expended for any one item of repair or alteration without
Owner’s prior written approval, except emergency repairs if, in the reasonable
opinion of Property Manager, such repairs are necessary to protect the Property
from material damage or to maintain services to tenants as required under their
leases. The authority provided to Property Manager in this Section shall not
extend to expenditures of the type described in Section 4.5 or to expenses to
refurbish, rehabilitate or remodel areas covered by new leases. The latter
expenditures are subject to the prior approval of Owner at the time of execution
of new leases. Property Manager shall promptly inform Owner of increases in
repair and maintenance costs not reflected in the Approved Budget.

4.5 Capital Improvements. Property Manager shall, in the name of and at the
expense of Owner, make or cause to be made such capital improvements to the
Property as are included in the Approved Budget or are otherwise approved by
Owner, as well as all remodeling

 

6



--------------------------------------------------------------------------------

and refurbishing of tenant premises as approved by Owner in connection with new
leases. Property Manager shall make recommendations, select contractors and
follow bid procedures as required, from time to time, by Owner and shall
supervise all such work to ensure compliance with contract requirements and
applicable law. Property Manager shall not release payment for such work, labor
and services until completed, nor pay for such materials or equipment until
properly installed, as required by the agreement with the lienor, and discharge
of the lien is coordinated with such payment. At Owner’s expense, Property
Manager shall, after obtaining Owner’s prior approval, discharge by payment,
bond or otherwise, any mechanics’ lien filed against the Property for work,
labor or services claimed to have been performed at, or for materials or
equipment furnished to, the Property for or on behalf of Property Manager or
Owner. Property Manager shall be entitled to tenant improvement supervision fees
and construction supervision fees as set forth in Section 1 of Schedule 1
attached hereto.

4.6 Service Contracts. Property Manager shall, in the name of and at the expense
of Owner, contract for those utilities and other building operation and
maintenance services which Property Manager or Owner shall deem advisable;
provided that, unless otherwise approved in writing (i) no service contract
shall be for a term exceeding one (1) year and (ii) each service contract shall
be terminable upon not more than thirty (30) days notice without cause, without
the prior written approval of Owner. The cost of all such services shall be
included in the Approved Budget or otherwise approved in writing in advance by
Owner. Property Manager shall, at Owner’s expense, purchase and keep the
Property furnished with all necessary supplies. All expenses shall be charged to
Owner at net cost and Owner shall be credited with all rebates, refunds,
allowances and discounts allowed to Property Manager. Upon request of Owner, all
service contracts shall be subject to Owner’s prior approval and to satisfaction
of such conditions as Owner may impose, and shall be competitively bid to at
least three (3) prospective vendors by Property Manager.

4.7 Tax and Mortgage Payments. If requested by Owner, Property Manager shall
obtain, verify and pay as a Property expense all bills for payments due under
all mortgages, real estate, personal property and improvement assessments with
respect to the Property and Owner’s personal property located therein. In such
event, all such expenses shall be included in the Approved Budget for the
Property. Property Manager shall cooperate with any consultant retained by Owner
to lower or minimize taxes, and recommend to Owner either payment or appeal of
such taxes as Property Manager deems appropriate.

4.8 Insurance Duties.

(a) If requested by Owner, Property Manager shall obtain and maintain insurance
with respect to the Property on behalf of Owner and at Owner’s expense. Property
Manager shall assist Owner in obtaining and maintaining all insurance coverages
required to be maintained by Owner pursuant to the terms and provisions of any
financing documents entered into between one or more lenders (mortgage,
mezzanine or otherwise) (collectively “Lenders”) and Owner and/or any affiliate
of Owner with respect to or otherwise relating to the Property (individually or
along with other properties) (collectively, “Loan Documents”). In furtherance of
the foregoing, if and to the extent that the Loan Documents require the Owner to
maintain additional insurance coverages, then Property Manager shall assist
Owner in obtaining such insurance coverages at Owner’s expense having the limits
of liability required by the respective

 

7



--------------------------------------------------------------------------------

Loan Documents. All insurance policies shall name any beneficiary under any deed
of trust encumbering the Property as mortgagee and as additional insured, loss
payee or otherwise, as applicable, and as required by the terms and provisions
of the respective Loan Documents.

(b) Property Manager shall cooperate with Owner’s insurance carrier in the
processing of claims and defense and settlement of lawsuits with respect to the
Property. Property Manager shall notify Owner’s general liability insurance
carrier and Owner at once of any personal injury or property damage known to
Property Manager or claimed by any tenant or third party on or with respect to
the Property, and forward to the insurance carrier (with copies to Owner) any
summons, subpoena, or other like documents served upon Property Manager which
relate to actual or alleged potential liability of Owner, Property Manager, or
the Property. Property Manager shall notify Owner of any fire or other casualty
to the Property and, in the case of any serious fire or other material damage to
the Property, telephone notice thereof to Owner’s insurance agent at once so
that an insurance adjuster may view the damage before repairs are started. After
consultation with and approval by Owner, Property Manager shall complete
customary loss reports in connection with fire and other damage to the Property.

4.9 Owner Inspection. Property Manager shall permit and facilitate inspection of
the work by Owner and its representatives and public authorities at all times of
any work performed at or with respect to the Property. Failure of Owner during
the term of this Agreement to discover or reject unacceptable work, or work not
in accordance with the terms of this Agreement, shall not be deemed an
acceptance thereof nor a waiver of Owner’s right to the proper execution of the
work or any part of it by Property Manager.

4.10 Security Deposits and Advance Rents. Property Manager shall maintain
detailed records of all security deposits and advance rents. Property Manager
shall comply in all material respects with applicable federal, state, and
municipal laws, ordinances and regulations relating to the holding and retention
of security deposits (including requirements regarding segregation). Property
Manager shall deposit all security deposits for the Property in an interest
bearing account in the name of Owner at the Bank on which Owner or Property
Manager may draw. Property Manager shall be authorized to withdraw monies from
such account only at such times as the security deposits are returnable to
tenants of the Property or in the event of a tenant default. All disbursements,
transfers and refunds made by Property Manager from such account shall be made
by a check drawn on such account or appropriate journal or bookkeeping entries
and shall be substantiated by appropriate records and accounting procedures.
Except as otherwise required by law or the specific provisions of the applicable
leases, all interest on the security deposit shall accrue to the benefit of
Owner, and Property Manager shall periodically, but not less than annually,
transfer any such accrued interest to the Operating Account or otherwise pay
said interest as may be required by law or the applicable lease. The funds in
such account, or the amount thereof requested by Owner, shall be delivered to
Owner upon forfeiture thereof by the tenant or otherwise upon Owner’s request.
Property Manager shall implement appropriate controls on the withdrawal of funds
from such account to prevent unauthorized withdrawals from such account.

4.11 Limitation on Authority. Notwithstanding any contrary provisions of this
Agreement, without first obtaining the prior written consent of Owner, Property
Manager shall not:

(a) Make any expenditure not approved by Owner as part of the Approved Budget or
as otherwise expressly permitted by this Agreement;

 

8



--------------------------------------------------------------------------------

(b) Enter into, create, or suffer to exist any lease, lien, encumbrance or
charge upon all or any portion of the Property or any interest therein;

(c) Enter into, modify, amend, change, cancel, or otherwise alter or allow the
alteration of the terms of any lease with respect to any portion of the
Property; or

(d) Alter or materially deviate from the marketing plan described in Section 5.4
once such marketing plan has been approved by Owner.

5. Leasing Responsibilities.

Property Manager shall be the leasing agent for the Property, and from and after
the Effective Date and subject to the termination of this Agreement under
Article 10, Property Manager shall perform all leasing functions relating to the
Property. Property Manager shall be paid for such leasing activities in
accordance with Schedule 1 attached hereto, which amounts shall be in addition
to the compensation otherwise payable to Property Manager hereunder. Without
limiting the generality of the foregoing, as the leasing agent for the Property,
Property Manager shall perform the following functions:

5.1 Leasing; Leasing Agent.

(a) Property Manager shall use its commercially reasonable best efforts to lease
all available space in the Property, which is at any time unleased during the
term of this Agreement. Property Manager’s responsibilities shall include lease
negotiation coordination, tenant improvement coordination, governmental liaison,
and tenant liaison, facilitating tenant move-in and similar activities. When
approved by Owner, Property Manager shall engage the services of other real
estate brokers to lease space in the Property who shall be paid such commissions
as may be included in the Approved Budget or otherwise established by Owner.
Property Manager shall employ a leasing representative, if applicable, to lease
the vacant space in the Property until which time at least 90% of the rentable
area in the Property is leased. Property Manager shall not be obligated to
employ a leasing representative to lease vacant space in the Property after such
date. Property Manager shall be entitled to a leasing commission of up to fifty
percent (50%), based on the commission schedule set forth on Schedule 1 attached
hereto if a leasing commission is paid or due to any broker other than Property
Manager in connection with a lease transaction, and, if no leasing commission is
paid or due to any broker other than Property Manager in connection with a lease
transaction, then Property Manager shall be entitled to a leasing commission of
one hundred percent (100%), based upon the commission schedule set forth on
Schedule 1 attached hereto, in connection with such lease transaction. The
initial leasing agent for the Property shall be [            ]. Any replacement
leasing agent shall be subject to Owner’s prior approval, which shall not be
unreasonably withheld, conditioned or delayed.

(b) Property Manager shall procure references from prospective tenants,
undertake a reasonable investigation of such references, and use its best
judgment in the selection of prospective tenants. Upon occurrence of a vacancy,
Property Manager will prepare

 

9



--------------------------------------------------------------------------------

and disseminate adequate rental listings. After a vacancy is listed, Property
Manager will cooperate with brokers in any manner likely to aid in successfully
filling the vacancy in accordance with Leasing Guidelines. Upon Owner’s request,
Property Manager shall give any Lender copies of all executed leases for the
Property and any other information requested by such Lender.

5.2 Monthly Reports. Property Manager shall furnish to the Owner monthly reports
indicating the space leased and vacated during the preceding calendar month, all
the space leased and the tenants thereof, as of the end of the preceding
calendar month, the rental rate and status of rental payments of all the space
leased as of the end of the preceding calendar month, the names and business or
profession of all prospective tenants contacted, the status of negotiations with
interested prospective tenants, inquiries and offers received regarding renting
space, including inquiries and offers from brokers, advertising and promotional
activity, and similar activity and developments, all in such form and detail as
Owner shall reasonably require. Property Manager shall cooperate with all
licensed real estate brokers having clients interested in renting space in the
Property, and subject to the limitation set forth in Section 5.1 above, shall
pay, at Owner’s expense, commissions to such brokers at rates approved by Owner.

5.3 Lease Negotiations. If requested by Owner, negotiations with prospective
tenants shall be conducted by Property Manager or under its direction. All
leases shall be prepared by Property Manager in the name of Owner and shall be
in accordance with the Leasing Guidelines and on a form approved by Owner. All
leases shall be presented to and executed by Owner unless Owner directs Property
Manager to the contrary.

5.4 Advertising and Promotion. Property Manager shall prepare an advertising and
promotional plan, including any necessary related materials for the Property,
which plan and materials shall be used only after Owner’s approval and shall
comply with all applicable laws, ordinances and regulations. All advertising and
promotional expenses shall be in accordance with the Approved Budget or as
otherwise approved by Owner from time to time.

5.5 Rates; Leasing Guidelines. Rental rates, minimum and maximum length of lease
terms, and other material lease terms for proposed leases at the Property
(“Leasing Guidelines”), which shall be in accordance with the Loan Documents,
shall be established by Owner. Property Manager shall, at Owner’s request,
provide market information and general office space rental rate surveys and
prepare, review and make recommendations to Owner with respect to the Leasing
Guidelines for the Property from time to time.

5.6 Registration Procedure. On the expiration or earlier termination date of
this Agreement, Property Manager shall furnish Owner with a written list of new
tenants, if any, with whom Owner has signed a letter of intent, at the time of
such expiration or termination, for the leasing of space in the Property and as
to which Property Manager is entitled to compensation under the terms of this
Article 5.

5.7 Commissions for Sale or Transfer. Except as provided in Schedule 1 attached
hereto, no commission or compensation shall be payable to Property Manager in
connection with the sale or other transfer of the Property or any portion
thereof.

 

10



--------------------------------------------------------------------------------

5.8 License. Property Manager shall either be licensed or delegate its duties
hereunder to an affiliate of Property Manager that is licensed as a real estate
broker which shall comply with all requirements and regulations of the Texas
Real Estate Commission or its equivalent.

6. Methods of Operation.

6.1 Contracting. All contracts approved by Owner for capital improvements and
all contracts for the refurbishing and remodeling of tenant spaces which
(a) cover expenditures included within the Approved Budget or expenditures which
are otherwise approved in advance by Owner and (b) which are approved in advance
by Owner or otherwise meet written criteria established by Owner for such
contracts, shall be executed by Property Manager as agent and on behalf of
Owner, and all costs and expenses associated therewith shall be paid by Owner.
Without relieving it of its obligations hereunder, Property Manager shall be
entitled, at its expense, to enter in its own name into such subcontracts with
third parties to perform any of the management functions which are the subject
of this Agreement as it may determine, subject to the prior written approval of
Owner, which approval shall not be unreasonably withheld, conditioned or
delayed; provided, that Property Manager shall not be permitted to subcontract
all or substantially all of its obligations with respect to the management,
operation or leasing of the Property without Owner’s prior written consent,
which consent may be granted or withheld in Owner’s sole and absolute
discretion. All other contracts with respect to the Property and all tenant
leases shall be executed by Owner. Upon any termination of this Agreement,
Property Manager shall, if requested by Owner, assign all assignable contracts
executed by Property Manager to Owner.

(a) From time to time, Owner will furnish Property Manager with and/or will
approve plans and specifications for work such as capital replacement or
purchase, leasehold improvements or rearrangement. If Property Manager estimates
the cost for such work to be more than $50,000, Property Manager shall obtain
lump sum competitive sealed bids for the work from three (3) or more independent
contractors specified by Owner unless, in the opinion of Owner and Property
Manager, competitive bidding is not practical. Before entering into any contract
subject to the bid process, Property Manager shall prepare an analysis of the
bids and recommend to Owner its choice from the list of all qualified bidders.
Property Manager shall promptly enter into a contract, as agent and on behalf of
Owner, with the successful bidder approved by Owner, without additional mark-up
to Property Manager of any kind. All contracts shall conform to the requirements
of this Agreement.

(b) If there is certain work which Property Manager wishes to perform with its
own forces or forces of an affiliate, Property Manager shall submit its bid in
the same manner and form as the competing independent contractors. In such
cases, however, Property Manager’s bid must be received by Owner at least
twenty-four (24) hours before the time for receipt of the independent
contractors’ bids. After receiving all bids, Property Manager shall prepare an
analysis of the bids and recommend to Owner its choice from the list of all
qualified bidders. If the bid of Property Manager or such affiliate is selected
by Owner, such person shall perform the work.

 

11



--------------------------------------------------------------------------------

(c) If Owner elects not to competitively bid work which has been performed
previously by Property Manager with its own forces or forces of its affiliate,
Property Manager shall prepare for Owner a detailed proposal of the actual cost
of the work and Owner shall determine who will perform the work.

(d) If authorized by Owner, work may be contracted for on a time and materials
basis, provided the independent contractor or Property Manager, or its affiliate
(provided that the cost of such work shall not exceed the fair market value for
such work if it is performed by Property Manager or its affiliate), as the case
may be, furnishes Owner with an estimate of the cost of the work and, as a
condition for payment, the work is documented to Owner’s reasonable
satisfaction. If the invoice total (excluding tax) exceeds the estimate by more
than five percent (5%) from the estimate, a detailed explanation of the cause
shall be attached to the documentation.

6.2 Compliance with Laws.

(a) Subject to the other provisions of this Agreement, Property Manager shall be
responsible for compliance with (i) all applicable federal, state and municipal
laws, ordinances, regulations and orders applicable to Property Manager or
relative to the management, leasing, use, operation, repair and maintenance of
the Property; (ii) applicable laws and regulations relating to workers’
compensation, social security, unemployment insurance, hours of labor, wages,
working conditions and other employer-employee related subjects; and (iii) the
rules, regulations or orders of the local Board of Fire Underwriters or other
similar body. Property Manager shall promptly remedy any violation of any such
law, ordinance, rule, regulation or order which comes to its attention. Expenses
incurred by Property Manager in so complying and in correcting any such
violation shall be included in the Approved Budget or otherwise approved in
advance by Owner, provided, Property Manager shall be solely responsible for any
fine or other cost or penalty imposed upon Owner stemming from Property
Manager’s failure to comply with any law, ordinance, rule or regulation,
provided that (a) Owner does not cause such violation (or prevent Property
Manager’s compliance therewith), and (b) the Approved Budget is adequate to
permit Property Manager to make any expenditures necessary to comply with such
laws, rules, ordinances or regulations.

(b) Property Manager agrees that, for the purpose of compliance with the
requirements of the Occupational Safety and Health Act of 1970, as amended
(“OSHA”), work performed on the Property shall be deemed entirely within
Property Manager’s responsibility. Property Manager will notify Owner promptly,
in writing, if Property Manager observes an unsafe condition on the Property, or
if a charge of non-compliance with OSHA has been filed or to Property Manager’s
knowledge threatened to be filed against Property Manager or Owner in connection
with the Property.

(c) Notwithstanding the foregoing, however, subject to the last sentence of
Section 6.2(a) above, Property Manager shall not be responsible for compliance
with the laws, ordinances, rules and regulations described in this Section if
such compliance reasonably requires the expenditure of Owner’s funds, but such
expenditure is disapproved by Owner.

 

12



--------------------------------------------------------------------------------

(d) Property Manager shall comply with all applicable laws relating to the terms
and conditions of employment of any person employed in connection with the
services provide to the property. Property Manager agrees that, with respect to
any person or entity that is employed in connection with the services, there
shall be no discrimination against or segregation of any person or group of
persons on account of age, gender, sexual orientation, marital status, race,
color, religion, national origin or ancestry. Property Manager shall also comply
with the provisions of any applicable non-discrimination and affirmative action
requirements.

6.3 Bonding. At Owner’s request, all employees of Property Manager who handle or
are responsible for Owner’s funds shall be covered by a fidelity bond. The
amount of such bond shall be determined by Owner, and the premium therefore
shall be paid or reimbursed by Owner as an operating expense of the Property.

6.4 Legal Proceedings. Property Manager shall, at Owner’s request and expense,
engage counsel and cause such legal proceedings to be instituted as may be
necessary to enforce payment of rent and compliance with leases or to dispossess
tenants. Property Manager shall use Owner’s legal counsel or other legal counsel
approved by Owner to institute such actions, and all compromises shall be
subject to the prior approval of Owner. Attorneys’ fees and costs so incurred
shall be expenses of the Property, but such fees and costs shall be submitted to
Owner for approval prior to payment.

6.5 Employment of Personnel. All employees at the Property shall be employees of
the Property Manager and not Owner. Property Manager shall have in its employ at
all times after the Effective Date a sufficient number of capable employees to
enable it to properly, adequately and economically manage, operate and maintain
the Property in accordance with the Operating Standard. All matters pertaining
to the employment, supervision, compensation, promotion and discharge of such
employees, as well as union negotiation and compliance with laws and regulations
dealing with employee matters, are the responsibility of Property Manager, which
is in all respects the employer of such employees. Property Manager shall be
responsible to Owner for the acts and omissions of its agents and employees, and
the employees and agents of its affiliates, each acting within the scope of his
or her relationship with Property Manager or its affiliates. Property Manager
shall enter into contracts with independent contractors that require each
independent contractor to be responsible to Property Manager and Owner for the
acts and omissions of the independent contractor’s agents and employees and
shall engage persons who perform work on or about the Property who are at all
times clean, neat, orderly, of good character, and of a caliber and fitness to
work in and about a first-class Property. Property Manager shall ensure that all
of its employees understand that they are the employees of Property Manager and
not Owner. The wages, salaries and other compensation paid to Property Manager’s
employees at the Property, and to others who perform special services for the
benefit of the Property, shall be reimbursed by Owner to Property Manager as
provided in Article 8. In the event that any expenses are attributable in part
to the Property and in part to other properties owned and/or managed by Property
Manager or any of its affiliates, such expenses shall be prorated by Property
Manager as appropriate from time to time and in a manner agreeable to Owner.

 

13



--------------------------------------------------------------------------------

6.6 Services to Existing Tenants. Property Manager shall perform services for
tenants of the Property which are normally provided by owners of Comparable
Properties or which are specifically requested by Owner (based on the
requirements of the tenant leases). Property Manager shall use its best efforts
to render such services to tenants of the Property at a minimum cost to Owner
consistent with Owner’s standards for the Property.

7. Financial Matters.

7.1 Cash Management. Subject to the requirements of the Lenders under the Loan
Documents and as directed by Owner, Property Manager shall deposit all Rent (as
hereinafter defined) and other funds received from the Property or for or on
behalf of Owner into the Operating Account and pay from the Operating Account
all expenses of the Property.

7.2 Payment of Bills. Property Manager shall pay promptly all expenses of the
Property and other expenses it incurs in the performance of this Agreement, on
Owner’s behalf, in accordance herewith and at Owner’s expense, and agrees to
hold Owner harmless from and against any claim or liability on account of
nonpayment of such expenses when properly due and payable and so long as there
are sufficient amounts in the Operating Account to cover such expenses. Upon
demand, or on expiration or earlier termination of this Agreement, Property
Manager will pay over promptly to Owner any balance remaining in the Operating
Account, after deducting any sums properly due and owing to Property Manager
hereunder (subject to Owner’s prior approval), and shall remove its name as a
signatory on the Operating Account and shall submit an itemized accounting of
such sums together with such supporting data as Owner may reasonably require.

8. Compensation of Property Manager.

8.1 Compensation. For its services hereunder, Property Manager shall be paid a
Management Fee and other compensation as specified in Schedule 1 attached
hereto. For the purposes of Schedule 1, “Property Income” means all Rent and all
Other Income payable from Property operations during each fiscal year, except
interest income derived from Property funds on deposit in financial
institutions. “Rent” shall mean all amounts payable by Property tenants other
than Other Income and other than (i) security and other tenant deposits (other
than as applied to pay rent) and (ii) rents paid in advance by tenants, except
the portion of any such advance payment applied to the rent due for the current
month. “Other Income” shall mean all income from the Property other than Rent,
including parking charges (net of fees paid to any other manager providing
parking management services), operating expense reimbursements, and fees,
amounts paid for after hours or excess utilities and/or air conditioning
service, amounts paid for special services rendered to tenants and vending
machine rental charges, but shall not include amounts received (i) in settlement
of insurance claims (other than amounts which compensate Owner for income which
Owner otherwise would have received from the Property), (ii) as awards in
litigation or other proceedings (other than amounts which compensate Owner for
income which Owner otherwise would have received from the Property), (iii) as
costs and fees recovered in litigation, (iv) from abatements, reductions,
refunds or returns of taxes paid or amounts paid under construction or service
contracts, (v) as discounts or dividends on insurance policies, (vi) as proceeds
from the sale, financing or refinancing of the Property or any portion thereof,
(vii) as capital contributions to Owner by, or loans to Owner by, members of
Owner

 

14



--------------------------------------------------------------------------------

whether or not held by Property Manager, and whether or not held by tenants
prior to the date hereof, or (viii) as reimbursement or pass through of the
Management Fee and other compensation hereunder, included in any portion of
rental payments or other payments under leases or otherwise. All Property
Income, Rent and Other Income shall be accounted for hereunder on an accrual
basis in accordance with GAAP, consistently applied.

8.2 Employee Compensation. Employees of Property Manager shall be compensated on
the following basis:

(a) The number, job classifications, general duties and salaries of employees of
Property Manager who will be employed on-site in the direct management of the
Property shall be determined by Property Manager, subject to Owner’s reasonable
approval. All wages, salaries, and other compensation paid to such on-site
employees of the Property shall be reasonable in amount and shall be reimbursed
by Owner to Property Manager, provided that such wages, salaries and other
compensation are included in the Approved Budget. For this purpose, on-site
employees shall not include the personnel listed on Schedule 2 attached hereto.
Wages and other compensation for on-site employees who perform services for the
Property and other properties shall be equitably allocated between the Property
and any such other Properties for which such personnel render services in
accordance with employee time records but in no event in excess of the amount
provided in the Approved Budget.

(b) In addition to the employment of on-site employees as provided in
Section 8.2(a), Property Manager may, from time to time, employ its general
operations personnel to perform direct special services required for the benefit
of the Property; provided, however, that Property Manager shall obtain the prior
approval of Owner for the employment of such special personnel, except in
emergency situations. Owner shall reimburse Property Manager for such direct
services rendered by approved special personnel in an amount set forth in a bid
or purchase order approved by Owner at the time of approval of such personnel.
Persons whose compensation may not be charged to Owner for services rendered to
the Property include the general asset management personnel of Property Manager
who are not on-site at the Property. Unless Owner has approved of such costs in
writing, no general, corporate, administrative overhead or off-site costs shall
be reimbursed to Property Manager, except the cost of an off-site project
accountant and off-site accounts receivable and/or accounts payable personnel,
which cost shall be equitably allocated between the Property and other property
or assets for which such personnel render services (but in no event in excess of
the amount provided in the Approved Budget) shall be reimbursed to Property
Manager.

(c) Property Manager shall make disbursements and deposits for all compensation
and other amounts payable with respect to persons employed by Property Manager
in the operation of the Property and approved by Owner or shown on an Approved
Budget. The amounts so payable shall include, but not be limited to, wages,
salaries, and other compensation, unemployment insurance, social security,
worker’s compensation, employee benefit packages and other charges imposed by a
governmental authority or provided for in a union agreement. Property Manager
shall maintain complete payroll records.

 

15



--------------------------------------------------------------------------------

8.3 Reimbursable Expenses, Office and Other Services. In accordance with the
Approved Budget, Property Manager shall be entitled to reimbursement from Owner
for all direct out-of-pocket expenses including, but not limited to, normal
office expenses and normal business expenses associated with operating an
on-site business office at the Property. Further, Owner shall provide for
Property Manager’s use at reasonable cost to Owner an adequately furnished
management office in the Property to be utilized directly for the benefit of the
Property, together with telephone service, office janitorial service, printed
forms and customary office supplies and equipment (such as typewriters,
computers, photocopying equipment and calculators). The method of furnishing and
equipping such office, and the total cost thereof, shall be mutually agreed upon
by Owner and Property Manager from time to time. Property Manager shall
equitably allocate such costs to all properties managed out of the same on-site
office and Owner shall not be charged for any such costs properly allocated to
any properties other than the Property.

8.4 Non-Reimbursable Expenses. The following expenses or costs incurred by or on
behalf of Property Manager in connection with this Agreement shall be at the
sole cost and expense of Property Manager and shall not be reimbursed by Owner:

(a) Gross salary and wages, payroll taxes, insurance, workers’ compensation, and
other benefits of Property Manager’s office personnel not employed on site at
the Property with the exception of an off-site project accountant and off-site
accounts receivable and/or accounts payable personnel not employed as approved
special personnel as provided in Section 8.2(b). Such office personnel include
those identified on Schedule 2 attached hereto.

(b) General accounting and reporting services which are considered to be within
the reasonable scope of Property Manager’s responsibility under this Agreement,
without limiting the Owner’s obligations to reimburse Property Manager for costs
of on-site personnel who may be involved in providing such accounting and
reporting services including an off-site project accountant and off-site
accounts receivable and/or accounts payable personnel.

(c) Costs of forms, papers, ledgers, and other supplies and equipment used in
Property Manager’s operations at any location off the Property and rent for
Property Manager’s offices located off the Property.

(d) Advances made to employees and agents and cost of travel by Property
Manager’s employees and agents to and from the Property.

(e) Losses arising from negligence or fraud on the part of Property Manager, or
Property Manager’s employees, officers or agents or from acts outside the scope
of Property Manager’s authority hereunder.

(f) Comprehensive crime insurance or fidelity bond purchased by Property Manager
for its own account.

8.5 Payment of Compensation and Expenses. Payment or reimbursement of the
amounts described in Sections 8.1 through 8.3 above shall be as follows:

(a) The Management Fee and other compensation payable to Property Manager as set
forth in Schedule 1 shall be paid monthly in arrears upon closing of the books
for Property operations for each month based on the Property Income (as defined
in Section 8.1) and

 

16



--------------------------------------------------------------------------------

determined on an accrual basis in accordance with GAAP consistently applied. The
first payment of said Management Fee shall be payable in arrears upon the
closing of the books for the first month or partial month following the
Effective Date. Any leasing commission that may become due in accordance with
Schedule 1 shall be paid upon lease execution.

(b) Employee expenses and out-of-pocket expenses incurred and reimbursable
pursuant to Sections 8.2 and 8.3 shall be reimbursed to Property Manager when
due but not more frequently than once per month. A detailed summary of such
reimbursable expenses shall be included on Property Manager’s monthly accounting
to Owner.

9. Indemnification; Insurance.

9.1 Property Manager’s Indemnity. Property Manager shall indemnify and save
Owner and its members, managers, affiliates, officers, directors, shareholders,
partners, subsidiaries, affiliates, agents, employees, and representatives, and
their respective successors, heirs, legal representatives, and assigns
(collectively, “Owner Indemnitees”) harmless from and defend the Owner
Indemnities against any and all losses, liabilities, damages and claims, and
reimburse them for all expenses they incur (including the cost of litigation and
reasonable attorneys’ fees) on account of personal injury or death to persons
and damage to property which occurs on the Property, to the extent caused by the
willful misconduct or negligent act or omission of Property Manager or any
persons employed by it hereunder, or by anyone employed by such persons or
otherwise relating to the performance of Property Manager’s duties hereunder to
the extent such liabilities and claims are insured by Property Manager’s
insurance carrier pursuant to Section 9.2 or arise out of the breach of Property
Manager’s duties or obligations under this Agreement or acts outside the scope
of Property Manager’s authority hereunder. This Section 9.1 shall survive the
expiration or earlier termination of this Agreement.

9.2 Property Manager’s Insurance.

(a) Coverages. During the term of this Agreement, Property Manager (as a
reimbursable expense under this Agreement) and independent contractors employed
by Property Manager (at such contractor’s expense) shall maintain in full force
and effect the following kinds of insurance covering its respective operations
in connection with the Property:

(1) Commercial General Liability Insurance, including coverage for bodily
injury, property damage, personal injury (employee and contractual liability
exclusions deleted), products and completed operations, contractual liability
(including coverage of the contractual liability described in Sections 9.1 and
9.3, as applicable), owner’s protective liability and broad-form property
damage, with the following limits of liability: Two Million Dollars ($2,000,000)
per occurrence; Two Million Dollars ($2,000,000) aggregate on a per location
basis.

(2) Workers’ Compensation Insurance, in compliance with the requirements of
[            ] law, and Employer’s Liability Insurance, with limits of not less
than One Million Dollars ($1,000,000), covering all employees who are engaged in
any work under this Agreement; and

 

17



--------------------------------------------------------------------------------

(3) Comprehensive Automobile Liability when the services to be performed require
use of a motor vehicle.

(4) Upon Owner’s request, Property Manager will obtain (i) a fidelity bond in
such reasonable amount as Owner may specify covering all employees of Property
Manager who handle or are responsible for Owner’s funds, and (ii) an errors and
omissions policy of insurance in form and in an amount reasonably satisfactory
to Owner. The premium for such bond(s) and insurance shall be paid or reimbursed
by Owner.

(5) Such other insurance as Owner may reasonably require, required by Lender or
required under the Loan Documents, provided that Owner pays directly or
reimburses Property Manager for the premiums for such other types or amounts of
insurance and provided that such other insurance is readily available to
Property Manager.

Such insurance coverage shall be subject to Owner’s approval for adequacy of
protection and Owner may elect to insure Property Manager under policies carried
by Owner. If Owner does not elect to insure Property Manager under Owner’s
policies, Property Manager’s policies shall name Owner, its members and its
lenders, as designated by Owner, as additional insureds.

(b) Form. The limits of liability of the insurance coverage specified in
Sections 9.2(a), above, may be provided by any combination of primary insurance
policies and excess liability (“umbrella”) insurance policies. Property Manager
agrees to procure the addition of Owner, its members, and its lenders designated
by Owner as additional named insureds (with an appropriate cross-liability or
severability of interest endorsement) to those insurance policies maintained by
Property Manager which cover losses, costs, expenses, damages and attorneys’
fees resulting from or arising out of the negligence of Property Manager, its
staff members, employees, agents and representatives, including Property
Managers’ Commercial General Liability and Comprehensive Automobile Liability
Insurance policy. Property Manager shall promptly deliver to Owner certificates
of insurance, or other evidence that Property Manager is maintaining the minimum
levels of insurance set forth above, as reasonably requested by Owner. The
insurance policies required under this Agreement shall provide that none of the
required coverage may be canceled or terminated without thirty (30) days’ prior
written notice to Owner.

(c) Waiver of Subrogation. Owner and Property Manager will each require the
carriers of property insurance covering the Property to waive any of their
respective rights of subrogation against each other and Owner Indemnitees or
Property Manager Indemnitees, as the case may be, to the extent of the face
amounts of the property insurance policies. Owner and Property Manager each
waive any rights of subrogation or recovery against the other for damage or loss
to its respective property due to perils covered by the policies of insurance
obtained covering the Property or which are required hereunder to be obtained,
to the extent of the face amounts of the insurance policies which were or are
required hereunder to be obtained. This waiver shall apply whether or not the
damage or loss may be attributable to the fault or negligence of either party or
its respective agents, employees, visitors or contractors. Any deductible shall
be deemed to be insurance coverage for purposes of this Section 9.2. Property
Manager, on behalf of Owner, shall require similar waivers from all consultants,
contractors, and subcontractors it employs on the Property and each of their
respective insurers.

 

18



--------------------------------------------------------------------------------

9.3 Third Party Indemnity. Property Manager shall require that all persons it
employs hereunder (other than common law employees) indemnify and save the Owner
Indemnitees and Property Manager and its members, managers, affiliates,
officers, directors, shareholders, partners, subsidiaries, affiliates, agents,
employees, and representatives, and their respective successors, heirs, legal
representatives, and assigns (collectively “Property Manager Indemnitees”)
harmless from, and defend them against, all liabilities, losses and claims, and
reimburse them for all expenses they incur (including the costs of litigation
and reasonable attorneys’ fees) on account of personal injury or death to
persons and damage to property which occurs on the Property, to the extent
caused by the willful misconduct or negligent act or omission of such
independent contractor, or employees or agents of such independent contractor,
arising from or related to the performance of work or services it performs on or
about the Property, or from breach of its contract with Property Manager or acts
outside the scope of its authority under its agreement with Property Manager.
Each independent contractor that Property Manager employs hereunder shall pay
for and defend any and all suits or actions threatened or instituted against
Owner Indemnitees or Property Manager Indemnitees, shall pay all reasonable
attorneys’ fees, litigation costs and all other expenses in connection
therewith, and shall promptly discharge any judgments arising there from. These
conditions shall also apply to any work or operations subcontracted by such
contractors. Such provisions shall expressly survive the expiration of any
contracts in which they are contained.

9.4 Owner’s Indemnity.

(a) Subject to Sections 9.1 and 9.3, Owner shall indemnify and save the Property
Manager Indemnitees harmless from and defend them against all losses,
liabilities, damages and claims and reimburse them for all expenses they incur
(including the cost of litigation and reasonable attorneys’ fees) on account of
personal injury or death to persons and damage to tangible property which occurs
on the Property, to the extent caused by the willful misconduct or negligent act
or omission of Owner, its agents (except Property Manager or any affiliates of
the foregoing), their licensees or persons they employ; provided that with
respect to claims contemplated by this Section 9.4 which are made by independent
contractors employed by Property Manager, (i) Property Manager has complied with
Section 9.3 above or (ii) Owner has waived, in writing, its requirement that
Property Manager comply with Section 9.3 above. This Section 9.4 shall survive
the expiration or earlier termination of this Agreement.

(b) Owner shall have the right to defend, at its expense and by counsel of its
own choosing, against any claim or liability to which the indemnity agreement
set forth in Subsection 9.4(a) would apply, and the right of any Property
Manager Indemnitee to defend or settle any such claim shall be limited to those
cases where Owner has failed or refused to defend. Owner or its counsel shall
periodically advise Property Manager’s counsel of the status of all proceedings.

9.5 Indemnity for Breach.

(a) Notwithstanding anything to the contrary contained herein, in no event shall
Owner be deemed to be in default hereunder if such default is caused solely by
Property Manager. Owner will indemnify, defend and hold harmless Property
Manager Indemnitees from any claim, liability, or expense (including reasonable
attorneys’ fees and the cost of litigation)

 

19



--------------------------------------------------------------------------------

resulting from (i) breach of this Agreement by Owner unless such action or claim
shall have arisen out of the misconduct or wrongful or negligent act or omission
of Property Manager, its agents or employees, or (ii) any action or claim
against Property Manager arising out of the performance of Property Manager’s
obligations hereunder, provided that (x) such performance was within the scope
of Property Manager’s authority under this Agreement or based upon the direction
of Owner, and (y) such action or claim shall not have arisen out of the
misconduct or wrongful or negligent act or omission of Property Manager, its
agents or employees.

(b) Property Manager will indemnify, defend and hold harmless Owner Indemnitees
from any claim, liability or expense (including reasonable attorneys’ fees and
the cost of litigation) resulting from (i) acts of Property Manager outside the
scope of Property Manager’s authority hereunder, including, without limitation,
any acts constituting fraud or criminal conduct, or (ii) breach of this
Agreement by Property Manager. This Section 9.5 shall survive the expiration or
earlier termination of this Agreement.

10. Term of Agreement.

10.1 Term; Start-Up Period. The initial term of this Agreement shall commence on
the Effective Date, and shall continue for a period of five (5) years thereafter
unless terminated earlier pursuant to Section 10.2. This Agreement shall
automatically be renewed upon provisions identical to those contained herein
(unless modified by mutual agreement of the parties) for successive periods of
one (1) year each unless Property Manager, in its discretion, elects not to
renew this Agreement by giving written notice to Owner of its termination of
this Agreement at least thirty (30) days prior to the expiration of the term
then in effect.

10.2 Early Termination. Notwithstanding the provisions of Section 10.1, this
Agreement may be terminated prior to the expiration of the initial term or any
renewal thereof upon the occurrence of any of the following events:

(a) Property Manager may terminate this Agreement by providing Owner with thirty
(30) days’ prior written notice at any time after a default by Owner hereunder
and the failure of Owner to cure the same within thirty (30) days after written
notice by Property Manager of such default, (unless such default is a
non-monetary default, and is of such a nature as to reasonably require more than
thirty (30) days to cure, then such longer period of time as may be needed in
the exercise by Owner of due diligence to effect a cure of such default but in
no event longer than ninety (90) days); or

(b) This Agreement may be terminated by Owner, by at least thirty (30) days’
written notice to Property Manager, upon the destruction of a substantial part
of the Property improvements, or if the Property is rendered untenantable in
whole or in substantial part, by fire or other casualty, provided that Owner
does not thereafter proceed with the reconstruction of the Property. If Owner
does so proceed to commence the reconstruction of the Property, or any portion
thereof, within eighteen (18) months after such destruction, this Agreement
shall immediately again become effective and binding on both parties; or

 

20



--------------------------------------------------------------------------------

(c) Upon thirty (30) days prior written notice to Property Manager, Owner may
terminate this Agreement at any time for “cause,” as such term is hereafter
defined; provided, however, Property Manager shall not be in default hereunder
and “cause” for termination shall not exist unless Owner has given Property
Manager written notice of the event or circumstance alleged to constitute
“cause” for termination hereof and Property Manager fails to correct or remedy
such circumstance or event within the applicable cure period specified for such
breach. The existence of “cause” for termination shall be subject to arbitration
under Article 13. During the arbitration of the existence of “cause” for
termination or the adequacy of any cure by Property Manager, Property Manager
shall continue to perform its duties and be paid the Management Fee and other
compensation hereunder. The term “cause” as used herein in connection with the
termination of this Agreement shall mean:

(1) The failure of Property Manager to comply with any of its obligations under
this Agreement which may be cured by the payment of a sum of money (such failure
being deemed a monetary default hereunder) or the failure of Property Manager to
comply with any of its other material obligations under this Agreement, where
such failure is not cured by Property Manager within ten (10) days after written
notice thereof from Owner for a monetary default or within thirty (30) days
after written notice thereof from Owner (or such longer period of time as may be
needed in the exercise by Property Manager of due diligence to effect a cure of
such failure) but in no event longer than one hundred twenty (120) days) for a
non-monetary default; or,

(2) The material failure by Property Manager to manage and operate the Property
in accordance with the Operating Standard where such failure is not cured by
Property Manager within thirty (30) days after written notice thereof from Owner
(or such longer period of time as may be needed in the exercise by Property
Manager of due diligence to effect a cure of such failure); or,

(3) Fraud or intentional material misrepresentation by Property Manager; or

(4) The sale of all of the Property to a third party not affiliated with Owner,
or the foreclosure by Owner’s lender (or any of its successors or assigns) on
the Property pursuant to its deed of trust encumbering the Property.

10.3 Effects of Termination. Upon the termination of this Agreement by any
means:

(a) Owner shall remain bound by and indemnify Property Manager against
obligations and expenses on all contracts, commitments and purchase orders
placed or made by Property Manager on behalf of Owner within Property Manager’s
authority hereunder, up to the effective date of termination, if such contracts
(i) are terminable by Owner upon up to thirty (30) days notice, or (ii) have
been specifically approved by Owner if such contracts do not contain such
termination right. Owner shall remain obligated to Property Manager for all
Management Fees and other compensation hereunder earned by Property Manager
through the date of termination and for all reimbursements due to Property
Manager pursuant to this Agreement; provided, however, Owner may withhold such
unpaid Management Fees if this Agreement is terminated by Owner pursuant to
Section 10.2(b)(1), (3) or (4) pending resolution of damages Owner has incurred,
if any, because of Property Manager’s breach or act or omission.

 

21



--------------------------------------------------------------------------------

(b) Upon Owner’s payment to Property Manager of all Management Fees earned by
Property Manager through the date of termination, plus all reimbursements due to
Property Manager pursuant to this Agreement, less any offset due Owner under
Section 10.3(a), except as set forth in Section 10.3(c), Property Manager shall
have no further rights, duties, liabilities or obligations whatsoever under this
Agreement and Owner shall have only those rights which may arise hereunder or at
law or in equity due to a breach of this Agreement by Property Manager.

(c) Property Manager shall remain obligated:

(1) To render to Owner a final accounting of income and expenses of the Property
as provided in this Agreement within forty-five (45) days after termination or
expiration of this Agreement.

(2) To deliver to Owner all income and all security deposits from the Property
for which Property Manager is responsible hereunder. If there is any dispute
between Owner and Property Manager concerning the payment of unpaid Management
Fees, reimbursement of expenses or other amounts to be paid under this Agreement
as of the date of termination, Property Manager shall deposit any funds it is
responsible for hereunder with respect to the Property on the date of
termination into an escrow account with an independent escrow holder which
requires the agreement of both Owner and Property Manager to release the funds.

(3) To deliver to Owner all keys, records, contracts, leases, receipts, unpaid
bills and other documents relative to the Property and in Property Manager’s
possession at the date of termination and to assign to Owner all of its rights
and obligations in purchase orders, contracts, warranties, and other commitments
which Owner requests that it assign.

(4) To reasonably cooperate with Owner and any successor manager, at no expense
or liability to Property Manager, to effectuate a smooth transition of
management and operation of the Property.

(5) To remove any signs that it placed at the Property indicating that it is the
manager of same and restore all damage resulting therefrom.

(6) To, for a period of ninety (90) days after such expiration or cancellation,
make itself reasonably available to consult with and advise Owner or such other
person or persons regarding the operation and maintenance of the Property; in
such event, Owner shall reimburse Property Manager for all of its reasonable
costs and expenses incurred during such 90-day period in connection with
providing such consulting and advisory services to Owner or such other person or
persons regarding the Property.

(7) To continue to indemnify Owner for matters specified under Sections 9.1 and
9.5 above and for any other obligations that expressly survive the termination
hereof.

 

22



--------------------------------------------------------------------------------

(d) All personal property (including but not limited to equipment, hardware,
trade and non-trade fixtures, materials and supplies) acquired pursuant to this
Agreement, whether paid for directly by Owner or by way of reimbursement to
Property Manager, shall become the property of Owner and shall remain in the
Property at the termination of this Agreement.

(e) Notwithstanding the foregoing, the termination or expiration of this
Agreement shall not affect the rights of either party with respect to any
damages at law or in equity it may have suffered as a result of any breach of
this Agreement, nor shall it affect the rights of either party with respect to
liability or claims accrued, or arising out of events occurring, prior to the
date of such termination or expiration (including, without limitation, the
defense and indemnification obligations set forth in Article 9 hereof).

This Section 10.3 shall survive the expiration or earlier termination of this
Agreement.

11. General Provisions.

11.1 Independent Contractor. It is expressly understood and agreed that Property
Manager is an independent contractor under this Agreement. Owner shall not and
does not by this Agreement in any way or for any purpose become a partner of
Property Manager in the conduct of its business, or otherwise, or a joint
venturer of or a member of a joint enterprise with Property Manager (except that
Property Manager is an affiliate of Owner). It is expressly understood and
agreed by the parties hereto that either party may engage in any other business
or investment, including the ownership of or investment in real estate and the
development, operation and management of office, commercial and retail
buildings, and that the other party hereto shall have no rights in and to any
such business or investment or the income or profit derived there from.

11.2 Notices. All notices, approvals, demands, reports and other communications
provided for in this Agreement (individually, a “Notice”) shall be in writing
and shall be given to such party at its address set forth below or such other
address as such party may hereafter specify for the purpose by Notice to the
other party listed below. Each Notice shall be deemed delivered to the party to
whom it is addressed (a) if personally served or delivered, upon delivery,
(b) if given by certified or registered mail, return receipt requested,
deposited with the United States Mail with first-class postage prepaid,
seventy-two (72) hours after such Notice is deposited with the United States
Mail, (c) if given by overnight courier with overnight courier charges prepaid,
twenty-four (24) hours after delivery to said overnight courier, or (d) if given
by any other means, upon delivery when delivered at the following address:

If to Owner:

                                                             

                                                             

                                                             

and a copy to:

                                                             

                                                             

                                                             

 

23



--------------------------------------------------------------------------------

If to Property Manager:

                                                             

                                                             

                                                             

11.3 Attorneys’ Fees. If any action, arbitration or proceeding be commenced
(including an appeal thereof) to enforce any of the provisions of this Agreement
or to enforce a judgment, whether or not such action is prosecuted to judgment
(“Action”), (a) the unsuccessful party therein shall pay all reasonable costs
incurred by the prevailing party therein, including reasonable attorneys’ fees
and reasonable costs, court costs and reimbursements for any other expenses
incurred in connection therewith, and (b) as a separate right, severable from
any other rights set forth in this Agreement, the prevailing party therein shall
be entitled to recover its reasonable attorneys’ fees and costs incurred in
enforcing any judgment against the unsuccessful party therein, which right to
recover post-judgment attorneys’ fees and costs shall be included in any such
judgment. The right to recover post-judgment attorneys’ fees and costs shall
(1) not be deemed waived if not included in any judgment, (2) survive the final
judgment in any Action, and (3) not be deemed merged into such judgment. The
rights and obligations of the parties under this Section 11.3 shall survive the
termination of this Agreement.

11.4 Non-Assignability. This Agreement and the rights and obligations hereunder,
shall not be assignable by either party hereto, voluntarily or by operation of
law, without the written consent of the other, except for (a) assignments
required by any insurance carrier in any matter relating to subrogation, or
(b) an assignment from Owner to another entity which is an affiliate of Owner
and acquires ownership of the Property or (c) an assignment for security
purposes to any Lenders. Notwithstanding the foregoing, Property Manager shall
have the right to subcontract, assign, and delegate its rights (including all or
a part of its compensation hereunder), obligations, and duties hereunder to an
affiliate of Property Manager, provided that such affiliate has expressly
assumed, in writing, all of Property Manager’s obligations hereunder, agrees in
writing to look solely to Property Manager for compensation, and waives any
claim against Owner or the Property in connection with such assignment or the
performance of such duties and a copy of the assignment agreement is delivered
to Owner and approved by Owner, which approval shall not be unreasonably
withheld, conditioned or delayed. No such subcontract, assignment, or delegation
shall relieve or release Property Manager of or from its duties and liabilities
hereunder. Subject to the terms of this Agreement, Property Manager may,
subcontract with third parties to assist it in carrying out the duties of
Property Manager hereunder; provided that no such subcontract shall release
Property Manager from its obligations hereunder.

11.5 Amendments. All amendments to this Agreement shall be in writing and
executed by both parties.

 

24



--------------------------------------------------------------------------------

11.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

11.7 Cooperation. Should any claim, demand, action or other legal proceeding
arising out of matters covered by this Agreement be made or instituted by any
third party against a party to this Agreement, the other party to this Agreement
shall furnish such information and reasonable assistance in defending such
proceeding as may be requested by the party against whom such proceeding is
brought.

11.8 Waiver of Rights. The failure of Owner or Property Manager to seek redress
for violations, or to insist upon the strict performance of any covenant,
agreement, provision or condition of this Agreement, shall not constitute a
waiver of the terms of such covenant, agreement, provision or condition at any
subsequent time, or of the terms of any other covenant, agreement, provision or
condition contained in this Agreement.

11.9 Successors and Assigns. Subject to the limitations in Section 11.4, this
Agreement and each of the provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns, in cases where assignment is permitted.

11.10 Subordination. This Agreement shall not provide Property Manager with any
interest in the Property or right of possession and shall be and remain
absolutely and unconditionally subordinate to any valid recorded mortgage on the
Property whether already or hereafter recorded. The subordination of this
Agreement shall require the execution of no further documentation, but Property
Manager agrees to execute any reasonable subordination agreement or consent to
any assignment of this Agreement for security purposes which Owner or any Lender
requests Property Manager to execute.

11.11 No Recourse. The parties agree that there shall be no recourse against any
member of Owner or against any partner or owner of Property Manager for any
payments due, or the enforcement of any obligations under this Agreement. Each
party’s liability under this Agreement shall be limited to the amount which can
be recovered from such party’s assets, except where any such claim arises out of
fraud or misappropriation of funds by the principal officers of Property Manager
(as conclusively determined by a final order of a court of competent
jurisdiction), including, without limitation, any Management Fee paid to
Property Manager pursuant to this Agreement.

11.12 Severability. If any provision of this Agreement or the application
thereof to any person or circumstances shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

11.13 No Third Party Beneficiary. Without limiting the rights of any Lender
which receives an assignment of Owner’s interest hereunder for security
purposes, this Agreement is made solely and specifically between and for the
benefit of the parties hereto, and their respective successors and assigns
subject to the express provisions hereof relating to successors and assigns, and
no other person whatsoever shall have any rights, interest, or claims hereunder
or be entitled to any benefits under or on account of this Agreement as a third
party beneficiary or otherwise.

 

25



--------------------------------------------------------------------------------

11.14 Definitions. For purposes hereof, “Person” is defined as any individual,
partnership, corporation or other entity. “Business Day” shall mean a day which
is not a Saturday or Sunday or a legally recognized public holiday in the United
States or the State of Texas.

11.15 No Lien. This Agreement does not create a lien of any kind upon the
Property or any other real or personal property.

11.16 Integration. This Agreement, the Schedules and Exhibits attached hereto
and made a part hereof set forth the entire agreement and understanding of the
parties with respect to the subject matter hereof, supersede and take the place
of any and all previous agreements entered into between the parties hereto
relating to the subject matter of this Agreement.

11.17 Trademark. Property Manager shall have no right to use the trademark or
trade name of Owner or any member of Owner in connection with any product,
promotion or publication without the prior written approval of such member, or
to refer to the name of the Property without the prior written approval of
Owner.

11.18 Interest. Any amounts owed by either party to the other hereunder shall
accrue interest at the Reference Rate of interest announced from time to time by
Bank of America N.A. plus two percent (2%) per annum from the date due until
paid, but not to exceed the highest rate allowed by law.

11.19 Headings. The Article and Section headings contained herein are for
convenience or reference only and are not intended to define, limit, or describe
the scope or intent of any provision of this Agreement.

11.20 Competitive Actions. Notwithstanding anything to the contrary contained
herein, it is understood and agreed that the performance of services for or
ownership interest in any other office or retail building or buildings by
Property Manager or any affiliate of Property Manager, whether within or outside
the [            ] metropolitan area, other than the Property, whether or not
competitive with the Property, shall not be a default by Property Manager
hereunder nor a cause for termination of this Agreement; provided, however, with
respect to any other properties in the [    ] metropolitan area which Property
Manager or any of its affiliates may own, manage or provide leasing services for
(each, a “Competing Asset”), Property Manager shall (i) provide notice to Owner
of any prospective tenants who are considering leasing comparable space in any
such Competing Asset and (ii) allow Owner to make all decisions with respect to
such lease proposal and/or lease negotiation.

11.21 Rules of Construction. The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits hereto.

 

26



--------------------------------------------------------------------------------

11.22 Recordation. Neither this Agreement nor any memorandum thereof shall be
recorded.

12. Arbitration.

12.1 General Submittals to Arbitration. The submittal of all matters to
arbitration in accordance with the terms of this Article 12 is the sole and
exclusive method, means and procedure to resolve any and all claims, disputes or
disagreements arising under this Agreement, except for all claims by either
party which (A) seek anything other than enforcement of rights under this
Agreement, or (B) are primarily founded upon matters of fraud, willful
misconduct, bad faith or any other allegations of tortious action, and seek the
award of punitive or exemplary damages. The parties hereby irrevocably waive any
and all rights to the contrary and shall at all times conduct themselves in
strict, full, complete and timely accordance with the terms of this Article 12
and all attempts to circumvent the terms of this Article 12 shall be absolutely
null and void and of no force or effect whatsoever. As to any matter submitted
to arbitration (except with respect to the payment of money) to determine
whether a matter would, with the passage of time, constitute a breach of this
Agreement, such passage of time shall not commence to run until any such
affirmative arbitrated determination, as long as it is simultaneously determined
in such arbitration that the challenge of such matter as a potential breach was
made in good faith. As to any matter submitted to arbitration with respect to
the payment of money, to determine whether a matter would, with the passage of
time, constitute a breach of this Agreement, such passage of time shall not
commence to run in the event that the party which is obligated to make the
payment does in fact make the payment to the other party. Such payment can be
made “under protest,” which shall occur when such payment is accompanied by a
good faith notice stating the reasons that the party has elected to make a
payment under protest. Such protest will be deemed waived unless the subject
matter identified in the protest is submitted to arbitration as set forth in
this Article 12.

12.2 JAMS. Any dispute to be arbitrated pursuant to the provisions of this
Article 12 shall be determined by binding arbitration before a retired judge of
the Superior Court of the State of California (the “Arbitrator”) under the
auspices of Judicial Arbitration & Mediation Services, Inc. (“JAMS”). Such
arbitration shall be initiated by the parties, or either of them, within ten
(10) days after either party sends written notice (the “Arbitration Notice”) of
a demand to arbitrate by registered or certified mail to the other party and to
JAMS. The Arbitration Notice shall contain a description of the subject matter
of the arbitration, the dispute with respect thereto, the amount involved, if
any, and the remedy or determination sought. The parties may agree on a retired
judge from the JAMS panel. If they are unable to promptly agree, JAMS will
provide a list of three available judges and each party may strike one. The
remaining judge (or if there are two, the one selected by JAMS) will serve as
the Arbitrator. In the event that JAMS shall no longer exist or if JAMS fails or
refuses to accept submission of such dispute, then the dispute shall be resolved
by binding arbitration before the American Arbitration Association (“AAA”) under
the AAA’s commercial arbitration rules then in effect.

 

27



--------------------------------------------------------------------------------

12.3 Arbitration Procedure.

(a) Pre-Decision Actions. The Arbitrator shall schedule a pre-hearing conference
to resolve procedural matters, arrange for the exchange of information, obtain
stipulations, and narrow the issues. The parties will submit proposed discovery
schedules to the Arbitrator at the pre-hearing conference. The scope and
duration of discovery will be within the sole discretion of the Arbitrator. The
Arbitrator shall have the discretion to order a pre-hearing exchange of
information by the parties, including, without limitation, production of
requested documents, exchange of summaries of testimony of proposed witnesses,
and examination by deposition of parties and third-party witnesses. This
discretion shall be exercised in favor of discovery reasonable under the
circumstances.

(b) The Decision. The arbitration shall be conducted in Los Angeles, California.
Any party may be represented by counsel or other authorized representative. In
rendering a decision(s), the Arbitrator shall determine the rights and
obligations of the parties according to the substantive laws of California and
the procedural laws of the State of California and the terms and provisions of
this Agreement. The Arbitrator’s decision shall be based on the evidence
introduced at the hearing, including all logical and reasonable inferences there
from. The Arbitrator may make any determination, and/or grant any remedy or
relief that is just and equitable. The decision must be based on, and
accompanied by, a written statement of decision explaining the factual and legal
basis for the decision as to each of the principal controverted issues. The
decision shall be conclusive and binding, and it may thereafter be confirmed as
a judgment by the Superior Court of the State of California, subject only to
challenge on the grounds set forth in the California Code of Civil Procedure
Section 1286.2 or successor statute. The validity and enforceability of the
Arbitrator’s decision is to be determined exclusively by the California courts
pursuant to the provisions of this Agreement. The Arbitrator may award costs,
including without limitation attorneys’ fees, and expert and witness costs, to
the prevailing party, if any, as determined by the Arbitrator in his discretion.
The Arbitrator’s fees and costs shall be paid by the non-prevailing party as
determined by the Arbitrator in his discretion. A party shall be determined by
the Arbitrator to be the prevailing party if its proposal for the resolution of
dispute is the closer to that adopted by the Arbitrator.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Owner and Property Manager have executed this Agreement as
of the day and year first above written.

 

“OWNER” [NAME] By:  

 

Name:   Title:   “PROPERTY MANAGER” [NAME] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE 1

MANAGEMENT FEE AND COMPENSATION

Owner shall pay to Property Manager for all of the services required of Property
Manager pursuant to the Management and Leasing Agreement, a Management Fee and
other compensation in the amounts set forth below in addition to the
reimbursements payable to Property Manager under the Agreement.

1. Management Fee

During the Term of this Agreement, Owner shall pay Property Manager an annual
fee (“Management Fee”) for its Property management services in an amount up to
Four Percent (4%) of the annual Property Income, as defined in Section 8.1 of
the Agreement.

Property Manager shall be entitled to the tenant improvement supervision fees
payable by tenants under leases for the Property and supervision fees for
capital improvement projects at the Property. With respect to tenant
improvements, Property Manager shall endeavor to require payment of the tenant
improvement supervision fee by the applicable tenant. To the extent that any
such tenant is not obligated to pay a market rate for such supervision fees (not
to exceed 10%), Owner shall pay Property Manager construction supervision fees
equal to the positive difference between (x) an amount not to exceed the lesser
of (a) ten percent (10%) of the cost of the applicable improvements, and
(b) three (3) times the actual costs incurred by Property Manager in providing
the tenant improvement supervision or capital improvement supervision services
hereunder, and (y) the amount of the supervision fees paid by the applicable
tenant for such services.

2. Leasing Compensation.

During the Term of this Agreement, Owner shall pay Property Manager market rate
leasing compensation. All leasing compensation shall be reduced by the amount of
any leasing commissions or similar fees or payments made to third party brokers
in connection with leasing activities. The current market rate leasing
commissions are the following:

 

NEW AND RENEWAL LEASES   YEARS 1-10   YEARS 11+

GROSS LEASES

  6% of scheduled base rent   3% of scheduled base rent

NET LEASES

  6% of scheduled base rent and estimated operating expenses   3% of scheduled
base rent and estimated operating expenses

The above commissions will be split on the customary basis between Owner’s
representative, as stated in Paragraph 5.1(a), and tenant representative when
applicable. Up to 100% of all commissions may be paid upon mutual execution of
the lease by landlord and tenant.

 

S1-1



--------------------------------------------------------------------------------

SCHEDULE 2

NON-REIMBURSABLE PERSONNEL

1. Corporate Asset Management- Vice President

2. Off-site Financial Officer

3. Off-site Controller

4. Off-site secretaries and receptionist

 

S2-1



--------------------------------------------------------------------------------

DEVELOPMENT AGREEMENT

BETWEEN

                                                             

AND

                                                             

Dated:              , 20    



--------------------------------------------------------------------------------

DEVELOPMENT AGREEMENT

THIS DEVELOPMENT AGREEMENT (“Agreement”) is made and entered into as of
            , 20    , by and between                             , a
                             (“Owner”), and                             , a
                             (“Development Manager”), on the terms and
conditions set forth herein.

RECITALS

A. Owner owns a property located on real estate legally described on Exhibit “A”
attached hereto (the “Property”). Owner intends to [develop, improve, redevelop
or reposition] the Property. In the event the Property includes a building (the
“Building”), the land (the “Land”) and Building will be herein referred to as
the project (the “Project”).

B. Owner may desire to cause the design, construction, repositioning,
redevelopment of the Property, including building systems, installation of new
landscaping, construction of parking facilities and other improvements related
to the Building, and construction of tenant improvements agreed upon by both
parties. The foregoing work is referred to herein as the “Scope of Work”. This
Agreement governs the obligations and rights of Development Manager and Owner as
to the Project. Owner and Development Manager are also entering into that
certain Management and Leasing Agreement (the “Management Agreement”) as of the
date hereof.

C. Owner desires to engage Development Manager to manage the development of the
Project on behalf of Owner on the terms and conditions set forth herein.

NOW, THEREFORE, the parties agree, in consideration of the mutual covenants and
agreements herein, as follows:

1. Appointment of Development Manager; Duties of Development Manager

1.1 Appointment and Duties. Owner hereby appoints Development Manager, as an
independent contractor, to prepare and supervise all aspects of the Scope of
Work in accordance with development plans and construction plans and
specifications submitted to Development Manager by Owner, as such plans and
specifications may be modified from time to time by Owner, and Development
Manager hereby accepts such appointment on the terms and conditions hereinafter
set forth. Without limiting the generality of the foregoing, Development Manager
shall:

(1) Within a reasonable period of time after the date hereof, prepare the Scope
of Work, which shall set forth the pro forma cost schedule, including a general
subcontract trade breakdown for direct construction costs, an itemization of
soft costs, and the projected construction schedule for the Scope of Work. The
Scope of Work shall be subject to approval of Owner, which shall not be
unreasonably withheld, conditioned or delayed.

 

-1-



--------------------------------------------------------------------------------

(2) Supervise the preparation of plans and specifications, including
construction documents (“Plans”) consistent with the Scope of Work. The Plans
shall be prepared by a licensed architect (the “Project Architect”), with input
from engineers and other consultants, approved by Owner.

(3) Prepare a budget, in the form attached hereto as Schedule 1, (the “Project
Budget”), for the Project based on the Scope of Work which shall include the
anticipated costs of base building (the “Property Value”), parking areas, site
work and tenant improvements as well as cost estimates for legal fees,
consultants, testing and inspection costs, permits, leasing, insurance,
architects and engineers, Development Fees and other similar costs, and obtain
Owner’s written approval thereof, which will not be unreasonably withheld,
conditioned or delayed by Owner.

(4) Negotiate a construction agreement (“Construction Contract”) with a licensed
general contractor for the Scope of Work. The general contractor and
Construction Contract shall be subject to the prior reasonable approval of Owner
and shall provide for a guaranteed maximum cost (subject to allowances and
change orders) plus fixed fee, and such incentives and penalties as may be
appropriate to assure a timely completion of the Scope of Work and delivery of
the premises to tenants. The Construction Contract shall contain such other
terms and conditions as are reasonably acceptable to Owner, such as open-book
review of all subcontractor bids and subcontracts, shared savings incentive
clause and value engineering and price alternatives. The general contractor and
subcontractors shall be selected pursuant to procedures mutually acceptable to
Owner and Development Manager.

(5) Negotiate any agreements for architectural, engineering, testing and
inspection or other consulting services for the Scope of Work and any agreements
for such work or the furnishing of any supplies, materials, machinery or
equipment.

(6) Exercise reasonable efforts to establish and implement appropriate
administrative and financial controls for the design and construction of the
Scope of Work, including but not limited to:

(a) Coordination and management of the architects, engineers, general
contractor, and other contractors, professionals and consultants employed in
connection with the design or construction of the Scope of Work;

(b) Administration of the Construction Contract, tenant improvement contracts
and subcontracts for the Scope of Work;

 

-2-



--------------------------------------------------------------------------------

(c) Rendering advice and recommendations as to value engineering, scheduling of
work and the selection of subcontractors, suppliers and consultants;

(d) Reviewing and approving all requests for payments under any architectural,
engineering, consulting or other similar type agreement, Construction Contract,
tenant improvement contracts or any loan agreements with any lending
institutions providing funds for the benefit of Owner for the design or
construction of the Scope of Work, including tenant improvements pursuant to
leases that are approved by Owner;

(e) Promptly paying from Owner’s assets in accordance with the approved Project
Budget, when due all items of cost and expense relating to the ownership,
development, design, construction and operation of the Scope of Work, including,
without limitation, payments due under construction contracts, consulting
contracts and architect agreements that have been approved by Owner, permit fees
and similar costs pursuant to such approved Project Budget;

(f) Making recommendations for changes which could improve the design,
efficiency or cost of the Scope of Work, and approving the substitution of any
materials or equipment of the same quality for those required by the approved
Plans, provided that Owner’s prior written approval shall be required if any
such substitution materially alters or materially affects the Scope of Work or
if approval by Owner is otherwise required under any specific provision of this
Agreement with respect to any such action;

(g) Applying for, obtaining, and maintaining in full force and effect (to the
extent the cost thereof is provided for in the Project Budget and the funds for
same are made available to Development Manager by Owner), any and all
governmental permits and approvals required for the commencement, development,
occupancy and operation of the Project, including, without limitation, all
required building permits (other than for tenant finish work if the tenant is
responsible for getting the permit for, or finishing, such work), certificates
of occupancy, utility approvals, and other land use and environmental permits
and authorizations;

(h) Complying on behalf of Owner with all terms and conditions applicable to
Owner for the Project contained in any governmental permit or approval required
or obtained for the lawful construction of any portion of the Scope of Work, or
in any insurance policy affecting or covering the Project, or in any surety bond
obtained in connection with the Project (to the extent the cost thereof is
provided for in the Project Budget and the funds for same are made available to
Development Manager by Owner);

(i) Keeping Owner fully informed on a periodic basis of the progress of the
design, construction, and development of the Scope of Work, including the
preparation of such reports as are provided for by this Agreement or as may
reasonably be requested by Owner and which are of a nature generally requested
or expected of a development manager or similar representative of an owner on
similar projects; and

 

-3-



--------------------------------------------------------------------------------

(j) Filing on behalf of Owner any notices of completion required or permitted to
be filed upon the completion of the Scope of Work.

(7) Observe the progress of construction of the Scope of Work, attend monthly
meetings to review payment requests by the general contractor and draw requests
for any applicable construction loans and recommend approval or disapproval to
Owner of such requests for payment or construction loan draws, change orders and
requests for payment by any other parties with respect to the design or
construction of the Scope of Work. Owner acknowledges, however, that Development
Manager is not a design consultant or engineer, and Development Manager shall
not be responsible or liable for any breach or non-performance by any
contractor, subcontractor, architect, engineer, designer or other consultant in
the course of the performance of its duties under its contracts, nor shall
Development Manager be liable or responsible to Owner for any defects in the
design or construction of the Scope of Work, except for any liability or
obligations that Development Manager may have under this Agreement, or the
Management Agreement, or for Development Manager’s malfeasance, gross negligence
or willful misconduct.

(8) During the construction of the Scope of Work and after the completion of
such work, visit Project and if reasonably required cause to be corrected any
apparent faulty materials or workmanship used in constructing or performing such
work noticed on such inspection and visits on behalf of Owner;

(9) Exercise reasonable efforts to perform all obligations of Development
Manager with respect to the design or construction of the Scope of Work
contained in any loan agreement or security agreement entered into in connection
with any Construction Loan or Permanent Loan financing for Project, or in any
lease or rental agreement relating to space in Project, or in any agreement
entered into with any government body or agency relating to the terms and
conditions of such construction; including, without limitation, delivering
copies of documents and records and preparing reports reasonably requested by
the permanent lender or the construction lender;

(10) Prepare and distribute to Owner construction cost estimates and accounting
reports, including quarterly progress reports on the quality, progress and cost
of construction and recommendations as to the drawing of funds from any loans
arranged by Owner, to cover the cost of design and construction of the Scope of
Work;

(11) Use reasonable efforts to promptly advise and inform Owner from time to
time, with respect to any transaction, event or proposal relating to the affairs
of Owner during the term of this Agreement and known to Development Manager
which Development Manager reasonably believes will or could have a significant
impact either adversely or favorably on the affairs of Owner or any portion of
Project or the operations thereof;

 

-4-



--------------------------------------------------------------------------------

(12) Hire and retain as employees of Development Manager or cause to be hired
and retained as employees, and not as employees of Owner or the Project, such
personnel as may be required to properly perform Development Manager’s duties
under this Article 1.

(13) Exercise commercially reasonable efforts to comply, on behalf of Owner in
all material respects with, and secure the agreement of contractors performing
work for the Project to comply with, all applicable present and future federal,
state and municipal laws, ordinances, orders, rules, regulations and
requirements and all requirements and recommendations of any national or local
Board of Fire Underwriters or Insurance Services Offices having jurisdiction in
[CITY, STATE];

(14) Exercise commercially reasonable efforts to perform any and all services
and responsibilities which are necessary or important to accomplish the timely
completion of the Scope of Work in accordance with this Agreement and the
Owner’s contractual obligations with respect to such work and any services and
responsibilities which are generally performed by development/construction
managers or similar owner’s representatives on similar projects;

(15) All expenses in connection with the Project must be charged to the proper
account in the Project Budget and no expense may be classified or reclassified
for the purpose of avoiding an excess in the amount of an accounting category.
Periodically, Development Manager shall inform Owner of any increases in costs
and expenses that were not reflected in such Project Budget and shall secure
Owner’s prior approval for any expenditure that will exceed such Project Budget
amount in any accounting category; and

(16) Deliver to Owner the originals of all permits, licenses, guaranties,
warranties, bills of sale and any other contracts, agreements, change orders or
commitments obtained or received by Development Manager for the account or
benefit of Owner, it being understood that Owner, upon Owner’s approval thereof,
will execute all such contracts, agreements, change orders and other documents,
and that Development Manager will not, under any circumstances, execute the same
on behalf of Owner except as specifically provided otherwise in this Agreement
or as hereafter authorized in writing by Owner.

1.2 Standard of Performance. Development Manager shall devote adequate and
sufficient time and shall cause the contractors it employs to devote adequate
and sufficient time, to efficiently perform its duties under this Agreement.

 

-5-



--------------------------------------------------------------------------------

2. Compensation of Development Manager

2.1 Development Fee. In consideration for its services hereunder, Owner shall
pay to Development Manager a fee (the “Development Fee”) equal to a percent of
the total direct and indirect costs of the Project (“Project Costs”), including
the cost of all tenant improvements therein. For purposes hereof, the Project
Costs include the Property Value, the cost of design and engineering of the
Project, the cost of construction of the improvements constituting the Project
and the cost of all testing, inspection and other consultants employed in
connection with the completion of the Project and all indirect costs related
thereto.

2.2 Payment of Fee. The Development Fee shall be paid in monthly installments
equal to the total projected fee divided by the number of months from the
commencement of this Agreement to the completion of construction. The first such
monthly installment will be at the end of the first month from the commencement
of this Agreement and, thereafter, at the end of each calendar month.

2.3 Employee and Office Expenses. Development Manager shall employ as
Development Manager’s employees or as consultants and at its sole expense, such
qualified personnel as are required by Development Manager to adequately perform
its duties hereunder, and as are deemed necessary by Development Manager, in its
reasonable discretion from time to time. Development Manager shall be
responsible out of its own funds for the salaries, benefits, unemployment
insurance and employment taxes, and other expenses directly or indirectly
related to such employees and such individuals shall not be deemed, for any
purpose, to be employees of Owner. Development Manager shall provide its own
off-site office space and office supplies and equipment for its off-site
personnel at Development Manager’s own expense; provided, however, that Owner
shall provide an adequate on-site office with adequate furniture and office
equipment for use by Development Manager’s personnel who are on-site at the
Project during the construction of the Project.

2.4 Proration of Fee. If Development Manager resigns or is removed as
Development Manager pursuant to Section 4.2, Owner shall pay Development Manager
the pro rata portion of the Development Fee earned through the date of
termination pursuant to Section 4.3(2), less any damages actually incurred by
Owner as a result of Development Manager’s breach of its duties under this
Agreement.

3. Limitations on Authority

3.1 Prohibited Acts Notwithstanding any other provisions of this Agreement to
the contrary, Development Manager shall not take any action, expend any sum,
make any decision, give any consent, approval or authorization, or incur any
obligation with respect to any proposed material change in the design of
Project, or in the plans and specifications therefore as previously approved by
Owner, or in the cost thereof, or any other change which would materially affect
the design, cost, value or quality of the Project, unless the same has been
approved in writing by Owner.

 

-6-



--------------------------------------------------------------------------------

3.2 Limited Authority

(1) Development Manager is authorized to make only those expenditures and incur
those obligations (i) which are previously approved by Owner, (ii) which are
specifically provided for in this Agreement; or (iii) which are provided for in
the approved Project Budget. Development Manager shall not have the authority to
make any other expenditure or incur any other obligation and such unauthorized
expenditures or obligations shall not bind Owner.

(2) Development Manager shall not expend more than the amount that the
Development Manager in good faith believes is the fair and reasonable market
value at the time and place of delivery or performance for any goods purchased
or services engaged on behalf of Owner.

4. Term of Agreement

4.1 Term This Agreement shall commence as of the date hereof and shall continue,
subject to the provisions of Section 4.2, until the date when Project has been
substantially completed. For the purposes of this Agreement, Project shall be
deemed to have been “substantially completed” and the Development Manager’s
obligations hereunder shall be considered satisfied upon (i) substantial
completion of the Scope of Work, (ii) issuance of a certificate(s) of
substantial completion by the architect or architects for the Project,
(iii) issuance by all required governmental authorities having jurisdiction over
Project of a certificate of occupancy or equivalent permit authorizing occupancy
of the Building provided that in no event will the term of this Agreement exceed
         (    ) months unless the parties agree to additional fees. This
Agreement can be terminated earlier only in accordance with Section 4.2.

4.2 Termination This Agreement may be terminated only as follows:

(1) Development Manager may terminate this Agreement by providing Owner with
thirty (30) days’ prior written notice at any time after a default by Owner
hereunder and the failure of Owner to cure the same within thirty (30) days
after written notice by Development Manager of such default (unless such default
is a non-monetary default and is of such a nature as to reasonably require more
than thirty (30) days to cure, then such longer period of time as may be needed
in the exercise by Owner of due diligence to effect a cure of such default or
unless such default is caused by Development Manager).

 

-7-



--------------------------------------------------------------------------------

(2) This Agreement may be terminated by Owner, by giving at least thirty
(30) days written notice to Development Manager, upon the destruction of a
substantial part of the Building, by fire or other casualty, provided that Owner
does not thereafter proceed with the Scope of Work. If Owner does so proceed to
commence the Scope of Work, or any portion thereof, within eighteen (18) months
after such destruction, this Agreement shall immediately again become effective
and binding on both parties.

(3) Upon thirty (30) days prior written notice to Development Manager, Owner may
terminate this Agreement at any time for “cause,” as that term is hereinafter
defined; provided, however, Development Manager shall not be in default
hereunder, and “cause” for termination shall not exist unless Owner has given
Development Manager notice of the event or circumstance alleged to constitute
“cause” for termination hereof and Development Manager fails to correct or
remedy such circumstance or event within the applicable cure period for such
breach. The existence of “cause” for removal of Development Manager shall be
subject to arbitration under Article 9. During the arbitration of the existence
of “cause” for termination or the adequacy of any cure by Development Manager,
Development Manager shall continue to perform its duties and be paid the
Development Fee hereunder. The term “cause,” as used herein in connection with
the termination of this Agreement shall mean:

(a) The failure of Development Manager to comply with any material obligations
under this Agreement, where such failure is not cured by Development Manager
within thirty (30) days after written notice thereof from Owner (or such longer
period of time as may be needed in the exercise by Development Manager of due
diligence to effect a cure of such failure); or

(b) The material failure by Development Manager to exercise the level of skill
and efficiency which is reasonably necessary to perform its duties hereunder,
where such failure is not cured by Development Manager within thirty (30) days
after written notice thereof from Owner (or such longer period of time as may be
needed in the exercise by Development Manager of due diligence to effect a cure
of such failure); or

(c) Fraud or intentional material misrepresentation by Development Manager;

4.3 Obligations on Termination Upon the termination of this Agreement by any
means:

(1) Owner shall remain bound by all contracts entered into by Development
Manager on behalf of Owner within Development Manager’s authority hereunder, if
such contracts permit the Owner to terminate them upon no more than thirty
(30) days notice without penalty or if Owner has specifically approved any such
contracts which do not contain such 30 day termination right.

(2) Owner shall remain obligated to Development Manager for the pro rata portion
of the Development Fee through the effective date of termination; provided,
however, Owner may withhold such unpaid amounts of the Development Fee if this
Agreement is terminated by Owner pursuant to Section 4.2 (3)(a) or (c), pending
resolution of damages Owner has incurred, if any, because of such breach or act
by Development Manager.

 

-8-



--------------------------------------------------------------------------------

(3) Upon Owner’s payment to Development Manager of the entire Development Fee
and any reimbursements due to Development Manager pursuant to this Agreement,
less any offset due to Owner under Section 4.3(2), except as set forth in
Section 4.3(4), Development Manager shall have no further rights, duties,
liabilities or obligations whatsoever under this Agreement and Owner shall have
only those rights which may arise hereunder or at law or equity (all of which
shall be cumulative) due to a breach of this Agreement by Development Manager.

(4) Development Manager shall remain obligated to:

(a) Deliver to Owner all keys, records, contracts, leases, receipts, unpaid
bills and other documents relative to Project.

(b) Assign to Owner all of its rights and obligations in purchase orders,
contracts, warranties and other commitments which Owner requests that it assign.

(c) Continue to indemnify Owner for matters specified under Section 7.1 and for
any other obligations that expressly survive the termination of this Agreement.

(5) All personal property (including but not limited to equipment and supplies)
acquired pursuant to this Agreement, whether paid for directly by Owner or by
reimbursement to the Development Manager, shall be Owner’s personal property and
shall remain on the Land after any termination of this Agreement.

This Section 4.3 shall survive the expiration or earlier termination of this
Agreement.

5. Funds; Accounting; Budgets; Taxes

5.1 Working Funds; Bank Accounts.

(1) Owner shall establish one or more bank accounts (“Account” or “Accounts”)
that shall be in the name of Owner at a bank selected by Owner. Owner shall
deposit sufficient funds in the Accounts and expenditures authorized hereunder
shall be paid therefrom. Development Manager shall not commingle these funds
with any other funds. Checks may be drawn upon such Accounts only by Owner or
representatives of Development Manager who are authorized by Owner in writing.
Development Manager shall implement controls on the withdrawal of funds from the

 

-9-



--------------------------------------------------------------------------------

Accounts to prevent unauthorized withdrawals from the Accounts with respect to
which Development Manager shall have obtained Owner’s prior written approval,
which shall not be unreasonably withheld, conditioned or delayed. If withdrawals
from any Account are, with respect to any period, anticipated to exceed
projected balances in any such Account and are within the approved Project
Budget, Owner shall at appropriate intervals, no more often than monthly,
deposit funds into such Account within the approved Project Budget in order that
all withdrawals reasonably anticipated may be made therefrom. All funds so
deposited shall be held in trust for Owner and shall be disbursed in accordance
with this Agreement.

(2) Development Manager shall pay promptly from the Accounts all costs and
expenses it incurs in the performance of this Agreement and agrees to indemnify
Owner from and against any claim or liability on account of nonpayment of such
expenses when due and payable; provided, however, that if Development Manager is
entitled to be reimbursed hereunder by Owner for any incurred expense,
Development Manager’s obligation to pay the expense and to indemnify Owner for
non-payment thereof shall be contingent upon the availability in the Accounts of
working funds sufficient to cover such reimbursable expenses. Upon the
expiration or earlier termination of this Agreement, Development Manager will
submit an itemized accounting of all sums in the Accounts together with all
supporting data that Owner may reasonably require, and Owner shall retain all
such sums.

5.2 Accounting and Financial Services

(1) Development Manager shall perform or cause to be performed those accounting
and financial services as Owner may reasonably require. Development Manager
shall also provide Owner with external and internal audit coordination and
compliance coordination and analysis in a manner and form mutually agreeable to
Owner and Development Manager.

(2) Development Manager shall keep proper books and records of all transactions
it undertakes pursuant hereto and certify as true, accurate and complete all
financial statements with respect to the development and construction of the
Scope of Work as required by Owner. Development Manager shall cooperate with the
accountants retained by Owner in any inspection and audit of relevant documents
and the preparation of financial statements and tax returns. Should an
inspection or audit discover weaknesses or errors in record keeping, Development
Manager shall immediately undertake to correct these weaknesses or errors.
Development Manager shall ensure sufficient control over accounting and
financial transactions as is reasonably required to protect Owner’s assets from
theft, error or fraudulent activity on the part of Development Manager’s
members, associates or employees. Losses arising from such instances shall be
borne by Development Manager.

(3) Owner and its representatives, including Owners’ accountants and Members of
Owner, shall have the right of access to, and inspection, copying and audit of,
the Construction Contract, the major subcontracts, the architect

 

-10-



--------------------------------------------------------------------------------

agreement and other documents relative to the Scope of Work and performance of
Development Manager’s development duties under this Agreement (“Documents”)
during Development Manager’s business hours for the term of this Agreement and
for the applicable retention period required by law or by governmental
authorities having jurisdiction. Originals of the Documents shall be kept for
such purposes at Development Manager’s address stated herein during the term
hereof and, subject to Section 4.3(3), for the applicable retention period
required by law or by such governmental authorities.

(4) Development Manager shall conduct, at Owner’s expense, an audit of the Scope
of Work and those who perform it, as frequently as is reasonably required by
Owner, to ensure conformance to contract specifications and to evaluate quality
of performance. Copies of these audits shall be filed at the Development
Manager’s office for review by Owner or its representatives.

5.3 Project Budget Subject to this Section 5.3, Development Manager may not
increase the Project Budget without the prior written approval of Owner. If
Development Manager at any time determines that the Project Budget is not
compatible with the then prevailing status of the Scope of the Work and does not
adequately provide for the completion of the Scope of the Work, Development
Manager shall promptly prepare and submit to Owner an appropriate revision of
the Project Budget. Any such revision shall require the approval of Owner;
provided, however, that Development Manager shall have the authority without the
approval of Owner to make changes to any line item (or reallocate among any line
items, including any contingency line items) under the Project Budget deemed
reasonably necessary by Development Manager so long as the Project Budget as
previously approved by Owner is not exceeded and to revise the Project Budget as
necessary to satisfy the requirements of any construction loan or taxes
impacting on the Project to the extent not already included in the Project
Budget.

5.4 Emergencies. Development Manager may spend funds or incur expenses on behalf
of Owner in circumstances which Development Manager reasonably and in good faith
believes constitute an emergency requiring prompt action to avert, or reduce the
risk of, damage to persons or property. Development Manager shall, in any case,
notify Owner as soon as possible, both orally and in writing, of the existence
of such emergency and of the action taken by Development Manager with respect
thereto.

6. Covenants of Owner; Default of Owner

6.1 Covenants of Owner.

Owner covenants and agrees with Development Manager as follows:

(1) Owner shall cooperate with Development Manager in Development Manager’s
performance of its duties set forth herein;

 

-11-



--------------------------------------------------------------------------------

(2) Owner shall deliver to Development Manager copies of all notices and other
material information relating to Development Manager’s duties hereunder promptly
after the receipt thereof by Owner;

(3) Owner shall pay the Development Fee to Development Manager at the times and
in the manner set forth therefore in Article 2 subject only to Section 4.3(1);
and

(4) Owner shall duly comply with and perform in all material respects the terms
and provisions on its part to be complied with or to be performed under this
Agreement.

6.2 Default of Owner If Owner fails to comply with or perform in any material
respect any of the terms or provisions on its part to be complied with or to be
performed under this Agreement, and such failure continues uncured for thirty
(30) days after Development Manager gives Owner notice of such failure and
specifies the nature of such failure (unless the failure is a nonmonetary
default and is such a nature as to reasonably require more than thirty (30) days
to cure, then such longer period of time as may be needed in the exercise by
Owner of due diligence to effect a cure of such failure or unless such default
is caused by Development Manager), then in addition to all other rights and
remedies available to Development Manager under law or in equity, Development
Manager shall have the right, at its option under Section 4.2(1), to terminate
this Agreement by giving notice thereof to Owner, in which event:

(1) Owner shall immediately pay to Development Manager, in cash or by check, all
accrued but unpaid portions of the Development Fee due hereunder; and

(2) Owner and Development Manager shall thereupon be released from any further
obligations or liabilities accruing hereunder and this Agreement shall end and
have no further force or effect, except with respect to obligations accruing
hereunder prior to said termination and except as otherwise expressly provided
herein.

7. Indemnification; Insurance

7.1 Development Manager’s Indemnity Development Manager shall indemnify and save
Owner, its members, managers, affiliates, officers, directors, shareholders,
partners, subsidiaries, affiliates, agents, employees, and representatives, and
their respective successors, heirs, legal representatives, and assigns
(collectively, “Owner Indemnitees”) harmless from and defend them against any
and all liabilities and claims, and reimburse them for all expenses they incur
(including reasonable attorneys’ fees) on account of personal injury or death to
persons and damage to tangible property which occurs on the Land, to the extent
caused by the willful misconduct, negligent act or omission or breach of this
Agreement by Development Manager or by any persons employed by Development
Manager hereunder. This Section 7.1 shall survive the expiration or earlier
termination of this Agreement.

 

-12-



--------------------------------------------------------------------------------

7.2 Development Manager’s Insurance

(1) Coverages. During the term of this Agreement, Development Manager (as a
reimbursable expense under this Agreement) and independent contractors employed
by Development Manager (at such contractor’s expense) shall maintain in full
force and effect the following kinds of insurance covering its respective
operations in construction with the Project:

(a) Commercial General Liability Insurance, including coverage for bodily
injury, property damage, personal injury (employee and contractual liability
exclusions deleted), products and completed operations, contractual liability,
owner’s protective liability and broad-form property damage, with the following
limits of liability:                      Million Dollars ($    ,000,000) each
occurrence.

(b) Workers’ Compensation Insurance, in compliance with the requirements of
[STATE] law, and Employer’s Liability Insurance, with limits of not less than
                    Million Dollars ($    ,000,000), covering all employees who
are engaged in any work under this Agreement; and

(c) Comprehensive Automobile Liability when the services to be performed require
use of a motor vehicle.

(d) Upon Owner’s request, Development Manager will obtain a fidelity bond in
such reasonable amount as Owner may specify covering all employees of
Development Manager who handle or are responsible for Owner’s funds. The premium
for such bond(s) shall be paid or reimbursed by Owner.

Such insurance coverage shall be subject to Owner’s approval for adequacy of
protection and Owner may elect to insure Development Manager under policies
carried by Owner. If Owner does not elect to insure Development Manager under
Owner’s policies, Development Manager’s policies shall name Owner, its members
and its lenders, as designated by Owner, as additional insureds.

(2) Form. The limits of liability of the insurance coverage specified in
Section 7.2(1), above, may be provided by any combination of primary insurance
policies and excess liability (“umbrella”) insurance policies. Development
Manager agrees to procure the addition of Owner, its members, and its lenders
designated by Owner as additional named insureds (with an appropriate
cross-liability or severability of interest endorsement) to those insurance
policies maintained by Development Manager which cover losses, costs, expenses,
damages and attorneys’ fees resulting from or arising out of the negligence of
Development Manager, its staff members, employees, agents and representatives,
including Development Managers’ Commercial General Liability and Comprehensive
Automobile Liability Insurance policy. Development Manager shall

 

-13-



--------------------------------------------------------------------------------

promptly deliver to Owner certificates of insurance, or other evidence that
Development Manager is maintaining the minimum levels of insurance set forth
above, as reasonably requested by Owner. The insurance policies required under
this Agreement shall provide that none of the required coverage may be canceled
or terminated without thirty (30) days prior written notice to Owner. The
policies to be maintained by Development Manager hereunder shall be on an
occurrence basis.

(3) Waiver of Subrogation. Owner and Development Manager will each require the
carriers of property insurance covering the Project to waive any of their
respective rights of subrogation against each other and Owner Indemnitees or
Development Manager Indemnitees, as the case may be, to the extent of the face
amounts of the property insurance policies. Owner and Developer each waive any
rights of subrogation or recovery against the other for damage or loss to its
respective property due to perils covered by the policies of insurance obtained
covering the Project or which are required hereunder to be obtained, to the
extent of the face amounts of the insurance policies which were or are required
hereunder to be obtained. This waiver shall apply whether or not the damage or
loss may be attributable to the fault or negligence of either party or its
respective agents, employees, visitors or contractors. Any deductible shall be
deemed to be insurance coverage for purposes of this Section 7.2. Development
Manager, on behalf of Owner, shall require similar waivers from the Architect
and all consultants, contractors, and subcontractors working on the Project and
each of their respective insurers.

7.3 Third Party Indemnity Development Manager shall require that all persons it
employs hereunder (other than common law employees) indemnify and save the Owner
Indemnitees and Development Manager and its members, managers, affiliates,
officers, directors, shareholders, partners, subsidiaries, affiliates, agents,
employees, and representatives, and their respective successors, heirs, legal
representatives, and assigns (collectively “Development Manager’s Indemnitees”)
harmless from, and defend them against, all liabilities, losses and claims, and
reimburse them for all expenses they incur (including the costs of litigation
and reasonable attorneys’ fees) on account of personal injury or death to
persons and damage to tangible property which occurs on Project, to the extent
caused by the misconduct or wrongful or negligent act or omission or breach of
contract or performance of any act outside the scope of authority of such
independent contractor, or employees or agents of such independent contractor,
arising from or related to the performance of work or services it performs on or
about Project, or from such contractor’s property. Each independent contractor
that Development Manager employs hereunder shall pay for and defend any and all
suits or actions threatened or instituted against any Owner Indemnitees or
Development Manager Indemnitees, shall pay all reasonable attorneys’ fees,
litigation costs and all other expenses in connection therewith, and shall
promptly discharge any judgments arising therefrom. These conditions shall also
apply to any work or operations subcontracted by such contractors.

 

-14-



--------------------------------------------------------------------------------

7.4 Owner’s Indemnity

(1) Subject to Sections 7.1 and 7.3, Owner shall indemnify and save the
Development Manager Indemnities harmless from and defend them against all claims
and liabilities, and reimburse them for all expenses they incur (including
reasonable attorneys’ fees) on account of personal injury or death to persons
and damage to tangible property which occurs on the Land, to the extent caused
by the willful misconduct or negligent act or omission or breach of this
Agreement by Owner, its agents (other than Development Manager) or persons it or
they employ; provided that the provisions of this Section 7.4 and the indemnity
hereunder shall not be applicable when such claims or liabilities are covered by
insurance proceeds payable under insurance policies carried by Development
Manager or the contractors it employs, and, further provided that with respect
to claims contemplated by this Section 7.4 which are made by independent
contractors employed by Development Manager, Development Manager has complied
with Section 7.3. Owner will indemnify, defend and hold harmless the Development
Manager Indemnitees from any claim, liability, or expense (including reasonable
attorneys’ fees) resulting from (i) breach of this Agreement by Owner or
(ii) any action or claim against Development Manager arising out of the
performance of Development Manager’s obligations hereunder, provided that
(x) such performance was within the scope of Development Manager’s authority
under this Agreement or based upon the direction of Owner and (y) such action or
claim shall not have arisen out of the misconduct or wrongful or negligent act
or omission of Development Manager, its agents or employees. This Section 7.4
shall survive the expiration or earlier termination of this Agreement.

(2) Owner shall have the right to defend, at its expense and by counsel of its
own choosing, against any claim or liability to which the indemnity agreement
set forth in Section 7.4 (1) would apply, and the right of any Development
Manager Indemnitee to defend or settle any such claim shall be limited to those
cases where Owner has failed or refused to defend. Owner or its counsel shall
apprise Development Manager’s counsel of the status of all proceedings.

7.5 Confidential Information Development Manager and its employees shall hold
all of the confidential information of tenants (as defined below) in trust and
confidence for such tenants, respectively and, except as may be authorized by
such parties in writing, shall not disclose any Confidential Information to any
person. “Confidential Information” means the provisions of any agreements or
financial, marketing, and other similar information relating to the Project
(except to the extent necessary to obtain financing, market office and retail
space or otherwise perform the duties of Development Manager hereunder) as well
as all information disclosed to Development Manager or obtained by Development
Manager in the performance of this Agreement, which relates to the past, present
or future business activities of tenants, except information that may be
previously known to Development Manager, which is required to be disclosed by
court order or subpoena or which has been publicly disclosed in a lawful manner.

 

-15-



--------------------------------------------------------------------------------

8. General Provisions

8.1 Independent Contractor. It is expressly understood and agreed that
Development Manager is an independent contractor under this Agreement. Owner
shall not and does not by this Agreement in any way or for any purpose become a
partner of Development Manager in the conduct of its business, or otherwise, or
a joint venture of or a member of a joint enterprise with Development Manager,
although Development Manager is an affiliate of Owner. It is expressly
understood and agreed by the parties hereto that either party may engage in any
other business or investment, including but not limited to the ownership of or
investment in real estate and the development, operation and management of
office, commercial retail buildings, multi-family or residential for sale
properties and investment management services and that the other party hereto
shall have no rights in and to any such business or investment or the income or
profit derived therefrom.

8.2 Notices. All notices, approvals, demands, reports and other communications
provided for in this Agreement (individually, a “Notice”) shall be in writing
and shall be given to such party at its address as set forth below or such
address as such party may hereafter specify for the purpose by Notice to the
other party listed below. Each Notice shall be deemed delivered to the party to
whom it is addressed (a) if personally served or delivered, upon delivery,
(b) if given by certified or registered mail, return receipt requested,
deposited with the United States Mail with first class postage prepaid,
seventy-two (72) hours after such Notice is deposited with the United States
Mail, (c) if given by overnight courier with overnight courier charges prepaid,
one (1) business day after delivery to said overnight courier, or (d) if given
by any other means, upon delivery when delivered at the address specified in
this Section 8.2.

If to Owner:

[COMPANY]

[ADDRESS]

[ATTN:             ]

If to Development Manager:

[COMPANY]

[ADDRESS]

[ATTN:             ]

and a copy to:

[COMPANY]

[ADDRESS]

[ATTN:             ]

 

-16-



--------------------------------------------------------------------------------

8.3 Attorneys’ Fees. If any action, arbitration or proceeding be commenced to
enforce any of the provisions of this Agreement or to enforce a judgment,
whether or not such action is prosecuted to judgment, (a) the unsuccessful party
therein shall pay all costs incurred by the prevailing party therein, including
reasonable attorneys’ fees and costs, court costs and reimbursements for any
other expenses incurred in connection therewith, and (b) as a separate right,
severable from any other rights set forth in this Agreement, the prevailing
party therein shall be entitled to recover its reasonable attorneys’ fees and
costs incurred in enforcing any judgment against the unsuccessful party therein.
The rights and obligations of the parties under this Section 8.3 shall survive
the termination of this Agreement.

8.4 Non-Assignability This Agreement and the rights and obligations hereunder,
shall not be assignable by either party hereto, voluntarily or by operation of
law, without the written consent of the other, except (a) as to assignments
required by any insurance carrier in any matter relating to subrogation, or
(b) an assignment from Owner to an affiliate of Owner that acquires ownership of
Project or (c) an assignment for security purposes to Owner’s lenders.
Notwithstanding the foregoing, Development Manager shall have the right to
subcontract, assign, and delegate its rights (including all or a portion of its
Development Fees), obligations, and duties as Development Manager hereunder to
an affiliate of Owner or Development Manager (“Affiliate Manager”) provided that
such Affiliate Manager has expressly assumed, in writing, all of Development
Manager’s obligations hereunder, agrees in writing to look solely to Development
Manager for compensation and waives any claims against Owner or Project in
connection with such assignment or the performance of such duties, and a copy of
the assignment agreement is delivered to Owner; however, no such assignment,
subcontract, or delegation shall relieve or release Development Manager of or
from its duties, obligations, and liabilities hereunder. Development Manager may
subcontract with third parties to assist it in carrying out its duties
hereunder.

8.5 Entire Agreement; Amendments This Agreement sets forth the entire agreement
of the parties hereto concerning the subject matter hereof. This Agreement can
be amended only in writing executed by both parties.

8.6 Governing Law This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

8.7 Cooperation Should any claim, demand, action or other legal proceeding
arising out of matters covered by this Agreement be made or instituted by any
third party against a party to this Agreement, the other party to this Agreement
shall furnish such information and reasonable assistance in defending any such
proceeding as may be requested by the party against whom such proceeding is
brought.

8.8 Waiver of Rights The failure of Owner or Development Manager to seek redress
for violation, or to insist upon the strict performance of any covenant,
agreement, provision or condition of this Agreement, shall not constitute a
waiver of the terms of such covenant, agreement, provision or condition at any
subsequent time, or of the terms of any other covenant, agreement, provision or
condition contained in this Agreement.

 

-17-



--------------------------------------------------------------------------------

8.9 Successors and Assigns This Agreement and each of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors and assigns, in cases
where assignment is permitted.

8.10 Subordination. This Agreement shall be and remain absolutely and
unconditionally subordinate to any valid recorded mortgage on the Project
whether already or hereafter recorded and Development Manager has no possessory
interest in the Project. The subordination of this Agreement shall require the
execution of no further documentation, but Development Manager agrees to execute
any reasonable subordination agreement or consent to assignment which Owner or
any lender of Owner requests Development Manager to execute.

8.11 OSHA Development Manager agrees that for the purpose of compliance with the
requirements of the Occupational Safety and Health Act of 1970, work performed
on the Project shall be deemed entirely within Development Manager’s
responsibility. Development Manager will notify Owner promptly, in writing, if
Development Manager observes an unsafe condition on the Project, or if a charge
of non-compliance with OSHA has been filed against Development Manager, Owner or
a Member of Owner in connection with the Project.

8.12 Development Manager’s Employees Development Manager shall fully comply with
all applicable laws relating to Workmen’s Compensation, social security,
unemployment insurance, hours of labor, wages, working conditions, federal,
state and local anti-discrimination laws, statutes and regulations and other
employer-employee related subjects.

8.13 No Recourse The parties agree that there shall be no recourse against any
member of Owner or against any partner or owner of Development Manager for any
payments due, or the enforcement of any obligations under this Agreement; each
party’s liability under this Agreement shall be limited to the amount which can
be recovered from such party’s assets.

8.14 Severability If any provision of this Agreement or the application thereof
to any person or circumstances shall be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.

8.15 No Third Party Beneficiary This Agreement is made solely and specifically
between and for the benefit of the parties hereto, and their respective
successors and assigns subject to the express provisions hereof relating to
successors and assigns, and no other person whatsoever shall have any rights,
interest, or claims hereunder or be entitled to any benefits under or on account
of this Agreement as a third party beneficiary or otherwise.

 

-18-



--------------------------------------------------------------------------------

8.16 Environmental Matters.

(1) Hazardous Chemicals. Property Manager shall require its contractors to
(i) keep at the Property for Owner’s review a periodically updated report that
lists any chemicals which are used at the Property by any contractor,
subcontractor, vendor or other supplier in connection with the work on the
Project, and includes data on each chemical (the report shall identify the
product, manufacturer, chemical contents, known hazards, quantity stored on or
off the Project and monthly consumption rate); (ii) implement procedures for the
storage in a safe and secure location and disposal of any hazardous and toxic
materials in accordance with applicable statutes, rules and regulations;
(iii) monitor and file water treatment test results as required by applicable
statutes, rules and regulations and maintain a copy at Project for Owner’s
review; (iv) adhere to Owner’s asbestos, PCB and hazardous and toxic materials
operation and management practices and procedures, if any; (v) comply with OSHA
Hazard Communications Standard and the Toxic Substance Control Act reporting and
record-keeping standards, to the extent applicable to the Project; and (vi) in
the event of a reportable spill of a hazardous substance or oil, contact the
appropriate governmental agencies and notify Owner.

(2) Oil Cleanup. Any oil or fuel supplier for the Project shall by contract be
required to carry several bags of Sol Speedi Dri or its equivalent to minimize
damage caused by an oil spill. Development Manager shall require the contractors
using or supplying oil for the Project to be prepared to furnish absorbent
materials capable of absorbing two hundred (200) gallons. Covers for any storm
drains shall be put in place by Development Manager prior to the transfer of oil
from the truck to a storage tank. Development Manager will arrange, at Owner’s
expense, for a cleanup contractor capable of retrieving [3,500] gallons of oil.
Development Manager will require its contractors to institute the following if
an oil spill occurs: (1) contact Owner and (2) initiate corrective oil spill
containment procedures. Contracts with oil and fuel suppliers shall require that
the suppliers use adequate protection techniques and procedures when making
deliveries and otherwise performing work for the Development Manager.

9. Arbitration.

9.1 General Submittals to Arbitration. The submittal of all matters to
arbitration in accordance with the terms of this Article 9 is the sole and
exclusive method, means and procedure to resolve any and all claims, disputes or
disagreements arising under this Agreement, except for all claims by either
party which (A) seek anything other than enforcement of rights under this
Agreement, or (B) are primarily founded upon matters of fraud, willful
misconduct, bad faith or any other allegations of tortious action, and seek the
award of punitive or exemplary damages. The parties hereby irrevocably waive any
and all rights to the contrary and shall at all times conduct themselves in
strict, full, complete and timely accordance with the terms of this Article 9
and all attempts to circumvent the terms of this Article 9 shall be absolutely
null and void and of no force or

 

-19-



--------------------------------------------------------------------------------

effect whatsoever. As to any matter submitted to arbitration (except with
respect to the payment of money) to determine whether a matter would, with the
passage of time, constitute a breach of this Agreement, such passage of time
shall not commence to run until any such affirmative arbitrated determination,
as long as it is simultaneously determined in such arbitration that the
challenge of such matter as a potential breach was made in good faith. As to any
matter submitted to arbitration with respect to the payment of money, to
determine whether a matter would, with the passage of time, constitute a breach
of this Agreement, such passage of time shall not commence to run in the event
that the party which is obligated to make the payment does in fact make the
payment to the other party. Such payment can be made “under protest,” which
shall occur when such payment is accompanied by a good faith notice stating the
reasons that the party has elected to make a payment under protest. Such protest
will be deemed waived unless the subject matter identified in the protest is
submitted to arbitration as set forth in this Article 9.

9.2 JAMS. Any dispute to be arbitrated pursuant to the provisions of this
Article 9 shall be determined by binding arbitration before a retired judge of
the Superior Court of the State of California (the “Arbitrator”) under the
auspices of Judicial Arbitration & Mediation Services, Inc. (“JAMS”). Such
arbitration shall be initiated by the parties, or either of them, within ten
(10) days after either party sends written notice (the “Arbitration Notice”) of
a demand to arbitrate by registered or certified mail to the other party and to
JAMS. The Arbitration Notice shall contain a description of the subject matter
of the arbitration, the dispute with respect thereto, the amount involved, if
any, and the remedy or determination sought. The parties may agree on a retired
judge from the JAMS panel. If they are unable to promptly agree, JAMS will
provide a list of three available judges and each party may strike one. The
remaining judge (or if there are two, the one selected by JAMS) will serve as
the Arbitrator. In the event that JAMS shall no longer exist or if JAMS fails or
refuses to accept submission of such dispute, then the dispute shall be resolved
by binding arbitration before the American Arbitration Association (“AAA”) under
the AAA’s commercial arbitration rules then in effect.

9.3 Arbitration Procedure.

9.3.1 Pre-Decision Actions. The Arbitrator shall schedule a pre-hearing
conference to resolve procedural matters, arrange for the exchange of
information, obtain stipulations, and narrow the issues. The parties will submit
proposed discovery schedules to the Arbitrator at the pre-hearing conference.
The scope and duration of discovery will be within the sole discretion of the
Arbitrator. The Arbitrator shall have the discretion to order a pre-hearing
exchange of information by the parties, including, without limitation,
production of requested documents, exchange of summaries of testimony of
proposed witnesses, and examination by deposition of parties and third-party
witnesses. This discretion shall be exercised in favor of discovery reasonable
under the circumstances.

9.3.2 The Decision. The arbitration shall be conducted in Los Angeles,
California. Any party may be represented by counsel or other authorized
representative. In rendering a decision(s), the Arbitrator shall determine the
rights and obligations of the

 

-20-



--------------------------------------------------------------------------------

parties according to the substantive laws of California and the procedural laws
of the State of California and the terms and provisions of this Agreement. The
Arbitrator’s decision shall be based on the evidence introduced at the hearing,
including all logical and reasonable inferences therefrom. The Arbitrator may
make any determination, and/or grant any remedy or relief that is just and
equitable. The decision must be based on, and accompanied by, a written
statement of decision explaining the factual and legal basis for the decision as
to each of the principal controverted issues. The decision shall be conclusive
and binding, and it may thereafter be confirmed as a judgment by the Superior
Court of the State of California, subject only to challenge on the grounds set
forth in the California Code of Civil Procedure Section 1286.2 or successor
statute. The validity and enforceability of the Arbitrator’s decision is to be
determined exclusively by the California courts pursuant to the provisions of
this Agreement. The Arbitrator may award costs, including without limitation
attorneys’ fees, and expert and witness costs, to the prevailing party, if any,
as determined by the Arbitrator in his discretion. The Arbitrator’s fees and
costs shall be paid by the non-prevailing party as determined by the Arbitrator
in his discretion. A party shall be determined by the Arbitrator to be the
prevailing party if its proposal for the resolution of dispute is the closer to
that adopted by the Arbitrator.

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Owner and Development Manager have executed this Agreement
as of the day and year first above written.

 

  “OWNER”                                        a                             
  By:     Its:     Name:     Title:     “DEVELOPMENT MANAGER”  
                                     a                                By:    
Its:     Name:     Title:  

 

-22-



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF PROJECT

 

-23-



--------------------------------------------------------------------------------

SCHEDULE 1

PROJECT BUDGET

 

-24-



--------------------------------------------------------------------------------

SCHEDULE 2

SCHEDULE OF PERFORMANCE

 

-25-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1.    Appointment of Development Manager; Duties of Development Manager
   Section 1.1      Appointment and Duties    Section 1.2      Standard of
Performance ARTICLE 2.    Compensation of Development Manager    Section 2.1
     Development Fee    Section 2.2      Payment of Fee    Section 2.3     
Employee and Office Expenses    Section 2.4      Proration of Fee ARTICLE 3.   
Limitations on Authority    Section 3.1      Prohibited Acts    Section 3.2     
Limited Authority ARTICLE 4.    Term of Agreement    Section 4.1      Term   
Section 4.2      Termination    Section 4.3      Obligations on Termination
ARTICLE 5.    Funds; Accounting; Budgets; Taxes    Section 5.1      Working
Funds; Bank Accounts    Section 5.2      Accounting and Financial Services   
Section 5.3      Project Budget    Section 5.4      Emergencies ARTICLE 6.   
Covenants of Owner; Default of Owner. 11    Section 6.1      Covenants of Owner
   Section 6.2      Default of Owner ARTICLE 7.    Indemnification; Insurance   
Section 7.1      Development Manager’s Indemnity

 

-26-



--------------------------------------------------------------------------------

   Section 7.2      Development Manager’s Insurance    Section 7.3      Third
Party Indemnity    Section 7.4      Owner’s Indemnity    Section 7.5     
Confidential Information ARTICLE 8.    General Provisions    Section 8.1     
Independent Contractor    Section 8.2      Notices    Section 8.3     
Attorneys’ Fees    Section 8.4      Non-Assignability    Section 8.5      Entire
Agreement; Amendments    Section 8.6      Governing Law    Section 8.7     
Cooperation    Section 8.8      Waiver of Rights    Section 8.9      Successors
and Assigns    Section 8.10      Subordination    Section 8.11      OSHA   
Section 8.12      Development Manager’s Employees    Section 8.13      No
Recourse    Section 8.14      Severability    Section 8.15      No Third Party
Beneficiary    Section 8.16      Environmental Matters ARTICLE 9.    Arbitration
   Section 9.1      General Submittals to Arbitration    Section 9.2      JAMS
   Section 9.3      Arbitration Procedure

EXHIBITS

EXHIBIT “A”             LEGAL DESCRIPTION OF LAND

SCHEDULE 1             PROJECT BUDGET

SCHEDULE 2             SCHEDULE OF PERFORMANCE

 

-27-